Exhibit 10.1

BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT

by and among

WILLIAM LYON HOMES, INC.,

a California corporation

(together with any additional borrower which may be added as a co-borrower

pursuant to this Agreement, “Borrower”)

and

CALIFORNIA NATIONAL BANK, a national banking association

(collectively referred to as “Lender”)

 

--------------------------------------------------------------------------------

Dated: July 10, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   DEFINITIONS    1

1.1

   Definitions    1

1.2

   Other Terms    19

1.3

   Interpretation    19

ARTICLE 2

   LOAN FACILITY    20

2.1

   Loan Facility    20

2.2

   Advances    23

2.3

   Interest Rate Provisions    25

2.4

   Payments    26

2.5

   Fees and Costs    28

2.6

   Security    29

2.7

   Releases of Collateral    29

2.8

   Condominium Provisions    31

ARTICLE 3

   BORROWING BASE    32

3.1

   Determination of Eligible Collateral/Borrowing Base    32

3.2

   Approved Subdivisions    33

3.3

   Lot Term Limits    33

3.4

   Other Limitation of Lot Eligibility    34

3.5

   Transfer of Lots for Unit Construction    34

3.6

   Unit Term Limits; Reclassification of Units    34

3.7

   Other Limitations on Unit Eligibility    35

3.8

   Events Affecting Units and Lots; Exclusions from Eligible Collateral    36

3.9

   Other Limitations on Borrowing Base    36

3.10

   Other Events Affecting Collateral Value; Exclusions from Eligible Collateral
   36

3.11

   Effect of Borrowing Base Conditions; Limitations    37

3.12

   Borrowing Base Report    37

3.13

   Commencement and Completion of A&D Lot Improvements    38

3.14

   Commencement and Completion of Units    39

3.15

   General    39

3.16

   Appraisals    39

ARTICLE 4

   CONDITIONS PRECEDENT    40

4.1

   Conditions Precedent to Effectiveness of this Agreement    40

4.2

   Approval of Approved Subdivisions    42

4.3

   Qualification of Pre-Development Land and A&D Lots as Eligible Collateral   
46

4.4

   Qualification of Units as Eligible Collateral    47

4.5

   Additional Conditions Precedent to All Advances Against Eligible Collateral
   49

4.6

   Right to Waive    51

 

-i-



--------------------------------------------------------------------------------

          Page

ARTICLE 5

   BORROWER REPRESENTATIONS AND WARRANTIES    51

5.1

   Representations and Warranties - Borrower    51

5.2

   Representations Regarding Approved Subdivisions    58

5.3

   Representations and Warranties Upon Requests for Advances    60

5.4

   Representations and Warranties Upon Delivery of Financial Statements,
Documents, and Other Information    60

ARTICLE 6

   AFFIRMATIVE COVENANTS    60

6.1

   Existence    60

6.2

   Books and Records; Access    60

6.3

   Special Covenants Relating to Collateral    61

6.4

   Information and Statements    64

6.5

   Law; Judgments; Material Agreements; Approvals and Permits    65

6.6

   Impositions and Other Indebtedness    66

6.7

   Assets and Property    66

6.8

   Insurance    66

6.9

   ERISA    66

6.10

   Special Covenants Relating to Lots and Units    67

6.11

   Title Insurance; Title Insurance Claims    68

6.12

   Rights of Inspection; Correction of Defects    68

6.13

   Verification of Costs    69

6.14

   Use of Proceeds of Advances    70

6.15

   Further Assurances    70

6.16

   Costs and Expenses of Borrower’s Performance of Covenants and Satisfaction of
Conditions    70

6.17

   Notices with Respect to any Approved Subdivision    70

6.18

   Notification of Certain Matters    70

6.19

   Maintain Business    70

ARTICLE 7

   FINANCIAL COVENANTS    71

7.1

   Minimum Tangible Net Worth Covenant    71

7.2

   Leverage Ratio    71

7.3

   Interest Coverage Ratio    71

7.4

   Minimum Liquidity    72

7.5

   Conformance to GAAP; Consolidation    72

ARTICLE 8

   NEGATIVE COVENANTS    72

8.1

   Fundamental Changes    72

8.2

   Prohibition on Sales of Assets; Transfers    72

8.3

   Prohibition on Amendments to Organizational Documents    72

8.4

   Lines of Business    73

8.5

   Distributions    73

8.6

   Secondary Financing    73

8.7

   Transactions with Affiliates    73

 

-ii-



--------------------------------------------------------------------------------

          Page

ARTICLE 9

   EVENTS OF DEFAULT    74

9.1

   Events of Default    74

9.2

   Remedies    77

9.3

   Collateral Protection; Completion of Construction    78

9.4

   Secured by Collateral and Security Instruments    78

9.5

   Multiple Real and Personal Property Security    79

9.6

   Right of the Lender to Take Certain Actions; Power of Attorney    79

9.7

   Other Actions By Lender    81

9.8

   Application of Payments After Default    81

9.9

   No Lender Obligations    82

9.10

   Cumulative Remedies    82

9.11

   Preservation of Rights    82

ARTICLE 10

   [INTENTIONALLY DELETED]    82

ARTICLE 11

   MISCELLANEOUS    82

11.1

   Survival of Representations    82

11.2

   Governmental Regulation    82

11.3

   Headings    82

11.4

   Entire Agreement    82

11.5

   Lender Successors and Assigns; Participations    83

11.6

   Expenses; Indemnification    83

11.7

   [Reserved]    85

11.8

   Accounting    85

11.9

   Severability of Provisions    85

11.10

   Nonliability of Lender    85

11.11

   Confidentiality    85

11.12

   Nonreliance    86

11.13

   Disclosure    86

11.14

   Authority to File Notices    86

11.15

   Inconsistencies with the Loan Documents    86

11.16

   Lender Determination of Facts    86

11.17

   Incorporation of Preamble, Recitals and Exhibits    86

11.18

   Third-Party Consultants    86

11.19

   Disclaimer by the Lender    86

11.20

   Waiver of Recovery    87

11.21

   No Set-Off    87

11.22

   Brokers    87

11.23

   Disbursements in Excess of Commitment Amount    87

11.24

   Time is of the Essence    88

11.25

   Signs    88

11.26

   Interpretation    88

11.27

   Actions by the Lender    88

11.28

   [Intentionally omitted]    88

11.29

   Notices    88

 

-iii-



--------------------------------------------------------------------------------

          Page

ARTICLE 12

   SET OFF    89

12.1

   Setoff    89

ARTICLE 13

   CHOICE OF LAW; CONSENT TO JURISDICTION; JURY WAIVER; WAIVER OF SPECIAL
DAMAGES    89

13.1

   CHOICE OF LAW    89

13.2

   CONSENT TO JURISDICTION    89

13.3

   JURY WAIVER    90

13.4

   WAIVER OF SPECIAL DAMAGES    90

ARTICLE 14

   PATRIOT ACT NOTIFICATION AND COMPLIANCE    90

14.1

   Patriot Act Notification and Compliance    90

ARTICLE 15

   COUNTERPARTS    91

ARTICLE 16

   ARBITRATION    91

 

-iv-



--------------------------------------------------------------------------------

Borrower: WILLIAM LYON HOMES, INC.

Loan No.: 7600004024

BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT

This BORROWING BASE REVOLVING LINE OF CREDIT AGREEMENT is dated as of July 10,
2006 (together with any amendments or modifications hereto in effect from time
to time, the “Agreement”), between WILLIAM LYON HOMES, INC., a California
corporation (the “Borrower”) and CALIFORNIA NATIONAL BANK, a national banking
association (“Lender”).

RECITALS:

WHEREAS, Borrower is engaged in the business of developing residential
subdivisions and constructing and selling residential units in such
subdivisions;

WHEREAS, Borrower has requested that Lender establish a borrowing base line of
credit for Borrower pursuant to which Borrower may finance the development of
subdivisions and construction of units therein by Borrower;

WHEREAS, Lender is willing to provide such a borrowing base line of credit upon
the terms and conditions hereinafter set forth; and

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In this Agreement, the following capitalized terms have the
following meanings:

“A&D Completed Lot” means an A&D Lot for which the A&D Lot Improvements have
achieved a 90% A&D Lot Development Completion Percentage and is otherwise
eligible for transfer to Unit construction pursuant to Section 3.5.

“A&D Lot” means a lot shown on an approved, vesting preliminary subdivision plat
or tentative map for Entitled Land, which Entitled Land constitutes an Approved
Subdivision which is not included in Eligible Collateral as Pre-Development Land
or Units and with respect to which Borrower has satisfied the conditions
precedent set forth in Section 4.2.



--------------------------------------------------------------------------------

“A&D Lot Development Budget” means the budget for the construction of A&D Lot
Improvements in connection with A&D Lots in an Approved Subdivision approved by
Lender, as amended and modified from time to time, with any aggregate change in
the total A&D Lot Development Budget for A&D Lots in an Approved Subdivision in
excess of 5% of the total A&D Lot Development Budget for such A&D Lots to
require advance approval of Lender.

“A&D Lot Development Completion Percentage” means the current percentage of
completion of A&D Lot Improvements in the applicable Approved Subdivision as
determined by Lender based on its review of the current Collateral Certificate
and physical inspections of the Collateral made pursuant to this Agreement.

“A&D Lot Development Plans and Specifications” means the plans and
specifications for the development of A&D Lot Improvements in an Approved
Subdivision that have been prepared by an engineer, together with any amendments
or modifications to those plans and specifications, all as approved by the
Lender.

“A&D Lot Eligibility Date” means the date an A&D Lot is first included as such
in a Borrowing Base Report.

“A&D Lot Improvement Construction Costs” means the aggregate “hard” and “soft”
costs to plan, design, and construct the applicable A&D Lot Improvements as set
forth in the applicable A&D Lot Development Budget (including, without
limitation, fees payable to Governmental Authorities); provided, however, that
the A&D Lot Improvement Construction Costs shall not exceed the amount of such
costs actually incurred by Borrower to plan, design, and construct such A&D Lot
Improvements.

“A&D Lot Improvements” means improvements which may exist or which are to be
constructed (including, without limitation, curbs, grading, landscaping,
sprinklers, storm and sanitary sewers, paving, sidewalks, and utilities)
necessary to make an Approved Subdivision suitable for the construction of
single family homes (including attached and detached Units) and any common area
improvements which may exist or which are to be constructed, together with the
associated fixtures and other tangible personal property located or used in or
on land on which such improvements are constructed.

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower
(a) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

“Acquisition Cost” means, with respect to any Subdivision (including any Land
contained therein), the actual net purchase price paid by Borrower to acquire
such Subdivision, after deducting any write-downs in the acquisition cost of
such Subdivision in accordance with

 

-2-



--------------------------------------------------------------------------------

GAAP and without including any step-ups in the value of such Subdivision,
whether or not permitted under GAAP.

“Advance” means an advance of Loan proceeds by Lender to Borrower hereunder.

Advance Request” means as defined in Section 2.2.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agreement” means this Borrowing Base Revolving Line of Credit Agreement, as it
may be amended, modified, extended, renewed, restated, or supplemented from time
to time.

“Appraisal” means an appraisal with respect to any of the Approved Subdivisions,
Lots and/or Units thereon (i) ordered by Lender, (ii) prepared by an appraiser
satisfactory to Lender, (iii) in compliance with all federal and state standards
for appraisals and all MAI and FIRREA requirements, (iv) reviewed and approved
by Lender’s appraisal department, and (v) in form and substance satisfactory to
Lender in its sole discretion.

“Appraised Absorption” means, with respect to Units in each Approved
Subdivision, the number of such Units estimated to be sold (and title
transferred to a third party) and released (in accordance with Section 2.7(a))
in a calendar month, as determined by Lender at the time of Lender’s approval of
such Approved Subdivision on the basis of the applicable Appraisal and
thereafter each calendar month on a trailing basis.

“Appraised Value” means the market value “as if completed” of any Approved
Subdivision, including without limitation any Entitled Land, Lot or Unit
(excluding therefrom the value of any Land and Improvements that have been sold
and transferred) as determined by Lender based on the most recent Appraisal or
updated Appraisal, less, to the extent not otherwise included as a deduction in
the determination of Appraised Value pursuant to the Appraisal or Updated
Appraisal, the aggregate unpaid amount of all Liens and Encumbrances adversely
affecting the value such Approved Subdivision, Lot and Unit which are senior to
the lien of the Deed of Trust, including without limitation, arising in
connection with any improvement districts, “Mello-Roos” districts, community
facilities districts, and similar assessment districts or bonds issued in
connection therewith.

“Approvals and Permits” means each and all approvals, authorizations, bonds,
consents, certificates, franchises, licenses, permits, registrations,
qualifications, entitlements and other actions and rights granted by or filings
with any Person necessary or appropriate for acquisition, entitlement,
development and completion of the Lots and Improvements with respect to the
Approved Subdivisions (and the Land contained therein), the infrastructure
within such Approved Subdivision, and any common area improvements which may
exist or which are to be constructed), for construction of Units and A&D Lot
Improvements for the sale of Units and Lots for occupancy, and the ownership and
use by Borrower and other Persons of Units and Lots

 

-3-



--------------------------------------------------------------------------------

or otherwise for the conduct of, or in connection with the business and
operations of Borrower (including without limitation, satisfaction of Borrower’s
obligations with respect to Purchase Agreements).

“Approved Subdivision” means any Subdivision (and each of the Lots and Units
contained therein) approved by Lender as of the Closing Date, and such other
Subdivisions which may be approved by Lender from time to time after the Closing
Date pursuant to Article 4.

“Approved Subdivision Closing Date” means that date upon which a Subdivision is
approved by Lender as an Approved Subdivision pursuant to this Agreement, with
such date being evidenced by the effective date of the Subdivision Loan Addendum
between Borrower and Lender.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignments” means those certain Loan Documents executed by any Person in favor
of Lender, whereby such Person has assigned all of its right, title and interest
in certain property as additional security with respect to the Loan, including
without limitation, the Assignments of Plans and Specifications, Contracts and
Permits and any development agreement assignments with respect to any Approved
Subdivision, as may be requested by Lender from time to time.

“Authorized Representative” means the authorized agent or designated Person of
Borrower certified by Borrower to Lender for the purpose of making
certifications, including Advance Requests, required by this Agreement.

“Available Liquidity” means, with respect to any Person, that amount which is
equal to the sum of (i) aggregate unpledged, unreserved and unrestricted cash;
(ii) unpledged, unreserved and unrestricted Cash Equivalent Investments, and
(iii) Undrawn Availability.

“Available Loan Commitment” means, at any time with respect to the Loan and the
amount of Commitment available to Borrower, the lesser of: (a) the Commitment
Amount; or (b) the result of multiplying the aggregate Collateral Value of all
Eligible Collateral in the Borrowing Base (as such Collateral Value may be
adjusted from time to time pursuant to Article 3) by the applicable Maximum
Allowed Advance Rate with respect to such Eligible Collateral.

“Borrower” means as defined in the in the opening paragraph of this Agreement.

“Borrowing Base” consists of the Eligible Collateral as reflected in the most
current Borrowing Base Report.

“Borrowing Base Report” means a report prepared by Borrower and approved by
Lender as provided in this Agreement setting forth the Eligible Collateral then
constituting the Borrowing Base, the Collateral Value of the Borrowing Base, and
certain other information, in the format prescribed by Lender from time to time.

 

-4-



--------------------------------------------------------------------------------

“Budget” means any one of the A&D Lot Development Budgets and the Unit Budgets,
with respect to each Approved Subdivision, as approved by Lender and as may be
amended and modified from time to time pursuant to the terms of this Agreement.

“Business Day” means a day (other than a Saturday or Sunday) on which Lender is
generally open in California for the conduct of substantially all of its
commercial lending activities.

“CC&Rs” means and includes restrictive covenants, conditions, restrictions,
easements, and other rights that exist or are contemplated with respect to an
Approved Subdivision.

“Calendar Month” means any of the twelve (12) calendar months of the year.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided, in each case,
that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.

“Certification of Non-Foreign Status” means an affidavit, signed under penalty
of perjury by an Authorized Representative, stating (a) that Borrower is not a
“foreign corporation,” “foreign partnership,” “foreign trust,” or “foreign
estate,” as those terms are defined in the Code and the regulations promulgated
thereunder, (b) Borrower’s U.S. employer identification number, and (c) the
address of Borrower’s principal place of business. Such affidavit shall be
consistent with the requirements of the regulations promulgated under
Section 1445 of the Code, and shall otherwise be in form and substance
acceptable to the Lender.

“Closing Date” means the earlier of the date of the disbursement of the first
Advance or the recordation of the first Deed of Trust following satisfaction of
the requirements in Section 4.2, as determined by the Lender.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means all real and personal property with respect to each Approved
Subdivision, as such real and personal property is described in each of the
Deeds of Trust.

“Collateral Certificate” means the certificate of Borrower, in form and
substance satisfactory to Lender and containing such certifications as Lender
may require, setting forth the information required by Section 3.12(b).

“Collateral Value” means, at the time the Collateral Value of the Borrowing Base
is determined, the aggregate total of the Unit Collateral Values for all Units,
the Lot Collateral Values for all Lots and Pre-Development Land Collateral
Values for all Pre-Development Land.

 

-5-



--------------------------------------------------------------------------------

“Commitment Amount” means FIFTY MILLION AND NO/100THS DOLLARS ($50,000,000.00)
subject to such increases thereof pursuant to Section 2.1(d); provided, however,
upon the occurrence of a Term Out Date pursuant to Section 2.1(h), the
Commitment Amount shall be deemed to be that amount which is equal to the
aggregate amount of Outstanding Loan Borrowings as of such Term Out Date.

“Compliance Certificate” shall have the meaning set forth in Section 6.4(h).

“Contingent Obligation” of a Person means any agreement, undertaking,
arrangement or obligation, other than those expressly excluded from the
definition of “Indebtedness”, by which such Person: (a) assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, or effectively guarantees,
any obligation or liability of any other Person, in any manner, whether directly
or indirectly; or (b) agrees to maintain the net worth, working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss; including, in either case (a) or (b) above,
(i) any comfort letter, operating agreement, take-or-pay contract, agreement to
indemnify or hold harmless, performance bond or other suretyship arrangement or
any other form of assurance against loss (except for the endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business) or (ii) the obligations of any such Person as the general partner
of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 of the Code.

“Controlling Interest” means, with respect to any Person (other than an
individual), (a) an Ownership Interest totaling in excess of fifty percent
(50%) of the voting and ownership interests of such Person, or (b) control of
the management and day-to-day operations of such Person.

“Deed of Trust” means as appropriate, one or more construction deeds of trust in
form and substance satisfactory to Lender executed by Borrower, as trustor, to a
trustee selected by Lender (which trustee may be the applicable Title Company
with respect to the applicable Approved Subdivision), for the benefit of the
Lender, as beneficiary, creating a first lien on the Approved Subdivisions and
all other Improvements now or hereafter owned or acquired by Borrower and
situated thereon, and all rights and easements appurtenant thereto, securing the
Obligations, as such deed of trust may currently exist and as may be amended,
modified, supplemented, renewed or restated from time to time.

“Default Rate” shall have the meaning given to such term in the Note.

“Distributions” means any of the following:

(a) Any dividend, distribution or advance paid or declared by Borrower or WLH to
their respective shareholders in respect of any Ownership Interest therein;

 

-6-



--------------------------------------------------------------------------------

(b) Any purchase, redemption, retirement or other acquisition by Borrower or WLH
for value, of any of the respective Ownership Interests therein now or hereafter
outstanding, or any interest therein;

(c) Any return of capital of Borrower or WLH to their respective shareholders;
and

(d) Any other distribution of the assets, properties, cash, rights, obligations
or securities of Borrower or WLH to their respective shareholders.

“Dollar,” “U.S. Dollar” and the symbol $ means lawful money of the United States
of America.

“EBITDA” means, with respect to any Person, such Person’s Net Income plus, to
the extent deducted from revenues in determining Net Income, (i) Interest
Expenses, (ii) expenses for taxes paid or accrued, (iii) depreciation,
(iv) amortization and (v) extraordinary losses incurred other than in the
ordinary course of business, minus, to the extent included in Net Income,
extraordinary gains realized other than in the ordinary course of business, all
as determined in accordance with GAAP.

“Effective Date” means the date set forth in the opening paragraph of this
Agreement.

“Eligible Collateral” means any Pre-Development Land, A&D Lots, and any Units in
each of the Approved Subdivisions that meet the requirements of this Agreement
for inclusion as Eligible Collateral in the Borrowing Base and that are included
in the current Borrowing Base Report.

“Entitled Land” means Lots and other real property with respect to which the
following is correct: (a) such Lots are in a zoning classification that is
consistent with Borrower’s actual and proposed use of such real property; and
(b) (i) a preliminary subdivision plat or tentative map has been completed and
has been approved by all applicable Governmental Authorities and is not subject
to further discretionary approvals or conditions and, as applicable, (ii) all
final discretionary approvals have been obtained, such as site plan, conditional
use permit, site development permit, or other similar discretionary permit
required by the local jurisdiction prior to issuance of building permits; and
(iii) the project has obtained the appropriate permits or authorizations
required pursuant to the Federal Clean Water Act, the Federal Endangered Species
Act, and any equivalent State Law permit or authorization.

“Environmental Agreement” means, individually and collectively, each
environmental indemnity agreement executed by Borrower or Guarantor for the
benefit of Lender with respect to each Approved Subdivision, as such agreements
may be amended, modified, extended, renewed, restated, or supplemented from time
to time.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances

 

-7-



--------------------------------------------------------------------------------

or wastes into surface water, ground water or land, or (iv) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations and published interpretations thereunder, as in effect from time to
time.

“Event of Default” means as defined in Section 9.1.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility Anniversary Date” means each annual anniversary of the Effective Date
beginning July 10, 2007.

“Facility Increase” means as defined in Section 2.1(d)(i).

“Financial Covenants” means the covenants set forth in Article 7.

“Financing Statements” means such UCC financing statements perfecting Lender’s
security interest in the Collateral now owned or hereafter acquired by Borrower.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” or “Governmental Authorities” means any and all
governments or courts and/or any and all agencies, authorities, bodies, bureaus,
departments, or instrumentalities of any government having jurisdiction over the
Collateral, any Subdivision, any agreement with respect thereto, Borrower.

“Guarantor” means WLH, or any other Person who may execute a Guaranty as a
condition precedent to the effectiveness of this Agreement.

“Guaranty” means any guaranty, including without limitation, any payment or
completion guaranty, executed by any Guarantor in favor of Lender as of the
effective date of this Agreement and as a condition precedent thereto, as such
guaranty or guaranties may be amended, modified, restated, renewed and
supplemented from time to time.

“Hard Costs” means all costs incurred for labor performed in the construction of
the Improvements and for the materials incorporated into the Improvements.

“Impositions” means any and all of the following:

(a) Real property taxes and assessments (general and special) assessed against
or imposed upon or in respect of any of the Collateral or the Obligations;

 

-8-



--------------------------------------------------------------------------------

(b) Personal property taxes assessed against or imposed upon or in respect of
any of the Collateral or the Obligations;

(c) Other taxes and assessments of any kind or nature that are assessed or
imposed upon or in respect of the Collateral or the Obligations or that may
result in a Lien or Encumbrance upon any of the Collateral (including, without
limitation, non-governmental assessments, levies, maintenance and other charges
whether resulting from covenants, conditions, and restrictions or otherwise,
water and sewer rents and charges, assessments on any water stock, utility
charges and assessments, and owner association dues, fees, and levies);

(d) Taxes or assessments on any of the Collateral in lieu of or in addition to
any of the foregoing;

(e) Taxes on income, revenues, rents, issues, and profits, and franchise taxes;

(f) Costs, expenses, and fees arising from or related to any of the Approvals
and Permits or the Requirements; and

(g) Assessment, documentary, indebtedness, license, stamp, and revenue charges,
fees, and taxes and any other fees or taxes imposed on Lender and measured by or
based in whole or in part upon ownership of any Deed of Trust, interest in
Collateral, or any promissory note, guaranty, or indebtedness secured by any
Deed of Trust or upon the nature or amount of the Obligations, excluding,
however, from all of the foregoing any estate, excess profits, franchise,
income, inheritance, or similar tax levied on Lender.

“Improvements” means the improvements to be constructed with respect to each
Approved Subdivision, including without limitation, infrastructure construction
and grading necessary to improve each Lot in the Approved Subdivision to A&D
Completed Lot condition and any Units thereon.

“Indebtedness” means, without duplication, (i) principal and interest and all
other sums payable under the Note and all other indebtedness of Borrower to
Lender arising under or in connection with the Note, this Agreement and other
Loan Documents, and (ii) as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (a) borrowed money; (b) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility; (c) reimbursement obligations under any letter of credit, Rate
Management Obligations, currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device; (d) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due); (e) any other obligation which in accordance with GAAP would be shown
as a liability on the consolidated balance sheet of such Person; (f) all
Contingent Obligations; and (g) all liabilities

 

-9-



--------------------------------------------------------------------------------

and obligations in connection with sale and leaseback transactions, synthetic
leases and other forms of “off-balance sheet” financing; provided, however, in
determining Borrower or Guarantor’s compliance with the financing covenants set
forth in Article 7, Indebtedness will not include liabilities with respect to
surety bonds, completion or performance bonds, and other similar Contingent
Obligations to the extent such Contingent Obligations are not accruable as
liabilities on the balance sheet of either Borrower pursuant to GAAP.

“Intangible Assets” means, with respect to any Person, all intangible assets of
such Person under GAAP, determined on a consolidated basis, including, without
limitation, copyrights, franchises, goodwill, licenses, non-competition
covenants, organization or formation expenses, patents, service marks, service
names, trademarks, trade names, write-up in the book value of any asset in
excess of the acquisition cost of the asset, any amount, however designated on
the balance sheet, representing the excess of the purchase price paid for assets
or stock acquired over the value assigned thereto on the books of such Person,
loans and advances to partners and officers, employees, or directors of such
Person (or members of their immediate families), unamortized leasehold
improvement expense not recoverable at the end of the lease term, unamortized
debt discount, and deferred discount.

“Interest Expense” means, for any period, the sum of all interest expensed by a
Person on a consolidated basis during such period, including amounts previously
capitalized and amortized through costs of sale for the current period, all as
determined in accordance with GAAP.

“Interest Incurred” means, for any period, interest incurred by a Person on a
consolidated basis during such period, including without limitation, capitalized
interest, all as determined in accordance with GAAP.

“Interest Rate” means the Reference Rate, with such interest rate being adjusted
from time to time as and when the Reference Rate is adjusted.

“Involuntary Lien” means any Lien or Encumbrance securing the payment of money
or the performance of any other obligation created involuntarily under any law,
ordinance, regulation, rule, or otherwise and any claim of any such Lien or
Encumbrance. For purposes of this Agreement and the other Loan Documents, and
the rights and remedies with respect thereto, “stop notices” or similar notices
and demands from Persons performing work or supplying materials with respect to
any Collateral and who are asserting lien rights, shall be considered as
Involuntary Liens.

“Land” means any land within an Approved Subdivision, including without
limitation, Entitled Land.

“Land Under Development” means, with respect to any Approved Subdivision and any
Lot identified therein, Land which constitutes Pre-Development Land upon which
construction of the Improvements has commenced and is continuing after the
inclusion of such Approved Subdivision in the Borrowing Base, all as determined
by Lender based upon a physical inspection of such Approved Subdivision (and the
subject Land therein).

“Lender” means as defined in the opening paragraph of this Agreement, together
with any successors and assigns.

 

-10-



--------------------------------------------------------------------------------

“Lien or Encumbrance” and “Liens and Encumbrances” mean, respectively, each and
all of the following:

(a) Any lease or other right to use;

(b) Any assignment as security, conditional sale, grant in trust, lien,
mortgage, pledge, security interest, title retention arrangement, other
encumbrance, or other interest or right securing the payment of money or the
performance of any other liability or obligation, whether voluntarily or
involuntarily created (including, without limitation, Involuntary Liens) and
whether arising by agreement, document, or instrument, under any law, ordinance,
regulation, or rule (federal, state, or local), or otherwise; and

(c) Any option, right of first refusal, or other interest or right.

“Loan” means the Loan made by the Lender pursuant to Article 2.

“Loan Documents” means this Agreement, the Note, any Guaranty, the Security
Instruments, the Environmental Agreement, the Assignments, and any guaranties,
agreements, assignments, documents, or instruments now or hereafter evidencing,
guarantying or securing the Loan and any and all Advances of the Loan made
hereunder, as any of the same may presently exist or as may be amended,
modified, extended, renewed, restated, or supplemented from time to time.

“Lot” means an individual lot designated as such on a subdivision plat or map
(whether preliminary or final, provided that any preliminary plat must not be
conditioned on any discretionary approvals that would prevent the filing of a
final plat). Unless the context otherwise requires, the term “Lot” refers to the
lot prior to a transfer of the lot for Unit construction and inclusion of the
Lot in Eligible Collateral as a Unit.

“Lot Allocation” means, (i) with respect to each Lot included as Eligible
Collateral in the Borrowing Base, the Maximum Allowed Advance for the Lot
reduced by that amount which is equal to the result obtained by multiplying the
A&D Lot Improvement Construction Costs as set forth in the applicable A&D Lot
Development Budget by the applicable Maximum Allowed Advance percentage for that
Lot and (ii) with respect to each Unit included as Eligible Collateral in the
Borrowing Base, the Maximum Allowed Advance for the Unit reduced by that amount
which is equal to the result obtained by multiplying the “hard” and “soft” costs
of constructing the Unit as set forth in the applicable Unit Budget by the
applicable Maximum Allowed Advance percentage for such Unit.

“Lot Collateral Value” means, for a particular Lot which constitutes Eligible
Collateral, the sum of (i) the Lot Allocation for such Lot and (ii) the result
(but not less than zero) obtained by subtracting the Lot Allocation for such Lot
from the Maximum Allowed Advance for such Lot and then multiplying the
difference by the A&D Lot Development Completion Percentage.

“Lot Eligibility Date” means, with respect to any each Lot (and including any
Land Under Development) , the date such Lot (or Land Under Development) is first
included as such in a Borrowing Base Report.

 

-11-



--------------------------------------------------------------------------------

“Material Adverse Change” means any change in the assets, liabilities, financial
condition, or results of operations of Borrower, Guarantor, or the members or
partners of Borrower, any other event or condition with respect to Borrower,
Guarantor, such members or partners, or any change in sales of Units,
development of Lots and Units, costs and expenses with respect to such
development of Lots and Units with respect to an Approved Subdivision that
materially and adversely affects any of the following: (i) the likelihood of
performance by Borrower, Guarantor, such members or partners of any of their
respective Obligations or the ability of Borrower, Guarantor or such members or
partners to perform such Obligations, (ii) the likelihood of performance by any
such members or partners of any of their material obligations to Borrower
(including, without limitation, the obligation to make capital contributions to
Borrower), (iii) the likelihood that the costs and expenses of developing the
Lots and Units within each of the Approved Subdivisions will be within the
budgets approved by Lender, (iv) the legality, validity or binding nature of any
of the Obligations of Borrower, Guarantor, or such members or partners
(including, without limitation, the obligation to make capital contributions to
Borrower), (v) any Lien or Encumbrance securing any of such Obligations, or
(vi) the priority of any Lien or Encumbrance securing any of such Obligations.

“Maturity Date” means July 10, 2007, as such date may be extended from time to
time pursuant to Sections 2.1(g) or 2.1(h). In the event the term out provisions
of Section 2.1(h) are implemented, the Maturity Date shall be extended to, and
have the same meaning as, the Term Out Maturity Date.

“Maximum Allowed Advance” means the maximum advance amount (or maximum advance
rate as context may require) with respect to any Pre-Development Land, Lot or
Unit, with such amount or rate being equal to the following:

(a) With respect to Pre-Development Land, the lesser of (A) 65% of the Appraised
Value of the Pre-Development Land, or (B) 80% of the Pre-Development Land
Acquisition Cost.

(b) With respect to Land Under Development, the lesser of (A) 75% of the
Appraised Value of the Land Under Development, or (B) 80% of the A&D Lot
Development Budget Costs for such Land Under Development.

(c) With respect to A&D Completed Lots, the lesser of (A) 75% of the Appraised
Value of the A&D Completed Lot, or (B) 80% of the Total Lot Cost for the A&D
Completed Lot.

(d) With respect to each Unit:

(i) For each Presold Unit, the lesser of (A) 80% of the lower of the Appraised
Value for that Unit or the estimated Net Sales Proceeds to be received with
respect to that Unit pursuant to the applicable Purchase Contract, or (B) 90% of
the Unit Cost for that Unit;

(ii) For each Spec Unit, the lesser of (A) 80% of the Appraised Value for that
Unit or (B) 90% of the Unit Cost for that Unit; and

 

-12-



--------------------------------------------------------------------------------

(iii) For each Model Unit, the lesser of (A) 80% of the Appraised Value for that
Unit or (B) 90% of the Unit Cost for that Unit.

“Model Unit” means a Unit which is open to the general public for viewing
purposes and which is not available for sale until all of its corresponding plan
type in the applicable Subdivision have been sold.

“Net Income” means, with respect to any Person, the net income (or loss) of such
Person for the applicable period, as such net income is determined in accordance
with GAAP.

“Net Sales Proceeds” means in the case of a Unit or Lot, the gross sales price
of the Unit (including, without limitation, all options and upgrades) set forth
in the Purchase Contract for such Lot or Unit, less (i) customary tax and
assessment prorations; (ii) reasonable and customary warranty costs and closing
costs, including without limitation, sales commissions (provided that such costs
shall not, in the aggregate, exceed 8% with respect to any Unit or Lot) and
(iii) such other costs, if any, which may be approved by Lender in writing in
its sole discretion.

“Note” or “Notes” means, individually and collectively, the promissory note of
Lender of even date herewith, executed by Borrower and payable to Lender, and
any additional promissory notes executed after the date hereof, in each case
evidencing Borrower’s indebtedness hereunder, as the same may be amended,
modified, extended, renewed or supplemented from time to time.

“Obligations” means the obligations of Borrower under this Agreement and the
applicable Loan Documents.

“Organizational Documents” means, with respect to any Person: (a) if such Person
is a limited liability company, such Person’s articles of organization,
operating agreement, limited liability company agreement and other documents
governing the management and operation of such Person; (b) if such Person is a
general or limited partnership, such Person’s certificate of limited
partnership, partnership agreement and other documents governing the management
and operation of such Person; (c) if such Person is a corporation, such Person’s
articles of incorporation, bylaws and the other documents and instruments
governing the management and operation of such Person; (d) if such Person is a
trust, such Person’s certificate of trust, trust agreement and the other
documents and instruments governing the management and operation of such Person;
and (e) if such Person is another type of entity, the documents and instruments
pursuant to which such Person is formed, managed and operated; in each case,
certified by (i) the applicable Secretary of State (for any Organizational
Documents that have been filed with any Secretary of State) or (ii) an
Authorized Representative (for any Organizational Documents that have not been
filed with any Secretary of State).

“Other Amounts” means all amounts, other than principal and interest, payable by
Borrower under this Agreement and any of the other Loan Documents to or for the
benefit of the Lender, including, without limitation, fees, costs and expenses
pursuant to Section 2.5.

“Outstanding Loan Borrowings” means from time to time and at any time, the
aggregate amount of then outstanding Advances with respect to the Loan.

 

-13-



--------------------------------------------------------------------------------

“Ownership Interest” means any and all shares, rights to purchase, warrants or
options (whether or not currently exercisable), participations, or other
equivalents of or interests in (however designated) the equity (which includes,
but is not limited to, common stock, preferred stock and partnership, joint
venture and limited liability company interests) of a designated Person
(excluding any debt securities that are convertible into, or exchangeable for,
such equity).

“Payment Date” means the first (1st) day of each Calendar Month, with the first
Payment Date being the First (1st) day of the first full Calendar Month after
the Effective Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Exceptions” means:

(a) Involuntary Liens for Impositions that are not yet delinquent;

(b) Involuntary Liens (other than for Impositions) with respect to which
Borrower satisfies each of the following requirements: (i) Borrower contests the
validity of such Involuntary Lien in good faith by appropriate legal
proceedings; (ii) Borrower gives written notice to Lender of Borrower’s intent
to contest or object to the same; (iii) Borrower demonstrates to Lender’s
satisfaction that the procedures will conclusively operate to prevent the sale
of any part of the Collateral to satisfy the Involuntary Lien prior to final
determination of such proceedings; (iv) the amount of any such Involuntary Liens
(individually or in the aggregate) does not exceed five percent (5%) of the
Collateral Value of the Eligible Collateral within that Approved Subdivision
unless otherwise approved by Lender; and (v) Borrower takes any and all other
actions (including, without limitation, obtaining bonds, title insurance
endorsements, or other security) as Lender may deem necessary or appropriate in
order to prevent the sale of any Collateral to satisfy the Involuntary Lien and
prevent any impairment of any such Collateral or, if such Collateral is Eligible
Collateral, Borrower removes the affected Collateral from the Eligible
Collateral.

(c) All items, except Impositions, in Schedule B to any Title Policy that have
been approved by Lender; and

(d) Any other Liens and Encumbrances consented to by Lender in advance in
writing from time to time.

“Permitted Transfer” means each of the following:

(a) Transfers of any Ownership Interests (whether direct or indirect) in
Borrower or Guarantor which are permitted pursuant to the terms of the Senior
Credit Facility;

(b) Transfers with respect to any Person whose stocks or certificates are traded
on a nationally recognized stock exchange;

(c) Permitted Exceptions; and

(d) All Transfers of worn out or obsolete furnishings, fixtures or equipment
that are promptly replaced with property of equivalent value and functionality.

 

-14-



--------------------------------------------------------------------------------

“Person” means a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, any Governmental Authority, or any other entity, whether
acting in an individual capacity, fiduciary capacity or other capacity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.

“Plans and Specifications” means the plans and specifications with respect to
the Improvements within any Approved Subdivision as approved by all applicable
Governmental Authorities, as such plans and specifications may be modified from
time to time upon the prior review and approval of Lender to the extent
requested by Lender, which approval shall not be unreasonably withheld, delayed
or conditioned.

“Pre-Development Land” means any Entitled Land in any Approved Subdivision
designated for the development of Units where (i) a preliminary subdivision plat
or map has been approved by all applicable governmental authorities to the
extent necessary to permit the development of such Entitled Land, (ii) all
governmental permits, consents and approvals have been obtained to permit the
commencement and grading of such Entitled Land as necessary to improve such
Entitled Land to an A&D Completed Lot, (iii) all fees required in connection
with such licenses, permits, approvals and grading have been paid, and (iv) no
material impediments exist to the issuance of all further permits, licenses or
approvals necessary or appropriate in connection with the development of
utilities, infrastructure and other physical site improvements on such Lots.

“Presold Unit” means a Unit that is subject to a Purchase Contract.

“Product Line” means a group of Units which, in the ordinary course of
Borrower’s business, are marketed together under a common plan or plans based
upon the type of Unit constructed and the price of such Units.

“Project Cost” means, with respect to any Approved Subdivision (or any Lot or
Unit contained therein), the total of the following amounts: (a) the Acquisition
Cost, (b) the amounts set forth on the Budget (as adjusted from time to time
pursuant to this Agreement) to commence, construct and complete all of the
Improvements, including without limitation, both Hard and Soft Costs and (c) the
amounts, whether or not reflected on the Budget, determined by the Lender from
time to time to be necessary to complete the Improvements and maintain the
subject property, including without limitation, cost overruns, contingency
reserves (including without limitation, interest reserves), taxes, assessments,
insurance costs and all other operating expenses.

“Protective Advances” means all sums expended by the Lender: (a) to protect the
priority, validity and enforceability of the lien of the Deeds of Trust and any
and all other Loan Documents encumbering any of the Collateral; (b) to protect
the value or the security of any of the Collateral, including any amounts
expended in accordance with this Agreement or any other Loan Document; and
(c) if any Approved Subdivision is acquired by Lender or some other entity

 

-15-



--------------------------------------------------------------------------------

on behalf of Lender, amounts expended to complete any Improvements on the
Approved Subdivisions.

“Purchase Contract” means a bona fide written agreement between Borrower and a
purchaser who is not an Affiliate of Borrower entered into in the ordinary
course of Borrower’s business and pursuant to which such purchaser has agreed to
purchase a Unit, which agreement (i) shall be accompanied by a non-refundable
cash earnest money deposit or down payment of at least $5,000.00; (ii) shall be
with a buyer who has been prequalified for a purchase money loan for the Lot and
Unit by Borrower or a mortgage broker, mortgage banker or other residential
lending institution; (iii) not subject to any contingency related to the sale of
the buyer’s existing residence; and (iv) any closing contingencies, including
any financing contingency, being required to be removed no later than 60 days
prior to closing.

“Reference Rate” has the meaning set forth in the Note.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Requirements” means any and all obligations, other terms and conditions,
requirements, and restrictions in effect now or in the future by which Borrower
or any or all of the Collateral are bound, or which are otherwise applicable to
any or all of the Collateral, construction of any Units or A&D Lot Improvements,
until this Agreement has terminated or expired, the Loan has been paid in full,
and all other Obligations are paid and performed in full and all obligations of
Lender arising under the Loan Documents have terminated, the development or
construction of any of the Approved Subdivisions, or occupancy, operation,
ownership, or use of Collateral, Lots, Units, or A&D Lot Improvements,
including, without limitation, any obligations, terms, conditions, restrictions,
or requirements imposed by any law, ordinance, regulation, or rule (federal,
state, or local); any Approvals and Permits; any Permitted Exceptions; any
condition, covenant, restriction, easement, right-of-way, or reservation
applicable to such Collateral; any insurance policies; any other agreement,
document, or instrument to which Borrower is a party or by which Borrower, or
any of the Collateral or the business or operations of Borrower is bound; or any
judgment, order, or decree of any arbitrator, other private adjudicator, or
Governmental Authority to which Borrower is a party or by which Borrower or any
of the Collateral is bound.

“Security Instruments” means, collectively and individually, the Deeds of Trust,
the Assignments, the Financing Statements, and any other documents pursuant to
which Borrower or any other Person assigns, pledges or otherwise grants Lender
or its assignee a security interest in the Collateral, as any of the same may
currently exist or as may be amended, modified, supplemented, extended,
restated, or renewed from time to time.

“Senior Credit Facility” means any loan agreement, note, indenture, credit
agreement or similar agreement or agreements, as the same may be amended,
modified, restated or replaced,

 

-16-



--------------------------------------------------------------------------------

evidencing Borrower’s obligations under (i) 7 5/8% notes due December 15, 2012,
(ii) 10  3/4% notes due April 1, 2013, and (iii) 7  1/2% notes due February 15,
2014.

“Soft Costs” means all costs designated as “Soft Costs” on the Budget and which
are not otherwise identified as Hard Costs.

“Spec Unit” means a Unit under construction or completed for the purpose of
adding to Borrower’s inventory of Units and which is not subject to a Purchase
Contract and is not a Model Unit.

“Subdivision” means a group of Lots upon which Units are intended to be
constructed, marketed and sold as a single Product Line or otherwise marketed
and sold together regardless of whether Units in such group of Lots are to be
constructed at the same time or in phases. If required by Lender, subdivisions
located in the same area and similar in product and market segment shall be
treated as a single subdivision in this Borrowing Base Loan and no subdivision
will exceed the limitations set forth in Article 3 of this Agreement, whether
such Lots are purchased pursuant to an option agreement over time or purchased
in bulk.

“Subdivision Documents” means a tentative and/or final plat map or similar
document covering a Subdivision and dividing the Subdivision into lots in
accordance with the Requirements of the applicable Governmental Authorities.

“Survey” means a current ALTA survey of any Approved Subdivision prepared by a
surveyor registered or licensed in the state where the Approved Subdivision is
located, which survey shall be in form and substance acceptable to Lender.

Tangible Net Worth means as defined by or otherwise determined in conformity
with GAAP; provided, however, in determining such Tangible Net Worth, the
following shall be excluded with respect to such determination: (a) Intangible
Assets, (b) any notes or obligations receivable from Affiliates except to the
extent such notes or obligations receivable are on terms which are fair,
reasonable and equivalent of an arm’s length transaction with an unrelated third
Person, (c) any “step-up” in value of assets that results from a transaction
with an Affiliate or between Affiliates, or recognition of a gain or profit from
a sale or contribution of an asset to an Affiliate or a transaction between
Affiliates except to the extent such transactions are on terms which are fair,
reasonable and equivalent of an arm’s length transaction with an unrelated third
Person, and (e) any subordinated debt (other than as may be specifically
approved by Lender in writing) shall be excluded, all determined on a
consolidation basis.

“Term Out Commencement Period Date” means as defined in Section 2.1(h).

“Term Out Maturity Date” means as defined in Section 2.1(h)(i).

“Title Company” means any title insurance company approved by Lender to issue a
Title Policy in connection with Lender’s Deeds of Trust; unless otherwise
permitted by Lender, Borrower shall be required to use the same Title Company
for all Approved Subdivisions.

“Title Policy” and “Title Policies” mean, respectively, each and all title
insurance policies and endorsements thereto issued pursuant to the requirements
of this Agreement and any

 

-17-



--------------------------------------------------------------------------------

reinsurance or co-insurance agreements and endorsements as Lender may require,
including without limitation, reinsurance for any title policy amount of
$100,000,000 or greater pursuant to a reinsurance agreement (utilizing the ALTA
Facultative Reinsurance Agreement (9-24-94) form) with another Title Company
acceptable to Lender.

“Total Lot Cost” means with respect to each Lot in each Approved Subdivision,
the sum of the Acquisition Cost and the aggregate of “hard” and “soft” costs to
plan, design, and construct applicable improvements such as curbs, grading,
landscaping, sprinklers, storm and sanitary sewers, paving, sidewalks and
utilities, as are necessary to make an Approved Subdivision suitable for the
construction of single family homes (including Attached and Detached Units) on
the applicable underlying Lots, together with any common area improvements which
may exist, allocated on a per Lot basis.

“Transfer” means:

(a) any sale, transfer, conveyance, assignment, hypothecation, encumbrance,
lease or vesting of any Approved Subdivision or any part thereof or interest
therein to or in any Person, whether voluntary, involuntary, by operation of
law, or otherwise, except the Permitted Exceptions; and

(b) any sale, transfer, conveyance, assignment, hypothecation, or encumbrance of
any Ownership Interest in Borrower, whether direct or indirect; provided,
however, a sale, transfer or assignment of any Ownership Interest in Borrower
(whether direct or indirect), shall be permitted so long as the requirements of
Section 6.19 continue to be satisfied at all times;

(c) any merger or consolidation of Borrower and/or Guarantor; or

(d) the execution of any agreements to do any of the foregoing.

“Undrawn Availability” means the sum of (a) that portion of the Available Loan
Commitment which is available for Advance (including satisfaction of all
conditions precedent thereto except for a request for such Advance) but has not
yet been disbursed pursuant to the terms and conditions of this Agreement and
(b) that portion of any line of credit facility held by Borrower with any
financial institution which is available for immediate disbursement (including
satisfaction of all conditions precedent thereto except for a request for such
disbursement) to Borrower pursuant to that credit facility’s loan terms but has
not yet been disbursed.

“Unit” means a residential dwelling or dwellings constructed or to be
constructed on a Lot, together with the associated Lot.

“Unit Budget” means a budget setting forth the Unit Construction Costs with
respect to each Unit. Each Unit Budget will be subject to review and approval by
Lender.

“Unit Collateral Value” means a valuation of each Unit based upon the Unit’s
stage of construction. The Unit Collateral Value for a particular Unit equals
the sum of (a) the Lot Allocation and Lender approved Up Front Costs for the
Unit and (b) the result obtained by subtracting the Lot Allocation and Lender
approved Up Front Costs for the Unit from the

 

-18-



--------------------------------------------------------------------------------

Maximum Allowed Advance (taking into account any applicable Reclassification
Adjustment) for the Unit and then multiplying the difference by the Unit
Completion Percentage.

“Unit Completion Percentage” means for any Unit, the current percentage of
construction completed as reflected in each Borrowing Base Report in increments
of 5% each, based upon the stages of construction set forth in Exhibit ”A”.

“Unit Construction Cost” as set forth in the Unit Budget approved by Lender in
its sole discretion, means, with respect to each Unit, the sum of (i) the “hard
costs” associated with the construction of the Unit, (ii) the “soft costs”
associated with the construction of the Unit, including property taxes,
appraisal costs, architects and engineers fees, entitlement costs, project
supervision costs and review and inspection fees, (iii) Up Front Costs,
specifically approved by Lender, in it’s sole discretion and (iv) an amount
approved by Lender representing the allocated financing costs with respect to
such Unit.

“Unit Cost” for a particular Unit means the sum of (i) the Unit Lot Cost for the
Unit and (ii) the Unit Construction Cost for the Unit.

“Unit Eligibility Date” means, with respect to each Unit, the date on which that
Unit is first included in Eligible Collateral as a Unit pursuant to this
Agreement, as reflected on the Borrowing Base Report, and regardless of whether
periods exist during which such Unit is not included as Eligible Collateral.

“Unit Lot Cost” means, with respect to each Unit included in Eligible
Collateral, the cost of the Lot as determined by Lender in connection with the
approval of each Approved Subdivision, based upon one or more of the following:
(i) the Total Lot Cost of the Lots in such Approved Subdivision divided by the
number of such Lots; or (ii) the book value of such Lots as determined in
accordance with GAAP or based on the applicable Appraised Value if Lender
determines such valuation is reasonable and the Lot is not subject to any other
Liens and Encumbrances securing Indebtedness of Borrower (whether junior or
senior in priority to the applicable Deed of Trust).

“Unmatured Event of Default” means any condition or event that with notice,
passage of time, or both, would be an Event of Default.

“Up Front Costs” includes only those fees and costs specifically identified and
approved by Lender, in Lender’s sole discretion. Such fees and costs, may but
shall not necessarily include, without limitation, building permit fees, tap
fees and fees of Governmental Authorities which are required to be paid prior to
the start of the construction of the Unit.

“WLH” means WILLIAM LYON HOMES, a Delaware corporation.

1.2 Other Terms. Other terms defined herein shall have the meaning ascribed to
them herein.

1.3 Interpretation. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents:

(a) Number; Inclusion. References to the plural include the singular, the
plural, the part and the whole; “or” has the inclusive meaning represented by
the phrase “and/or”; and “including” has the meaning represented by the phrase
“including without limitation.”

 

-19-



--------------------------------------------------------------------------------

(b) Documents Taken as a Whole. The words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole and not to any particular
provision of this Agreement or such other Loan Document.

(c) Headings. The section and other headings contained in this Agreement or the
other Loan Documents and the Table of Contents (if any) preceding this Agreement
or the other Loan Documents are for reference purposes only and shall not
control or affect the construction of this Agreement or the other Loan Documents
or the interpretation thereof in any respect.

(d) Implied References to This Agreement. Article, section, subsection, clause,
schedule and exhibit references are to this Agreement unless otherwise
specified.

(e) Persons. Reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement or the other Loan Documents, as the case may be.

(f) Modifications to Documents. Reference to any agreement (including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto), document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated.

(g) Accounting Terms. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.

ARTICLE 2

LOAN FACILITY

2.1 Loan Facility.

(a) The Loan. In reliance upon the representations and warranties of Borrower,
and subject to the terms and conditions of this Agreement and the Loan
Documents, Lender hereby agrees to lend to or for the benefit of Borrower the
Loan, and Borrower agrees to pay all outstanding Indebtedness evidenced and
secured by the Loan Documents, in the manner and upon the terms and conditions
expressed in the Loan Documents.

(b) Revolving Nature of Loan. Subject to the limitations described in this
Agreement, the Loan shall constitute a revolving line of credit and advances
repaid may be reborrowed on a revolving basis through the Maturity Date.
Although the outstanding principal of the Loan may be zero from time to time,
the Loan Documents will remain in

 

-20-



--------------------------------------------------------------------------------

full force and effect until all obligations of Lender pursuant to this Agreement
and the Loan Documents expire and all Obligations have been paid and performed
in full. Upon the occurrence of an Unmatured Event of Default, Lender, may cause
or declare any commitment of the Lender to make Advances to be suspended,
whereupon any obligation to make further Advances will immediately be suspended.
Upon the occurrence of an Event of Default, Lender, may cause or declare any
commitment of the Lender to make Advances to be suspended or terminated,
whereupon any obligation to make further Advances will immediately be suspended
or terminated.

(c) Evidence of Loan. The Loan is and shall be evidenced by the Note and shall
bear interest calculated and payable as provided in this Article 2. Lender will
maintain in accordance with its usual practice an account or account evidencing
the Outstanding Loan Borrowings and other Obligations due Lender with respect to
the Loan, including without limitation, as a result of Advances made from time
to time pursuant to this Agreement and any payments of principal and interest by
Borrower from time to time. Such accounting and records shall be deemed
conclusive of the amounts due and owing Lender and shall be binding upon
Borrower absent manifest error.

(d) Increase In Commitment Amount.

(i) Request for Increase. Provided that no Event of Default or Unmatured Event
of Default has occurred and is continuing, Borrower may, at any time and from
time to time, request, by notice to Lender, Lender’s approval of an increase of
the Commitment Amount (a “Facility Increase”) within the limitations hereafter
described, which request shall set forth the amount of each such requested
Facility Increase. Within thirty (30) days of such request, Lender shall advise
Borrower of its approval or disapproval of such request (which approval or
disapproval shall be in Lender’s sole discretion and may be on such terms and
conditions as Lender may impose in its sole discretion), and failure to so
advise Borrower within such thirty (30) day period that the Commitment Amount
has been increased shall constitute disapproval. If Lender approves of any such
Facility Increase, then the Commitment Amount may be so increased up to the
amount of such approved Facility Increase.

(ii) Requirements. Any Facility Increase shall be subject to the following
requirements, limitations and conditions: (A) any increase in the Commitment
Amount shall not be less than $10,000,000 (and shall be in integral multiples of
$10,000,000 if in excess thereof); (B) after giving effect to the Facility
Increase and all prior Facility Increases, the Commitment Amount shall not
exceed Seventy Million Dollars ($70,000,000); (C) Borrower shall have executed
and delivered to Lender such Note, Notes or amendment(s) to Note(s) as Lender
shall require to reflect such Facility Increase; (D) Borrower shall have
delivered to Lender appropriate opinions of counsel as to such matters as Lender
may request; (E) any other Person who has executed any Loan Documents, shall
have consented in writing to the Facility Increases and shall have agreed that
their obligations under such Loan Documents continue in full force and effect;
and (F) Borrower, and Lender shall otherwise have executed and delivered such
other

 

-21-



--------------------------------------------------------------------------------

instruments and documents as Lender shall have reasonably requested in
connection with such Facility Increase including amendment(s) to the Deed(s) of
Trust. The form and substance of the documents required under clauses
(C) through (F) above shall be fully acceptable to Lender.

(e) Reduction of Commitment Amount. From and after the first Facility
Anniversary Date, so long as no Unmatured Event of Default or Event of Default
has occurred and is continuing, Borrower may permanently reduce the Commitment
Amount in whole or in part; provided, however, (i) each such request shall be in
writing and delivered to Lender at least thirty (30) days’ prior to such
requested reduction and shall specify the date and amount of any such reduction,
(ii) each such reduction shall be in the minimum amount of $10,000,000.00 (and
in multiples of $10,000,000.00 if in excess thereof); (iii) Borrower shall have
executed and delivered to Lender any documents, instruments or certificates that
Lender may reasonably request in connection with such reduction, and
(iv) Borrower shall have paid all of Lender’s fees and costs incurred in
connection with such reduction, including without limitation, reasonable
attorneys’ fees and costs. Any reduction in the Commitment Amount pursuant to
this section shall likewise reduce the amount by which the Commitment Amount may
be subsequently increased pursuant to Section 2.1(d) above.

(f) Maturity Date. Notwithstanding any other provision of this Agreement or any
Loan Documents to the contrary, all Outstanding Loan Borrowings, accrued but
unpaid interest, Other Amounts, and any other amounts which may be due pursuant
to this Agreement or any other Loan Document, shall be due and payable in full
on the Maturity Date.

(g) Extension of Maturity Date. On or before each Facility Anniversary Date,
upon any written request by Borrower delivered to Lender no earlier than ninety
(90) days prior to such Facility Anniversary Date but no later than thirty
(30) days prior to such Facility Anniversary Date, Lender, may extend the
Maturity Date then in effect for an additional twelve (12) month period;
provided, however in no event shall any extension of the Maturity Date be
considered or granted if any Unmatured Event of Default or Event of Default has
occurred and is continuing, any of the representations and warranties set forth
in this Agreement or any other Loan Document shall be determined to be, and
remains, untrue or incorrect in any material respect, or any Material Adverse
Change has occurred and is continuing. Borrower hereby acknowledges and agrees
that Lender has not made any commitment to extend the Maturity Date and that
Lender is not under any obligation to extend such Maturity Date or to consider
any request for any such extension.

(h) Term Out Provisions. In the event the Maturity Date is not extended on any
such Facility Anniversary Date pursuant to Section 2.1(g) above (such date being
a “Term Out Commencement Period Date”), the Loan shall be “termed out” as
follows:

(i) The Maturity Date shall be automatically extended to a date which is twelve
(12) Calendar Months from the Term Out Commencement Period Date (the “Term Out
Maturity Date”).

 

-22-



--------------------------------------------------------------------------------

(ii) For the period between the Term Out Commencement Period Date and the Term
Out Maturity Date, the Loan shall continue to be a revolving line of credit;
provided, however, during such period (A) Borrower shall only be entitled,
subject to the terms and conditions set forth in this Agreement, to Advances
with respect to Eligible Collateral existing at any time that was prior to the
day immediately preceding the Term Out Period Commencement Date (and Lender
shall have no obligation to review and consider any requests by Borrower for the
addition of any Subdivision as an Approved Subdivision or any Collateral which
is not Eligible Collateral as of the Term Out Commencement Period Date), and
(B) Borrower shall be not entitled to request any increase in the Commitment
Amount pursuant to Section 2.1(d) or otherwise (and Lender shall have no
obligation to review and consider such request).

(iii) Notwithstanding any other provision of this Agreement or any Loan
Documents to the contrary, all Outstanding Loan Borrowings, accrued but unpaid
interest, Other Amounts, and any other amounts which may be due pursuant to this
Agreement or any other Loan Document, shall be due and payable in full on the
Term Out Maturity Date.

2.2 Advances.

(a) Advance Request. Subject to the terms and conditions set forth in this
Agreement, including continued satisfaction of the applicable conditions
precedent set forth in Article 4, and so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing, Borrower may request
such Advances in writing from time to time and at any time prior to the Maturity
Date (each request being an “Advance Request”). Each such Advance Request (and
corresponding Advance) shall be subject to following conditions and
restrictions:

(i) Frequency of Advances. Borrower may submit daily Advance Requests for up to
a maximum aggregate amount of the Available Loan Commitment for Eligible
Collateral determined and approved by Lender in accordance with Article 3 (and
based on the most recent Borrowing Base Report approved by Lender pursuant to
Section 3.12) by giving Lender an irrevocable notice by not later than 11:30
a.m. (Pacific time) one (1) Business Day before the requested date of such
Advance.

(ii) Request for Advance. Each such Advance Request shall: (A) specify the
amount of the requested Advance; (B) the date for the requested Advance to be
disbursed to Borrower; and (C) at the request of Lender, include such invoices,
cost summaries, comparisons of actual costs to budgeted costs, and any other
information, statements, documents as Lender may reasonably request, together
with all necessary documents and information required to satisfy the conditions
precedent to an Advance set forth in Section 4.5. Each Advance Request submitted
to Lender pursuant to this Section shall be certified by an Authorized
Representative of Borrower to Lender as being complete, true and accurate in all
material respects. Any Advance Request shall be made by an

 

-23-



--------------------------------------------------------------------------------

Authorized Representative or such other Person or Persons designated in writing
by Borrower from time to time to Lender in form and substance acceptable to
Lender; provided, however, Lender shall have acknowledged receipt of any changes
in the Person or Persons designated by Borrower, and such Person or Persons
designated by Borrower will have executed a new signature authorization form.

(iii) Electronic Transmission of Advance Request. Lender, in its sole and
absolute discretion, may elect to permit Borrower to transmit Advance Requests
electronically through an Internet website or other electronic system developed
and maintained by Lender and any transmission using such system shall be
considered a “writing” in satisfaction of the requirement under this Agreement
for a written Advance Request for any Advance. Lender reserves the right to deny
Borrower access to such system, or withdraw its permission for Borrower to
furnish Advance Requests through such system at any time, for any reason,
without notice.

(b) Minimum Amount of Advances. In addition to the other terms and conditions
set forth in this Agreement, any request for a subsequent Advance shall be in a
minimum amount of $100,000.00.

(c) Use of Advances. Advances may be used to pay or reimburse Borrower for
Project Costs incurred and paid (or to be paid from the requested Advance) by
Borrower with respect to any Eligible Collateral to the extent included in the
Budget for any Approved Subdivision, to pay for Borrower’s operating and
overhead expenses and to make such distributions as deemed appropriate by
Borrower so long as the terms and conditions of this Agreement continue to be
satisfied, including without limitation, Section 8.5; provided, however, nothing
contained in this Section shall prohibit or otherwise restrict Lender from
making Protective Advances or from making Advances as otherwise permitted by
this Agreement or any other Loan Document. Notwithstanding the foregoing, at the
sole option of Lender, Advances may be paid in the joint names of Borrower and
the contractor, engineer, subcontractor(s), or supplier(s) in payment of sums
due under any applicable construction or similar contract to which Borrower is a
party. All Advances shall be disbursed, at Lender’s option: (i) directly to
Borrower; (ii) directly to such Person who has performed the work, is requesting
payment, and is identified in the Advance Request; (iii) jointly to Borrower and
such Person; (iv) directly to Persons supplying labor, materials and/or services
in connection with the work, (v) jointly to Borrower and such Persons, or
(vi) any combination of the foregoing. Borrower appoints Lender as its
attorney-in-fact to make such payments. This power shall be deemed to be coupled
with an interest, shall be irrevocable, and shall survive an Event of Default
under this Agreement.

(d) Warranty. Each request for Advance shall constitute, without the necessity
of specifically containing a written statement, a representation and warranty by
Borrower that all of the representations and warranties in the Loan Documents
are true and correct in all material respects, no Material Adverse Change, and
neither an Unmatured Event of Default nor an Event of Default has occurred and
is continuing.

 

-24-



--------------------------------------------------------------------------------

(e) Funding Indemnification. Each request for an Advance shall be irrevocable
and binding on Borrower. Borrower shall indemnify Lender against any loss or
expense incurred by Lender as a result of any failure of Borrower to fulfill, on
or before the date specified for such Advance, the applicable conditions
precedent to such Advance as set forth in this Agreement.

2.3 Interest Rate Provisions.

(a) Interest Rate and Interest Rate Adjustment Date. Interest shall accrue on
the outstanding principal as provided in the Note.

(b) Adjustment Due to Calculation Errors. If, at any time, Lender determines
that it has miscalculated the Interest Rate, Lender shall notify Borrower of the
necessary correction. If the corrected Interest Rate represents an increase in
the applicable monthly payment, Borrower shall, within ten (10) days thereafter,
pay to Lender the corrected amount. If the corrected Interest Rate represents an
overpayment by Borrower to Lender and no Event of Default then exists, Lender
shall refund the overpayment to Borrower or, at Lender’s option, credit such
amounts against Borrower’s payment next due under the Note.

(c) Adjustment for Impositions on Loan Payment. All payments made by Borrower
hereunder shall be made free and clear of, and without reduction for, or on
account of, any income, stamp or other taxes, levies, imposts, duties, charges,
fees, deductions or withholdings hereafter imposed, levied, collected, withheld
or assessed by any government or taxing authority (other than taxes on the
overall net income or overall gross receipts of Lender imposed as a result of a
present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing such that this exclusion shall not apply
to a connection arising solely from Lender’s having executed, delivered,
performed its obligations under, received a payment under, or enforced this Loan
Agreement or any other Loan Document). If any such amounts are required to be
withheld from amounts payable to Lender, the amounts payable to Lender under
these Loan Documents shall be increased to the extent necessary to yield to
Lender, after payment of such amounts, interest or any such other amounts
payable at the rates or in the amounts specified herein. If any such amounts are
payable by Borrower, Borrower shall pay all such amounts by their due date and
promptly send Lender a certified copy of an original official receipt showing
payment thereof. If Borrower fails to pay such amounts when due or to deliver
the required receipt to Lender, Borrower shall indemnify Lender for any
incremental taxes, interest or penalties that may become payable by Lender as a
result of any such failure.

(d) [Intentionally omitted.]

(e) [Intentionally omitted.]

(f) Usury Savings Clause. All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of the disbursement of
Loan proceeds, the acceleration of the maturity of the unpaid principal balance
of the Loan, or

 

-25-



--------------------------------------------------------------------------------

otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance or detention of the money to be advanced under the Loan exceed the
highest lawful rate permissible under any usury laws which may be applicable to
this Loan. If, from any circumstances whatsoever, the fulfillment of any
provision of this Agreement or any of the other Loan Documents, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable to the Loan, then, ipso facto, the obligation to be fulfilled shall
be reduced to the limit of such validity; and if, from any circumstance, the
Lender shall never receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of Lender’s portion of the unpaid principal balance due on the
Loan and not to the payment of interest.

2.4 Payments.

(a) Interest Payments. As provided in the Note all accrued interest shall be
payable on each Payment Date, commencing with the first such Payment Date to
occur after the date hereof, and shall otherwise be payable on any other date on
which such Advance is prepaid, whether by acceleration or otherwise, and at
maturity.

(b) Principal Payments.

(i) Payment of Net Sales Proceeds. Borrower will cause to be paid to Lender all
payments which may be payable or otherwise received by Borrower upon or pursuant
to (i) the closing of a sale of a Unit, or, (ii) the closing of any other
transaction in which Borrower is required to pay a release price to Lender
pursuant to Section 2.7. If any such amounts are held by any Title Company,
escrow agent, or any other Person, including without limitation, any purchaser
or optionee, Borrower will direct such Title Company, escrow agent or other
Person to pay all such amounts directly to Lender, and to take all other action
required by Lender to cause such amounts to be paid directly to Lender from such
Title Company, escrow agent or other Person. If Borrower collects or receives
any such amounts in violation of this Section, Borrower will forthwith, upon
receipt, transmit and deliver to Lender, in the form received, all cash, checks,
drafts, chattel paper, and other instruments or writings for the payment of
money (endorsed without recourse, where required, so that such items may be
collected by Lender). Any such items which may be so received by Borrower shall
be delivered by Borrower to Lender within three (3) Business Days of receipt
and, pending such delivery, shall not be commingled with any other of Borrower’s
funds or property, but will be held separate and apart from Borrower’s own funds
or property and in express trust for Lender.

(ii) Remargining Principal Payments. Notwithstanding anything to the contrary
set forth elsewhere in any Loan Document, at no time shall the aggregate
Outstanding Loan Borrowings exceed the Available Loan Commitment. If, at any
time, the aggregate Outstanding Loan Borrowings exceed the Available Loan
Commitment, (including, without limitation, by reason of Commitment Amount

 

-26-



--------------------------------------------------------------------------------

reductions, changes in Appraised Values, exclusion of Eligible Collateral,
adjustments to the Borrowing Base or Collateral Value, or otherwise), Borrower
shall be obligated to make a payment to Lender in an amount equal to that amount
by which the Outstanding Loan Borrowings exceed the Available Loan Commitment (a
“Remargining Payment”). Any such Remargining Payment will be due no later than
11:30 a.m. (Pacific Time) on the fifth (5th) day after the day upon which Lender
notifies Borrower (which notice may be given telephonically, electronically, by
facsimile or in writing to the chief financial officer, corporate controller, or
treasurer of Borrower) that such Remargining Payment is required.

(iii) Other Principal Payments. Any other principal payments which may become
due and owing pursuant to this Agreement or any other Loan Document shall be
paid as and when due pursuant to the terms and conditions of this Agreement or
such other Loan Document.

(c) Payment at Maturity. All accrued and unpaid interest, together with all
other sums owed to the Lender pursuant to any of the Loan Documents, including
without limitation, any outstanding principal amounts, fees, costs and other
charges, shall be paid in full on the Maturity Date.

(d) Prepayments. In addition to any principal payments required pursuant to
Section 2.4(b) and Section 2.4(c), Borrower may from time to time pay, without
penalty or premium, all or any portion of outstanding principal balance of the
Loan upon three (3) Business Days’ prior written notice to Lender; provided,
however, any partial prepayment shall be in a minimum amount of $500,000.00; and
Borrower shall be required to pay to Lender (i) all accrued and unpaid interest
on the principal so prepaid and (ii) on demand, reimburse Lender for, and hold
Lender harmless from, all losses and expenses actually incurred by Lender as a
result of such prepayment, including, any losses and expenses actually arising
from the liquidation or redeployment of deposits acquired to fund or maintain
the principal amount prepaid.

(e) [Intentionally omitted.]

(f) [Intentionally omitted.]

(g) Application of Payments. All payments received by Lender pursuant to this
Section 2.4 will be applied to interest, principal and Other Amounts in such
order and priority as Lender may determine from time to time subject to the
terms and conditions set forth in this Agreement and the Note.

(h) Business Days. Whenever any payment hereunder or with respect to the Loan is
due on a day other than a Business Day, such payment will be made on the next
succeeding Business Day, and such extension of time will in such case be
included in the computation of interest or fees, as the case may be.

(i) Payment of Interest and Other Amounts by Advance. Borrower hereby authorizes
the Lender to utilize Advances to pay interest accrued on any Note, and to pay
taxes, insurance premiums and other Protective Advances, notwithstanding that
Borrower

 

-27-



--------------------------------------------------------------------------------

may not have requested a disbursement of such amount. Lender, to the extent it
has received sufficient funds from the Lender, may make such disbursements
notwithstanding the existence of any Unmatured Default or a Event of Default.
Such disbursements shall be added to the outstanding principal balance of the
Loan. The authorization hereby granted shall be irrevocable and no further
direction or authorization from Borrower shall be necessary for the Lender to
make such disbursements. However, the provisions of this Section 2.4(i) shall
not prevent Borrower from paying or otherwise release Borrower from its
obligation to pay, any amounts due pursuant to this Loan Agreement or any other
Loan Document from its own funds.

2.5 Fees and Costs.

(a) Fees. On the Closing Date (and as a condition of closing of the Loan),
Borrower shall pay to Lender a facility fee for the period from the Closing Date
to the first Facility Anniversary Date in the amount of One Hundred Seventy-five
Thousand Dollars ($175,000.00) and on each Facility Anniversary Date thereafter,
Borrower agrees to pay Lender a facility fee equal to 0.35% of the Commitment
Amount then in effect. As additional consideration for the Commitment, Borrower
agrees to pay to Lender any other fees which may be due under this Agreement or
any other Loan Document, including without limitation those fees identified in
any separate agreement by and between Lender and Borrower. All such fees being
deemed earned in full on the date or dates such fees are due and payable and
non-refundable to Borrower, regardless of any subsequent reduction in the
Commitment Amount, any prepayment of the Loan, any termination of the Commitment
or otherwise.

(b) Costs and Expenses - Generally. Borrower agrees to pay on demand all
reasonable costs, expenses, and fees of Lender arising in connection with
(i) this Agreement, the other Loan Documents and the Loan (including, without
limitation, reasonable fees and expenses for outside attorneys, consultants,
inspectors and other professional advisers, paralegals, document clerks and
specialists, and costs and expenses of market studies, absorption studies,
appraisals, appraisal review, title review, title insurance, surveys,
environmental assessments, environmental testing, environmental cleanup, other
inspection, processing, title, filing, and recording costs, expenses, fees and
Protective Advances); (ii) the negotiation, execution, delivery, administration
and modification of this Agreement and the other Loan Documents;
(iii) inspecting the Collateral; and (iv) as otherwise provided herein or in the
other Loan Documents.

(c) Costs and Expenses - After Default. In addition, after the occurrence and
during the continuation of an Event of Default or an Unmatured Event of Default,
Borrower agrees to pay on demand, all costs, expenses, and fees of Lender
arising in connection with (i) this Agreement, the other Loan Documents and the
Loan (including, without limitation, fees and reasonable expenses for outside
attorneys, consultants, inspectors and other professional advisors, paralegals,
documents clerks and specialists, and costs and expenses of market studies,
absorption studies, appraisals, appraisal review, title review, title insurance,
surveys, environmental assessments, environmental testing, environmental
clean-up, other inspection, processing, title, filing and recording costs,
expenses, fees and Protective Advances); (ii) the enforcement of this Agreement
and the

 

-28-



--------------------------------------------------------------------------------

other Loan Documents and exercise of the rights and remedies of the Lender;
(iii) the defense of the legality, validity, binding nature, and enforceability
of this Agreement and the other Loan Documents and the perfection and priority
of the Liens and Encumbrances granted in the other Loan Documents; (iv) gaining
possession of, holding, repairing, maintaining, preserving, and protecting any
Collateral; (v) selling or otherwise disposing of the Collateral; (vi) as
otherwise related to this Agreement, the Loan Documents, such Collateral, or the
rights and remedies of the Lender with respect thereto; and (vii) preparing for
the foregoing, whether or not any legal proceeding is brought or other action is
taken. Such costs, expenses, and fees will include, without limitation, all such
costs, expenses, and fees incurred in connection with any court proceedings
(whether at the trial or appellate level).

(d) Failure to Pay. If any costs, expenses and fees or any other costs, expenses
and fees from time to time due under the Loan Documents are not paid upon demand
by Lender, Borrower agrees to pay interest on such costs, expenses, and fees at
the Interest Rate from the date incurred until five (5) days after such demand
and at the Default Rate thereafter until such amounts are paid in full. In
addition, if such costs, expenses and fees are not paid within such five (5) day
period, Lender may cause Advances to be made to pay such costs, expenses and
fees, whether or not such Advance has been requested and whether or not the
conditions precedent to an Advance have been satisfied.

2.6 Security. Payment of the Loan, all indebtedness and liabilities of Borrower
to Lender and the performance of all Obligations, whether due or to become due,
shall be secured by the Collateral, the Security Documents, and such other and
further assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents.

2.7 Releases of Collateral.

(a) Releases of Units and Lots. Borrower may request releases of Lots and Units
from the lien and encumbrance of the applicable Deed of Trust from time to time;
provided, however, Lender has no obligation to release any Collateral unless
each of the following conditions precedent is satisfied:

(i) Generally. With respect to all releases:

(A) Notification to Lender. Borrower or the closing agent handling the sale
shall have notified Lender in writing of the requested release.

(B) Release Price. Borrower shall have paid at or prior to closing, the greater
of (i) 90% of the Appraisal Value with respect to such Lot or Unit requested to
be released or (ii) the Net Sales Proceeds to be received by Borrower in
connection with such sale or transfer.

(C) No Default; Material Adverse Change. No Event of Default, Unmatured Event of
Default or Material Adverse Change shall have occurred and be continuing.

 

-29-



--------------------------------------------------------------------------------

(D) Remargining Payments. Lender shall have determined that, after giving effect
to such release, no Remargining Payment would be required to be paid pursuant to
Section 2.4(b)(ii).

(E) Endorsements. Borrower shall provide Lender with such endorsements to the
Title Policy as Lender may reasonably request in connection with such release.

(F) Escrow Arrangements. Each release shall be made by Lender by delivery of the
release documents to a title company or other escrow agent satisfactory to
Lender on such conditions as shall assure Lender that all conditions precedent
to such release have been fully satisfied, including the payment of the release
price to Lender, and the applicable transaction will be completed.

(G) Payment of Costs and Expenses. Borrower shall have paid to Lender at closing
and directly from escrow, an amount equal to all costs and expenses incurred by
Lender in connection with such release.

(H) Legal Parcel. The Lot (or group of Lots) to be released constitute a legally
subdivided interest in real property, the remaining Collateral shall constitute
a legally subdivided interest in new property, and the release of such Lot will
not impair access to the remaining Collateral or otherwise violate any
requirements of any document of record covering the Approved Subdivision or any
applicable law regarding subdivisions, parcel maps, lots or parcels and/or the
sale of real property.

(I) Releases in the Ordinary Course of Business. With respect to any release of
Units, the requested release shall be for the purpose of sale in the ordinary
course of Borrower’s business pursuant to a Purchase Contract.

(J) Restrictions on Release of Model Units. In addition to the conditions set
forth in this Section 2.7, any release of a Model Unit is subject to (i) no Spec
Units remaining within the Approved Subdivision Project where such Model Unit is
located, and (ii) Section 6.3(i).

(ii) Releases for Dedications and Similar Purposes. Upon written request of
Borrower and so long as clauses A, C, D, and G of Section 2.7(a)(i) have been
satisfied Lender may consent to the release of such portions of the Collateral
as Borrower (A) is required to convey to a Governmental Authority or a bona fide
public utility in connection with the development of an Approved Subdivision
(such as roads, drainage easements, and utility easements) and for which
Borrower receives no monetary compensation; or (B) proposes to convey to a
homeowners’ association or similar Person in connection with the development of
an Approved Subdivision (such as common areas) and for which Borrower receives
no monetary compensation. Releases that satisfy the

 

-30-



--------------------------------------------------------------------------------

requirements of this Section do not require the payment of any release price;
provided, however, such releases shall be made by Lender by delivery of the
release documents to a title company or other escrow agent reasonably
satisfactory to Lender on such conditions as shall assure Lender that all
conditions precedent to such release have been satisfied and that the applicable
transaction will be completed and Borrower shall provide Lender with such
endorsements to the Title Policy as Lender may reasonably request in connection
with each such release.

(iii) Releases of Ineligible Collateral. Notwithstanding Section 2.7(a)(i),
Collateral that is no longer Eligible Collateral pursuant to Article 3 of this
Agreement will be released as follows:

(A) Units. Units that are no longer Eligible Collateral pursuant to Article 3 of
this Agreement will be released only upon no less than thirty (30) days written
request to Lender and provided that the release of such Unit or Units complies
with the requirements set forth in Sections 2.7(a)(i) (C), (D), (E), (F), (G),
(H) and (J).

(B) Lots. Lots that are no longer Eligible Collateral pursuant to Article 3 of
this Agreement will be released only upon no less than thirty (30) days written
request to Lender and provided that (1) the release shall be for all Lots
remaining within the affected Approved Subdivision, (2) for all Lots to be
released, Borrower shall have paid Lender at or prior to the release an amount
equal to the total Advances made by Lender with respect to such Lots, as
determined by Lender in its sole discretion, and (3) the release of such Lots
shall comply with the requirements set forth in Sections 2.7(a)(i) (C), (D),
(E), (F), (G), (H) and (J).

(C) Other Collateral Releases. Collateral other than Units or Lots not eligible
to be released pursuant to this Section 2.7(a), will be released only with the
prior written consent of Lender upon not less than thirty (30) days written
request to Lender, and only upon such terms and conditions acceptable to Lender,
including without limitation, that no Unmatured Event of Default, Event of
Default, or Material Adverse Change has occurred and is continuing.

(iv) Adjustment to Borrowing Base Upon Release. Any Collateral released shall no
longer be Eligible Collateral and the Collateral Value of Eligible Collateral
shall be immediately and automatically adjusted to reflect such release.

2.8 Condominium Provisions. The Loan shall be subject to the following
additional terms relating to the condominium nature of any Approved Subdivision:

(a) Lender’s security for the Loan shall extend to and include all of Borrower’s
right, title, and interest in and to any and all Units, common elements,
development rights, and special declarant rights created pursuant to any
condominium

 

-31-



--------------------------------------------------------------------------------

declaration or plan recorded against the applicable Approved Subdivision in
accordance with applicable law.

(b) Borrower shall not record any condominium declaration, plat, plan, or survey
on applicable Approved Subdivision or make any amendment thereto or file, amend,
or adopt any articles of incorporation, bylaws, or rules and regulations for any
condominium owner’s association for the Approved Subdivision without Lender’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. To the extent such documentation includes portions of the Approved
Subdivision not included in phases currently under development with residential
Units, Borrower shall (i) ensure that the documentation allows the property that
is to be developed in subsequent phases to be withdrawn from the condominium
project in separately conveyable parcels should declarant or its successors
elect not to proceed with development of such phases and (ii) reserve such
easements and other rights as may be necessary for the development of the
withdrawn parcel.

(c) Borrower shall make such representations, warranties, appointments and
agreements with regard to the condominium that Borrower anticipates creating in
connection with the Approved Subdivision as are set forth in the applicable Deed
of Trust and all other applicable Loan Documents.

(d) Prior to completion of construction or, in the case of a project comprised
of more than one building or phase, prior to completion of construction of the
first building to be developed on the Approved Subdivision, Borrower shall
provide Lender with condominium documentation for the Approved Subdivision
satisfactory to Lender, in its reasonable discretion, including the condominium
declaration for the Approved Subdivision and the related plat or survey, the
articles of incorporation, bylaws, or rules and regulations for the condominium
owner’s association for the Approved Subdivision, a proposed budget for the
condominium association, and evidence of all required approvals of the same and
all opinion letters submitted by Borrower in connection therewith, together with
evidence reasonably satisfactory to Lender of the availability of financing for
the purchase of individual Units on the Approved Subdivision, and shall make all
necessary amendments thereto in a form reasonably satisfactory to Lender prior
to the completion of any subsequent phases of the development of the Approved
Subdivision.

ARTICLE 3

BORROWING BASE

3.1 Determination of Eligible Collateral/Borrowing Base. Eligible Collateral in
the Borrowing Base will be determined by Lender from time to time as set forth
in this Article 3. The Borrowing Base will consist of the Collateral Values of
the Eligible Collateral in the Borrowing Base as determined from time to time in
accordance with this Agreement and subject to the limitations set forth in this
Article 3.

 

-32-



--------------------------------------------------------------------------------

3.2 Approved Subdivisions.

(a) Absorption Limitation. In no event shall the aggregate Collateral Value with
respect to all Units within an Approved Subdivision included in Eligible
Collateral exceed the number of Units determined by multiplying Appraised
Absorption with respect to such Approved Subdivision by forty-two (42).

(b) Geographic Limitations. Approved Subdivisions may be located only in the
states of Arizona, California and Nevada. At no time shall the aggregate
Eligible Collateral of Lots and Units of Approved Subdivisions located outside
of California comprise more than fifty percent (50%) of the Commitment Amount.

3.3 Lot Term Limits.

(a) Pre-Development Land. Pre-Development Land in each Approved Subdivision may
be included in the Borrowing Base as Eligible Collateral for a period of not
more than twelve (12) Calendar Months after the applicable Approved Subdivision
Closing Date, subject to the Maximum Allowed Advance limitations for the
aggregate amount of the Commitment Amount applicable to the Pre-Development Land
for such Approved Subdivision.

(b) Land Under Development. Lots constituting Land Under Development in each
Approved Subdivision may be included in the Borrowing Base as Eligible
Collateral for a period of not more than twenty-four (24) Calendar Months after
the first applicable Lot Eligibility Date for such Lots, subject to the Maximum
Allowed Advance limitations for the aggregate amount of the Commitment Amount
applicable to the Land Under Development for such Approved Subdivision.

(c) A&D Completed Lots. A&D Completed Lots in each Approved Subdivision may be
included in the Borrowing Base as Eligible Collateral for a period of not more
than twenty-four (24) Calendar Months after the first applicable Lot Eligibility
Date for such A&D Completed Lots, subject to the Maximum Allowed Advance
limitations for the aggregate amount of the Commitment Amount applicable to the
A&D Completed Lots for such Approved Subdivision.

(d) Expiration of Lot Term. Any Land (and any Lots therein), including without
limitation, any Pre-Development Land, Land Under Development or any A&D
Completed Lots, that have been included as Eligible Collateral for the maximum
term determined in accordance with the provisions of this Section 3.3 will no
longer be considered Eligible Collateral upon expiration of such term and shall
be excluded from any determination of the Collateral Value of the Borrowing
Base. Notwithstanding that such Land (and any Lots therein) is no longer
Eligible Collateral, such Land (together with any Lots therein and any
Improvements thereon) will nevertheless remain part of the Collateral until
released as permitted by this Agreement.

 

-33-



--------------------------------------------------------------------------------

3.4 Other Limitation of Lot Eligibility.

(a) Aggregate Lot Concentration Limitation. From the Effective Date through the
first Facility Anniversary Date, in no event shall the aggregate Collateral
Value with respect to all Pre-Development Land and Land Under Development exceed
60% of the aggregate Collateral Value with respect to all Eligible Collateral
within the Borrowing Base. Commencing on the first Facility Anniversary Date,
and continuing at all times thereafter, in no event shall the aggregate
Collateral Value with respect to all Pre-Development Land and Land Under
Development exceed 50% of the aggregate Collateral Value with respect to all
Eligible Collateral within the Borrowing Base.

(b) Lots to Be Excluded From Eligible Collateral. In the event the limitations
set forth in this Section 3.4 have been exceeded, the last applicable
Pre-Development Land or Land under development added to the Borrowing Base will
be the first excluded as Eligible Collateral until such time as such limitations
are no longer exceeded. The limitations set forth in this Section 3.4 shall be
tested on a monthly basis by Lender and as a condition precedent to the approval
of any Subdivision as an Approved Subdivision.

3.5 Transfer of Lots for Unit Construction. Borrower may transfer a Lot for Unit
construction upon inclusion of the Lot in the Unit Cost component of a Borrowing
Base Report, identifying the specific Lot that is being converted, with such
converted Lot thereafter to be classified as a Model Unit, Spec Unit, or a
Presold Unit as appropriate and to be subject to the provisions of this
Agreement relating to Units; provided, however, that before any Lot is included
in Eligible Collateral as a Unit, the conditions precedent set forth in
Section 4.4 must have been satisfied with respect to such Lot. Effective upon
such a transfer of the classification of a Lot to a Unit, the Lot’s Collateral
Value is automatically replaced on the Borrowing Base Report by the Unit
Collateral Value with respect to such Lot.

3.6 Unit Term Limits; Reclassification of Units.

(a) Presold Units. Each Presold Unit may be included in Eligible Collateral for
not more than twelve (12) Calendar Months from the Unit Eligibility Date for
such Unit. A Presold Unit no longer subject to a Purchase Contract will be
deemed to be a Spec Unit as of the date the Unit is no longer subject to a
Purchase Contract; subject, however, to the provisions of Section 3.6(d). A Unit
will not be considered to be a Presold Unit unless and until a final public
report (if a public report is required by applicable Requirements) has been
obtained by Borrower and delivered to the purchaser of such Unit and all
cancellation periods in favor of such purchaser with respect to such public
report have expired.

(b) Spec Units. Each Spec Unit may be included in Eligible Collateral for not
more than twelve (12) Calendar Months from the original Unit Eligibility Date
for such Unit.

(c) Model Units. Each Model Unit may be included in Eligible Collateral for a
period of not more than twenty-four (24) Calendar Months from the original Unit
Eligibility Date for such Unit as determined by Lender in connection with any
approval

 

-34-



--------------------------------------------------------------------------------

of the applicable Subdivision as an Approved Subdivision (which may be extended
at Lender’s sole discretion for an additional twelve (12) Calendar Months upon
Borrower’s written request to Lender made no earlier than ninety (90) days and
no later than thirty (30) days following the expiration of such eligibility
period). After the expiration of such approved period, the Model Units will not
be considered Eligible Collateral but shall continue to be included as
Collateral unless and until reclassified as Presold Units and sold and released
pursuant to Section 2.7.

(d) Conversion of Presold Units. If a Presold Unit is reclassified as a Spec
Unit, such Spec Unit may be included in Eligible Collateral for not more than
twelve (12) Calendar Months from the Unit’s original Unit Eligibility Date as a
Unit; provided, however, that no such Spec Unit will be entitled to be included
in Eligible Collateral if the effect of inclusion would be to cause the
limitations of Section 3.6 to be exceeded.

(e) Conversion of Spec Units. If a Spec Unit is reclassified as a Presold Unit
(by reason of the execution and delivery of a Purchase Contract), such Unit may
be included in Eligible Collateral as a Presold Unit for not more than twelve
(12) Calendar Months from the original Unit Eligibility Date of such Unit.

(f) Classification and Reclassification of Units; Adjustment of Borrowing Base.
Lender may classify or reclassify Units as to type from time to time, or change
Borrower’s proposed classification of any and all Units, provided that such
reclassification shall be based upon the definitions of Spec Units, Presold
Units and Model Units set forth herein and each such reclassified Unit shall
meet the requirements set forth herein for that type of Unit.

(g) Expiration of Unit Term. In no event may any Unit be included as Eligible
Collateral beyond the applicable Unit term as set forth in this Section 3.6.
Units that are sold, that have been included as Eligible Collateral for the
maximum term determined in accordance with the provisions of this Section 3.6 or
that are otherwise not eligible to be Eligible Collateral pursuant to any
provision of this Agreement will no longer be Eligible Collateral upon sale and
release in compliance with the provisions of this Agreement, upon expiration of
such term, or upon such Units becoming ineligible, as the case may be. However,
a Unit that is no longer Eligible Collateral because of expiration of the term
during which such Unit was entitled to be Eligible Collateral or because of its
becoming ineligible pursuant to any provision of this Agreement will
nevertheless remain part of the Collateral until released as permitted by this
Agreement.

3.7 Other Limitations on Unit Eligibility.

(a) Limitation on Number of Spec Units and Model Units. With respect to any
Product Line within an Approved Subdivision, at no time shall the aggregate
number of Model Units exceed four (4) Units or the aggregate number of Spec
Units under construction exceed the lesser of (i) thirty (30) Units, or (ii) the
number of Units determined by multiplying the Appraised Absorption for such
Approved Subdivision by five (5).

 

-35-



--------------------------------------------------------------------------------

(b) Units to be Excluded From Eligible Collateral. In the event any of the
limitations set forth in this Section 3.7 have been exceeded, the last
applicable Units added to the Borrowing Base will be the first to be excluded as
Eligible Collateral until such time as such limitations are no longer exceeded.
The limitations set forth in this Section 3.7 shall be tested on a monthly basis
by Lender and as a condition precedent to the approval of any Subdivision as an
Approved Subdivision.

3.8 Events Affecting Units and Lots; Exclusions from Eligible Collateral.

(a) If (i) any Unit or Lot included in Eligible Collateral is materially
damaged, destroyed, or becomes subject to any condemnation proceeding,
(ii) Borrower violates any provisions of, or breaches any representations and
warranties in, the Loan Documents (including, without limitation, any
Environmental Agreement) with respect to such Lot or Unit or (iii) Lender makes
or is entitled to make any claim under any title insurance policy with respect
to such Lot or Unit, such item, at Lender’s sole option, may be declared by
Lender to no longer be Eligible Collateral or Lender may adjust its Collateral
Value.

(b) If any such item does not continue to meet all the requirements applicable
to Eligible Collateral, such item will no longer constitute Eligible Collateral.
Any determination by Lender as to whether Units or Lots constitute Eligible
Collateral will be final, conclusive, binding and effective immediately.

3.9 Budget Limitations on Borrowing Base. The portion of any A&D Lot Development
Budget and Unit Budget attributable to “soft costs” and “hard costs” line items
will be limited to the lesser of (i) the actual costs, expenses, and fees
incurred by Borrower; and (ii) the amounts allocated for such costs, expenses,
and fees in the line items in the A&D Lot Development Budget or each
Subdivision’s Unit Budgets. Lender may make adjustments in the A&D Lot
Development Budgets and Unit Budgets to reflect the foregoing limitations.

3.10 Other Events Affecting Collateral Value; Exclusions from Eligible
Collateral.

(a) Damage to Collateral. If (i) any Eligible Collateral is materially damaged,
destroyed, or becomes subject to any condemnation proceeding, (ii) Borrower
violates any provisions of, or breaches any representations and warranties in,
the Loan Documents (including, without limitation, any Environmental Agreement)
with respect to such Lot, or (iii) Lender makes or is entitled to make any claim
under any title insurance policy with respect to such Lot, Lender may reduce the
Collateral Value of such Eligible Collateral or exclude such Land from Eligible
Collateral. Any such determination by Lender will be final, conclusive, binding
and effective immediately.

(b) Failure of Conditions Precedent. If any Collateral does not continue to meet
all the requirements applicable to Eligible Collateral, including without
limitation, satisfaction of the conditions precedent set forth in Article 4,
such Collateral will no longer constitute Eligible Collateral. Any such
determination by Lender will be final, conclusive, binding and effective
immediately.

 

-36-



--------------------------------------------------------------------------------

3.11 Effect of Borrowing Base Conditions; Limitations. If any of the conditions
or limitations on Eligible Collateral, Collateral Value, Outstanding Loan
Borrowings, or outstanding Advances set forth in this Article 3 or elsewhere in
this Agreement are exceeded, remain unsatisfied or are otherwise violated,
Lender may at its option either exclude such Collateral from Eligible Collateral
or adjust the Collateral Value of such Eligible Collateral until such time as
such conditions and or limitations are met or otherwise complied with. To the
extent any such adjustment or exclusion results in the aggregate Outstanding
Loan Borrowings exceeding the Available Loan Commitment, then Borrower shall be
required to make a Remargining Payment in accordance with Section 2.4(b)(ii).

3.12 Borrowing Base Report.

(a) Proposed Borrowing Base Report. At least once in each Calendar Month but no
more than twice in each Calendar Month at such intervals as Lender may approve
or require, Borrower will separately prepare and submit to Lender a proposed
Borrowing Base Report for all of the Collateral for the Loan, including for each
Lot and Unit in Eligible Collateral, among other things that Lender may require
from time to time, the following: (i) the name of the Approved Subdivision;
(ii) the total number of Lots within the Approved Subdivision; (iii) the Lot
number as indicated on the recorded plat of the Approved Subdivision; (iv) the
Unit plan type; (v) whether the Unit is a Presold Unit, a Spec Unit, a Model
Unit, or ineligible collateral; (vi) the Unit Lot Cost; (vii) the Unit Budget;
(viii) the A&D Lot Development Completion Percentage; (ix) the Unit Completion
Percentage; (x) the Unit Appraised Value; (xi) the listing price of the Unit or
the amount of the Purchase Contract, as applicable; (xii) the date of the first
Advance against the Unit in Eligible Collateral and the applicable Unit
Eligibility Date for each Unit; and (xiii) the Unit Collateral Value and the
Maximum Allowed Advance for the Unit. With respect to Lots, from time to time,
Lender may also require information concerning construction of the A&D Lot
Improvements, including, without limitation, the status of construction of the
A&D Lot Improvements in Approved Subdivisions, a detailed breakdown of the costs
of the various phases of construction of the A&D Lot Improvements showing the
amounts expended to date for such construction, the Maximum Allowed Advance for
the Lots, and an itemized estimate of the amount necessary to complete
construction of the A&D Lot Improvements in their entirety.

(b) Collateral Certificate. Each proposed Borrowing Base Report shall be
accompanied by a Collateral Certificate certified as true and correct and
executed by an authorized signer of Borrower. As Lender may from time to time
request, each proposed Borrowing Base Report shall also be accompanied by such
additional certificates, “check runs” and other evidence as Lender may require
to assist Lender in verifying the information therein. Units and Lots may be
added as Eligible Collateral only upon receipt and approval by Lender of the
proposed Borrowing Base Report and Collateral Certificate which include such
Unit or Lot and upon satisfaction of all other provisions of this Agreement.
Each Collateral Certificate prepared separately shall be in form and substance
satisfactory to Lender, shall be on a “stage draw” format whereby Lender assigns
a percentage of completion based upon “stages of completion” set forth in a
fixed schedule that shall contain such certifications and information as Lender
may require, including, without limitation, the following:

(i) The information required to be included on the Borrowing Base Report;

 

-37-



--------------------------------------------------------------------------------

(ii) The total number, and a description of, the Presold Units, Spec Units,
Model Units, and Lots that constitute Eligible Collateral;

(iii) The Collateral Value for each Unit and Lot that constitutes Eligible
Collateral;

(iv) The total Collateral Value for the Borrowing Base;

(v) The calculated amount of Collateral Value and usage for all types of
Eligible Collateral and a calculation of all applicable limitations;

(vi) The amount of Loan proceeds that are available for Advances against each
item of Eligible Collateral based on the terms of this Agreement; and

(vii) A statement that Borrower is in compliance with the terms and conditions
of the Loan Documents.

(c) Form of Report and Certificate. The proposed Borrowing Base Report and the
Collateral Certificate will be in written form and on computer disk formatted to
Lender’s specifications.

(d) Approval of Borrowing Base Report. Each proposed Borrowing Base Report shall
be subject to approval and adjustment by Lender based upon (i) Lender’s review
of such report; (ii) Lender’s inspections made pursuant to Section 6.12 (as such
inspections may result in any adjustments to reflect any variance between the
Borrowing Base Report and the results of such inspections by Lender); and
(iii) such other information as Lender may reasonably require in order to verify
the Borrowing Base, Eligible Collateral, the Collateral Value of the Borrowing
Base, and all Other Amounts, information and items relating thereto. The
Borrowing Base Report will also take into account the sale of Units and all
other adjustments and limitations permitted or required by this Agreement. Each
determination by Lender of the Borrowing Base, Eligible Collateral, the
Collateral Value of the Borrowing Base, and the amount of each Advance (and all
Other Amounts and items entering into such determinations), will be final,
conclusive and binding upon Borrower.

3.13 Commencement and Completion of A&D Lot Improvements. With respect to any
Lot, including any Pre-Development Land, Land Under Development or any A&D
Completed Lot, Borrower shall commence and thereafter diligently and in good
faith prosecute development of the A&D Lot Improvements in a manner consistent
with and within the applicable term periods and time lines for set forth in
Sections 3.3 and 3.4. For purposes of this Agreement, development of the A&D Lot
Improvements shall be deemed to have commenced upon completion of all staking
and rough grading. If requested by Lender, Borrower will obtain the issuance of
a letter of acceptance or other equivalent document from each applicable
Governmental Authority regarding completion of the A&D Lot Improvements and
deliver a copy thereof to Lender within a reasonable time after the completion
date. Borrower will cause all

 

-38-



--------------------------------------------------------------------------------

A&D Lot Improvements to be constructed (i) in a good and workmanlike manner;
(ii) in compliance with all applicable Requirements; and (iii) unless otherwise
consented to by Lender in advance in writing in the absolute and sole discretion
of Lender, in accordance with the A&D Lot Development Plans and Specifications
without material deviation and within the limitations of the A&D Lot Development
Budget as modified from time to time. Upon demand by Lender, Borrower will
correct any defect in the A&D Lot Improvements or any material departure from
any applicable Requirements or, to the extent not theretofore approved in
writing by Lender, the A&D Lot Development Plans and Specifications.

3.14 Commencement and Completion of Units. With respect to any Unit, including
any Model Unit, Spec Unit or Presold Unit, Borrower shall commence construction
of such Unit within ten (10) days of reclassification of that Unit from a Lot to
a Unit and, thereafter, diligently and in good faith prosecute construction of
such Unit in a manner consistent with and within the applicable term periods and
time lines for set forth in Sections 3.6 and 3.7. Borrower shall construct such
Units in a good and workmanlike manner; in compliance with all applicable
Requirements; and, unless otherwise consented to by Lender in advance in writing
in the absolute and sole discretion of Lender, in substantial accordance with
the respective Unit Plans and Specifications. Upon demand by Lender, Borrower
will correct any defect in its respective Units or any material departure from
any applicable Requirements or, to the extent not theretofore approved in
writing by Lender, the respective Unit Plans and Specifications. If requested by
Lender, Borrower will obtain the issuance of a certificate of occupancy or other
equivalent document from each applicable Governmental Authority regarding
completion of the Unit and deliver a copy thereof to Lender within a reasonable
time after the completion date of such Unit.

3.15 General. Anything in this Article 3 or the Loan Documents to the contrary
notwithstanding, Borrower agrees that (i) no limitation on any Advances required
or permitted pursuant to this Agreement, will limit or otherwise change
Borrower’s obligations and liabilities under the Loan Documents, (ii) Borrower
will remain obligated to pay all costs, expenses, and fees required to be paid
by Borrower pursuant to this Agreement and the other Loan Documents, and
(iii) Borrower will remain obligated to pay all costs, expenses, and fees now or
hereafter arising in connection with acquisition, development, maintenance,
occupancy, operation, and use of the Collateral for the Loan to which Borrower
is a party.

3.16 Appraisals.

(a) Appraisal Requirements. The form and substance of each Appraisal must be
satisfactory to Lender in Lender’s sole discretion, provided that in reviewing
Appraisals, Lender shall apply the policies and procedures generally used by
Lender in its real estate lending activities. Each Appraisal of Lots shall be
based upon the “bulk finished appraised value” of such Lots. Each Unit Appraisal
will be at least a “FNMA plan type appraisal”. Each Appraisal must include,
without limitation, the following information: (i) a narrative economic and
demographic feasibility analysis of the market, including a supply and demand
comparison; (ii) a narrative comparison of each subject Subdivision to competing
subdivisions in the same metropolitan area; (iii) a base plan type value for
each type of Unit in each Approved Subdivision; and (iv) if requested by Lender,
a market and absorption study for each Approved Subdivision. All Appraisals

 

-39-



--------------------------------------------------------------------------------

must comply with the appraisal policies and procedures of Lender and with all
applicable laws, rules, and regulations, including, without limitation, the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as
amended.

(b) Appraiser Engagement. Each Appraisal must be prepared by an appraiser
selected and engaged by Lender. Borrower will notify the Lender in writing that
Borrower desires to obtain approval of a Subdivision or include a Unit or a Lot
in Eligible Collateral for which no Appraisal then exists and will provide to
Lender all information (including Lot premiums and upgrades) necessary to allow
an Appraisal to be ordered by Lender. Lender will engage an appraiser to perform
an Appraisal only when it receives all information deemed necessary by the
Lender and the appraiser for preparation of such Appraisal. Lender will not have
any liability to Borrower or any other Person with respect to delays in the
Appraisal process. Borrower and its Affiliates will not employ any appraiser
that prepares an Appraisal for any of the Collateral unless specifically
requested to do so by Lender. Lender may employ a staff appraiser or a fee
appraiser and Borrower will reimburse Lender at Lender’s reasonable cost
therefor.

(c) Appraisal Evaluation. Upon receipt of an Appraisal, Lender will review the
Appraisal in accordance with the appraisal policies and procedures of Lender and
establish an Appraised Value. Lender will notify Borrower of such Appraised
Value. Based on each such Appraised Value, Lender may adjust the Maximum Allowed
Advances with respect to Units and Lots.

(d) Additional Appraisals. Notwithstanding anything in this Section 3.16 to the
contrary, Lender may order updated Appraisals at Borrower’s sole cost and
expense; provided, however, Borrower shall only be required to pay for one
Appraisal per Approved Subdivision in any twelve (12) Calendar Month period
unless (i) if such Appraisals are required by any laws, rules, regulations, or
generally applicable appraisal policies and lending procedures of, or applicable
to, Lender at any time and from time to time; (ii) if any Material Adverse
Change with respect to the Project exists or any Event of Default or Unmatured
Event of Default exists; or (iii) more than 5% of the subject Approved
Subdivision is subject to condemnation by any Governmental Authorities.

(e) Expenses. Subject to Section 3.16(d), Borrower will reimburse Lender for all
costs and expenses incurred in the appraisal process and in establishing and
monitoring Appraised Values. All reimbursements by Borrower to Lender required
by this Section 3.16 will be paid to Lender within fifteen (15) days after
notice from Lender to Borrower.

ARTICLE 4

CONDITIONS PRECEDENT

4.1 Conditions Precedent to Effectiveness of this Agreement. This Agreement will
become effective only upon satisfaction of the following conditions precedent on
or before the Effective Date, in each case as determined by Lender. If the
conditions precedent are not satisfied (or waived pursuant to Section 4.6) on or
before such deadline, Lender may cancel this

 

-40-



--------------------------------------------------------------------------------

Agreement upon written notice to Borrower. The conditions precedent to be
satisfied are as follows:

(a) Representations and Warranties Accurate; Compliance with Covenants. The
representations and warranties by and with respect to Borrower and Guarantor as
set forth in this Agreement and the other Loan Documents are, and continue to be
true and correct and Borrower and Guarantor are in compliance with each of the
terms, conditions and covenants set forth in this Agreement and in any other
Loan Document.

(b) No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing, and Borrower shall be in compliance with the
Financial Covenants set forth in this Agreement.

(c) Financial Condition. Lender shall be satisfied: (i) with the financial
condition of Borrower and (ii) that the Financial Covenants of Guarantor set
forth in this Agreement or in other Loan Document continue to be satisfied.

(d) No Material Adverse Change. Lender shall have determined that no Material
Adverse Change has occurred since the most recent audited financial statements
and reports provided to Lender.

(e) Documents. Lender shall have received the following agreements, documents,
and instruments, each duly executed by the parties thereto and in form and
substance satisfactory to Lender and its legal counsel:

(i) Loan Documents. This Agreement and the other Loan Documents, together with
any additional Loan Documents required with respect to the addition of any
Approved Subdivisions as of the Effective Date.

(ii) Formation Documents. With respect to Borrower and Guarantor, the respective
officers of each in order to confirm that each such officer executing and
delivering a Loan Document is authorized to execute and deliver, and Borrower or
Guarantor, as applicable, is authorized to perform their respective obligations
under, such Loan Document: (A) the articles of incorporation of Borrower and
Guarantor, (B) the bylaws of Borrower and Guarantor, (C) good standing
certificates of Borrower and Guarantor, (D) certified copies of resolutions of
Borrower’s and Guarantor’s boards of directors authorizing Borrower or
Guarantor, as applicable to execute, deliver, and perform its obligations under
the Loan Documents and any other documents to be executed and delivered by
Borrower or Guarantor in connection herewith and certifying the names and
signatures of the officers authorized to execute the Loan Documents; and
(E) such other formation documents, certificates and resolutions as may be
reasonably requested by Lender.

(iii) Borrower shall have executed and delivered to Lender, and Lender shall
have approved, a contribution agreement whereby Borrower agrees to contribute to
the other to the extent necessary with respect to the Obligations.

 

-41-



--------------------------------------------------------------------------------

(f) Other Items or Actions. Lender will have received and approved such other
information, agreements, documents, certificates (including, if required by
Lender, bring-down certificates), and instruments, and Borrower will have
performed such other actions, as Lender may reasonably require.

(g) Payment of Costs, Expenses and Fees. All costs, expenses and fees to be paid
by Borrower under the Loan Documents on or before the Effective Date will have
been paid in full as of the Effective Date, including, without limitation, the
applicable fees and expenses set forth or referenced in Sections 2.5 and 11.6.

(h) Borrower shall have selected, and Lender shall have approved, a Title
Company for use in connection with all applicable transactions pursuant to this
Agreement and the Loan Documents.

4.2 Approval of Subdivisions to Become Approved Subdivisions. From and after the
Closing Date and prior to the occurrence of any Term Out Commencement Period,
Borrower may request Lender to add Subdivisions to the Borrowing Base as an
Approved Subdivision. As a condition precedent to Lender’s approval of any
Approved Subdivision (and the inclusion of any Pre-Development Land, A&D Lots or
Units contained therein becoming Eligible Collateral), Lender shall have
determined to its sole satisfaction that each of the following conditions and
requirements have been, and continue to be, satisfied:

(a) Continued Satisfaction of Conditions Precedent. The conditions precedent set
forth in Section 4.1 shall continue to be satisfied.

(b) Continued Satisfaction of Borrowing Base and Availability Limitations. After
giving effect to the inclusion of such Subdivision as an Approved Subdivision
(and the inclusion of any Land contained therein as Eligible Collateral) all of
the conditions, limitations and requirements set forth in Article 3 shall
continue to be satisfied and no violation or breach thereof shall result from
the inclusion of such Subdivision as an Approved Subdivision.

(c) Ownership. Borrower shall be the sole owner of the Approved Subdivision.

(d) Proposed Development, Documents and Reports. Borrower shall have submitted
to Lender such budgets (including the A&D Budget and Unit Budgets for such
Subdivision), feasibility studies, market studies, environmental and engineering
reports and studies, proforma financial statements, income projections,
development schedules, construction schedules, project cost analysis,
entitlement status and other information as Lender may require to review
Borrower’s plan for such Subdivision, including without limitation, Acquisition,
development of Lots, construction of Units, and the estimated costs, expenses
and profits in connection therewith.

(e) Plans and Specifications. If requested by Lender, Borrower shall have
provided Lender and Lender shall have approved the final plans and
specifications with any improvements in connection with the Subdivision.

 

-42-



--------------------------------------------------------------------------------

(f) Market Information. If requested by Lender, Borrower shall have provided
Lender with market information with respect to the Lots to be developed in the
Subdivision.

(g) Appraised Value. Lender shall have received and approved an Appraisal with
respect to each Subdivision.

(h) Inspection. Lender shall have completed and approved a physical inspection
of the Subdivision.

(i) Plat. Borrower shall have delivered to Lender a preliminary parcel map,
preliminary plat, recorded plat or survey of the Subdivision.

(j) Entitlement; Zoning Approvals. The Land comprising the Subdivision shall be
Entitled Land and Borrower shall have provided to Lender evidence that the
Subdivision is subject to approved zoning consistent with its proposed uses.

(k) Permits. If requested by Lender, Borrower shall have provided evidence that
Borrower has obtained all Approvals and Permits necessary to permit the
development of the Subdivision and the construction of any improvements thereon
or with respect thereto as may be required by any Governmental Authority;
provided that Borrower may not have obtained all of the Approvals and Permits
necessary for such development and construction to the extent such Approvals and
Permits are not yet required.

(l) Preliminary Title Commitment. Borrower shall have provided to Lender a
preliminary title commitment for the Subdivision, prepared by the Title Company,
together with a legible copy of each Schedule B item.

(m) Environmental Assessment. Borrower shall have delivered to Lender a report
of an environmental assessment for the Subdivision addressed to Lender by an
environmental engineer acceptable to Lender containing such information,
results, and certifications as Lender may require and dated not earlier than
twelve (12) months before Borrower’s request for approval, unless otherwise
approved by Lender, together with updates to such assessment as requested by
Lender. Depending upon the results of the environmental assessment, Borrower
shall also provide such follow up testing, reports, and other actions as may be
required by Lender. The contents of the environmental assessment report and any
follow up must be satisfactory to Lender. If such reports are not addressed to
Lender, Borrower will cause a reliance letter, in form and substance
satisfactory to Lender, to be provided to Lender.

(n) Soils Tests. Borrower shall have provided Lender and Lender shall have
approved a soils test report for the Subdivision prepared by a licensed soils
engineer satisfactory to Lender showing the locations of, and containing boring
logs for, all borings.

(o) Land Purchase and Project Documents. To the extent requested by Lender,
Borrower shall have provided copies of those documents related to Borrower’s

 

-43-



--------------------------------------------------------------------------------

acquisition of the Subdivision and its ownership, maintenance, use and
development, including without limitation, the purchase agreement, settlement
statement and other documentation relating to Borrower’s purchase of the Land
for such Subdivision.

(p) Drainage; Flood Zone. Borrower shall have provided to Lender, but only if
requested by Lender, a drainage report for the Subdivision by a licensed
engineer acceptable to Lender containing such information, results and
certifications as Lender may reasonably require. If requested by Lender,
Borrower will have provided to Lender evidence satisfactory to Lender, as to
whether (i) the Subdivision is located in an area designated by the United
States Department of Housing and Urban Development as having special flood or
mudslide hazards, and (ii) the community in which the Subdivision is located is
participating in the National Flood Insurance Program.

(q) Impositions, Assessments, and Charges. If requested by Lender, Borrower
shall have provided Lender with evidence that all Impositions and water, sewer,
and other charges assessed against the Subdivision have been paid in the amount
required prior to any such imposition or assessment becoming delinquent.

(r) Final Subdivision Map or Plat. If not previously provided, Borrower shall
have delivered to Lender the final Subdivision Documents, maps and plats for the
Subdivision and such final Subdivision Documents shall have been recorded or
filed with the appropriate Governmental Authorities. Each map or plat must
contain a legal description of the Approved Subdivision covered by the map, must
describe and show all boundaries of and Lot lines within such Subdivision, all
streets and other dedications, and all easements affecting such Subdivision. In
connection with the approval of plat and/or subdivision maps pursuant to this
subsection, Borrower will also deliver to Lender such title endorsements
insuring the continued priority of the Deed of Trust after recording of the plat
and/or subdivision maps as Lender may reasonably require. Borrower agrees to
take such steps as Lender may require including (i) either re-recording the Deed
of Trust or amending the Deed of Trust to reflect the new legal description, and
(ii) obtaining an endorsement to the Title Policy to amend the legal description
thereof. Notwithstanding anything contained herein to the contrary, Lender may
include a Subdivision as Eligible Collateral based upon Lender’s review of such
Subdivision’s tentative tract or parcel map and the conditions to final approval
thereof; provided that such conditions to final approval of such maps are
non-discretionary.

(s) Distressed Improvement Districts. Any improvement or assessment district in
which the Subdivision is located shall not be insolvent under applicable law or
subject to any bankruptcy or similar proceedings if such situation, in the
reasonable opinion of Lender, would have a material adverse impact on
development of the Approved Subdivision directly or indirectly cause the
Subdivision to be subject to any suspension, disqualification, or disapproval by
FHA, FNMA, VA, FHLMC, or any similar governmental or quasi-governmental agency
that originates, purchases, insures or guarantees home mortgage loans, if the
Subdivision has been qualified with any such agency and Lots in the Subdivision
are proposed to be sold with the benefits of such qualification.

 

-44-



--------------------------------------------------------------------------------

(t) Restrictive Covenants. Borrower shall have provided, and Lender shall have
approved the CC&Rs for the Subdivision.

(u) Utilities. If requested by Lender, Borrower shall have delivered to Lender
evidence that (i) telephone service, electric power, storm sewer (if
applicable), sanitary sewer (if applicable) and water facilities will be
available to each Lot in the Subdivision and (ii) such utilities will be
adequate to serve the Lots in the Subdivision.

(v) [Intentionally omitted.]

(w) Borrowing Base Report. Borrower shall have provided, and Lender shall have
approved, a Borrowing Base Report.

(x) Loan Documents; Deed of Trust/Title Policy.

(i) Borrower and Guarantor shall have executed and delivered to Lender an
Environmental Indemnity, Guaranties and such other Loan Documents, consents,
approvals and other instruments as Lender may reasonably require with respect to
the addition of the Subdivision as an Approved Subdivision, including without
limitation, a Subdivision Loan Addendum to be executed by Borrower and Lender
for the benefit of Lender setting forth the terms, conditions and covenants
specific to such Subdivision, including without limitation, the aggregate
Maximum Allowed Advance with respect to such Subdivision if it becomes an
Approved Subdivision, any sub-limits thereof, Spec Unit and Model Unit
limitations, any Maximum Allowed Advance Rate adjustments or reductions and any
other terms and conditions specific to such Subdivision.

(ii) Borrower shall have provided to Lender (i) a first lien Deed of Trust on
the Subdivision securing the full Commitment Amount, subject only to Permitted
Exceptions, duly executed by Borrower, acknowledged, delivered and recorded; and
(ii) either an American Land Title Association loan policy of title insurance
(1970 form or 1992 form with the creditor’s rights exception and arbitration
provisions deleted and with a revolving credit endorsement and such other
endorsements as Lender may require) or an endorsement to an existing Title
Policy issued by the Title Company, providing coverage (including, without
limitation, mechanic’s lien coverage) and insuring Lender’s interest (as set
forth in the definition of Deed of Trust) under the applicable Deed of Trust as
a valid first lien on the property encumbered by the Deed of Trust, subject only
to Permitted Exception. Each Title Policy or endorsement shall be in a form and
substance reasonably satisfactory to Lender, and unless approved by Lender, the
policy amount shall equal the Commitment Amount subject to appropriate tie-in
endorsements with the other existing Title Policies for the Approved
Subdivisions.

(y) Representations and Warranties. The representations and warranties contained
in Section 5.2 are true and correct as to such Subdivision.

 

-45-



--------------------------------------------------------------------------------

(z) Other. Borrower shall have performed such other actions, and shall have
provided to Lender such other agreements, documents, and instruments, as Lender
may reasonably require.

4.3 Qualification of Pre-Development Land and A&D Lots as Eligible Collateral.
Borrower may include and maintain Pre-Development Land and A&D Lots as Eligible
Collateral only if the following conditions precedent are satisfied, at all
times that such Pre-Development Land and A&D Lots are included in Eligible
Collateral (each of which items must be satisfactory to Lender in its sole and
absolute discretion and each of which conditions precedent must be satisfied, as
determined by Lender in its sole and absolute discretion):

(a) No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

(b) Limitations. After giving effect to the addition of such Pre-Development
Land or A&D Lots to Eligible Collateral, the provisions of Article 3 are not
violated.

(c) Subdivision Conditions. The applicable conditions of Section 4.2 shall have
been satisfied.

(d) Commencement. Borrower shall have commenced staking and rough grading of the
Approved Subdivision and shall have certified to Lender that such staking and
rough grading will be completed within thirty (30) days at which time Borrower
will proceed with the construction of other A&D Lot Improvements.

(e) Construction Contracts. If requested by Lender, Borrower shall have provided
Lender an executed contract for construction of the A&D Lot Improvements between
Borrower and the licensed contractor(s) retained by Borrower to construct the
A&D Lot Improvements. Also, if requested by Lender, Borrower shall have provided
to Lender a copy of each construction subcontract, architectural agreement,
engineering agreement, and other agreements, documents, and instruments relating
to construction of the A&D Lot Improvements and Lender shall have received
assignments of such contracts and agreements to the extent required by Lender,
which assignment shall be consented to by the applicable contractor, architect,
engineer or other party to the extent and in a form required by Lender. The
contract price in each such agreement, document, and instrument must be within
the budgeted amount in the applicable A&D Lot Development Budget. Such contracts
and agreements shall be in form and content reasonably satisfactory to Lender.

(f) Plans and Specifications. If requested by Lender, Borrower shall have
provided Lender the final A&D Lot Development Plans and Specifications for the
A&D Lot Improvements.

(g) Permits. If requested by Lender, Borrower shall have provided evidence that
Borrower has obtained all Approvals and Permits necessary to permit the
construction of the A&D Lot Improvements and the construction and sale of Units
in the Subdivision, provided that Borrower may not have obtained all of the
Approvals and Permits necessary for construction of the A&D Lot Improvements or
the construction and

 

-46-



--------------------------------------------------------------------------------

sale of Units to the extent such Approvals and Permits are not yet necessary and
Borrower has not requested Advances of the Loan to pay the costs of Improvements
for which Approvals and Permits have not been obtained.

(h) Budget. If requested by Lender, Borrower shall have provided Lender a final
A&D Lot Development Budget for the A&D Lots.

(i) Construction Schedule. If requested by Lender, Borrower shall have provided
Lender the construction schedule for the completion of the A&D Lot Improvements.

(j) Impositions, Assessments, and Charges. If requested by Lender, Borrower
shall have provided evidence that Impositions and all water, sewer, and other
charges assessed against the A&D Lots which are then due and payable have been
paid in the amount required.

(k) Other Items. Borrower shall have provided Lender such other agreements,
documents, and instruments as Lender may reasonably require.

(l) Other Actions. Borrower shall have performed such other actions as Lender
may reasonably require.

4.4 Qualification of Units as Eligible Collateral. Borrower may include and
maintain a Unit in Eligible Collateral only if the following deliveries have
been approved by Lender and if the following conditions precedent are satisfied,
at all times that such Unit is included in Eligible Collateral (each of which
items must be satisfactory to Lender in its sole and absolute discretion and
each of which conditions precedent must be satisfied, as determined by Lender in
its sole and absolute discretion):

(a) No Defaults; Material Adverse Change. No Event of Default, Unmatured Event
of Default or Material Adverse Change shall have occurred and be continuing

(b) Located in an Approved Subdivision. Such Unit is located on a Lot that is
legally described as a Lot on a final subdivision plat or map, or subdivision
filing and is in an Approved Subdivision. The applicable conditions of Sections
4.2 and 4.3 shall have been satisfied with respect to the Subdivision containing
such Unit and such Subdivision has become an Approved Subdivision.

(c) Limitations. After giving effect to the addition of such Unit to Eligible
Collateral, the provisions of Article 3 shall not be violated.

(d) Construction Contracts. If requested by Lender, Borrower shall have provided
and Lender shall have approved copies of all executed contracts between Borrower
and the licensed contractors retained by Borrower to construct the Unit. Also,
if requested by Lender, Borrower shall have provided to Lender a copy of each
construction subcontract, architectural agreement, engineering agreement, and
other agreements, documents and instruments relating to construction of the Unit
and Lender shall have received assignments of such contracts and agreements to
the extent required

 

-47-



--------------------------------------------------------------------------------

by Lender, which assignment shall be consented to by the applicable contractor,
architect, engineer or other party to the extent and in a form required by
Lender. The contract price in each such agreement, document and instrument must
be within the budgeted amount in the applicable Unit Budget. Such contracts and
agreements shall be in form and content reasonably satisfactory to Lender.

(e) Unit Plans and Specifications. If requested by Lender, Borrower shall have
provided and Lender shall have approved Unit Plans and Specifications for the
type of Unit in question.

(f) Permits. If requested by Lender, Borrower shall have provided evidence that
Borrower has obtained all Approvals and Permits necessary to permit the
construction and sale of the Unit, including, without limitation, all applicable
public reports, architectural committee approvals, and any other approvals
required under any applicable CC&Rs.

(g) Unit Budget. Borrower shall have provided Lender a Unit Budget for the type
of Unit in question.

(h) Unit Appraisal. Lender shall have approved the Unit Appraisal for the type
of Unit in question in compliance with Section 3.16. The Appraised Value for the
type of Unit shall have been approved by Lender.

(i) Final Subdivision Map or Plat. Borrower shall have delivered to Lender the
final Subdivision Documents, maps and plats for the Approved Subdivision and
such final Subdivision Documents shall have been recorded or filed with the
appropriate Governmental Authorities. Each map or plat must contain a legal
description of the Approved Subdivision covered by the map, must describe and
show all boundaries of and lot lines within such Approved Subdivision, all
streets and other dedications, and all easements affecting such Approved
Subdivision. In connection with the approval of plat and/or subdivision pursuant
to this subsection, Borrower will also deliver to Lender such title endorsements
insuring the continued priority of the applicable Deed of Trust after recording
of the plat and/or subdivision maps as Lender may require. Borrower agrees to
take such steps as Lender may require including (i) either re-recording the
applicable Deed of Trust or amending such Deed of Trust to reflect the new legal
description, and (ii) obtaining an endorsement to the Title Policy to amend the
legal description therein.

(j) Purchase Contract. If such Unit is a Presold Unit, Borrower shall have
provided Lender a copy of the fully executed Purchase Contract for such Unit.

(k) Impositions, Assessments, and Charges. If requested by Lender, Borrower
shall have provided Lender evidence that Impositions and all water, sewer, and
other charges assessed against the Unit which are then due and payable have been
paid in the amount required.

(l) Deed of Trust. If the Lot on which the Unit is to be constructed has not
previously been encumbered by a Deed of Trust, Borrower shall have provided a
first lien

 

-48-



--------------------------------------------------------------------------------

Deed of Trust, subject only to Permitted Exceptions, duly executed,
acknowledged, delivered and recorded.

(m) Title Insurance. If the Unit has not previously been encumbered pursuant to
a Deed of Trust, Borrower shall have provided and Lender shall have approved
(i) an American Land Title Association loan policy of title insurance (1970 or
1992 form with the creditor’s rights exception and arbitration provisions
deleted and with a revolving credit endorsement and such other endorsements as
Lender may require), or (ii) an endorsement to an existing Title Policy issued
by a Title Company and in form satisfactory to Lender. Such policy or
endorsement will provide coverage (including, without limitation, mechanic’s
lien coverage) satisfactory to Lender and insure Lender’s interest (as set forth
in the definition of Deed of Trust) under the applicable Deed of Trust as a
valid first lien on the property encumbered by such Deed of Trust, subject only
to Permitted Exceptions. If the Unit has previously been encumbered by an
insured Deed of Trust, Borrower shall have provided an endorsement to such Title
Policy, in form satisfactory to Lender, eliminating any Schedule B items that
are not Permitted Exceptions with respect to Units included in Eligible
Collateral.

(n) [Intentionally Omitted.]

(o) Distressed Improvement Districts. Any improvement or assessment district in
which the Unit is located shall not be insolvent under applicable law or subject
to any bankruptcy or similar proceedings if such situation, in the reasonable
opinion of Lender, would have a material adverse impact on development of Units
or directly or indirectly cause the Approved Subdivision in which the Unit is to
be built to be subject to any suspension, disqualification, or disapproval by
FHA, FNMA, VA, FHLMC, or any similar governmental or quasi-governmental agency
that originates, purchases, insures or guarantees home mortgage loans, if the
Approved Subdivision has been qualified with any such agency and Units in the
Approved Subdivision are proposed to be sold with the benefits of such
qualification.

(p) Other Items. Borrower has provided to Lender such other agreements,
documents, and instruments as Lender may reasonably require.

(q) Other Actions. Borrower has performed such other actions as Lender may
reasonably require.

4.5 Additional Conditions Precedent to All Advances Against Eligible Collateral.
Lender will be obligated to make Advances against Eligible Collateral only upon
satisfaction of the following additional conditions precedent at the time the
Advance is requested and at the time the Advance is to be made, as determined by
Lender:

(a) Advance Request. Borrower shall have complied with all Advance Request terms
and conditions set forth in Section 2.2.

(b) Continued Satisfaction of Conditions Precedent. The conditions precedent set
forth in Section 4.1 through this Section 4.5 continue to be satisfied.

 

-49-



--------------------------------------------------------------------------------

(c) No Defaults; Material Adverse Change. No Event of Default, Unmatured Event
of Default or Material Adverse Change shall have occurred and be continuing

(d) Representations and Warranties; Compliance with Covenants. The
representations and warranties of Borrower and Guarantor set forth in the Loan
Documents continue to be true and correct in all applicable and material
respects and Borrower and Guarantor continue to be in compliance with all of the
other terms, conditions and covenants set forth in the Loan Documents in all
material respects.

(e) Inspection Report. If and to the extent required by Lender, Lender shall
have received written evidence from Lender’s inspectors or from Lender’s
employees performing inspections for Lender (i) that construction of all A&D Lot
Improvements and each Unit constituting Eligible Collateral complies with all
Requirements and the respective A&D Lot Development Plans and Specifications and
Unit Plans and Specifications in all material respects; and (ii) that Borrower
has completed all A&D Lot Improvements and each such Unit to the stage reported
on the most recent Borrowing Base Report received by Lender. Inspections shall
be conducted in accordance with the provisions of Section 6.12 hereof.

(f) Approvals and Inspections by Governmental Authorities. If requested by
Lender, all inspections and approvals by Governmental Authorities which may be
required for each Unit shall have been obtained and Lender shall have received
satisfactory evidence thereof or will have been provided access thereto
satisfactory to Lender, or will have obtained such evidence upon inspection of
the Approved Subdivision.

(g) Lien Waivers. If requested by Lender in its sole and absolute discretion,
Borrower shall have provided Lender with invoices and vouchers for the work for
which the Advance is requested and lien waivers for all work actually performed
and covered by prior Advances. Such lien waivers may be conditional, so long as
the only condition is receipt of payment for the work and Borrower includes with
the conditional lien waiver a copy of the canceled check for payment or other
evidence of payment.

(h) Title Insurance. At the request of Lender, Borrower shall have provided to
Lender with any endorsements to the Title Policy covering the Eligible
Collateral, in form satisfactory to Lender, which (i) eliminate any liens,
encumbrances and other “Schedule B” items that are not Permitted Exceptions with
respect to such Eligible Collateral, and (ii) otherwise insure the priority of,
and include the affect of the Advance upon, the Lender’s lien or encumbrance
against such Eligible Collateral.

(i) Payment of Costs, Expenses, and Fees. All costs, expenses, and fees due to
be paid by Borrower on or before the date of the Advance under the Loan
Documents shall have been paid in full.

(j) No Remargining Payment. Lender has determined that, after giving effect to
the requested Advance, no Remargining Payment would be required pursuant to
Section 2.4(b)(ii).

 

-50-



--------------------------------------------------------------------------------

(k) [Intentionally Omitted.]

(l) Excess Releases; Updated Borrowing Base Report. In any Calendar Month where
the aggregate Collateral Values of Lots and Units released pursuant to
Section 2.7 exceeds twenty percent (20%) of the total Collateral Values of all
Lots and Units set forth in Borrower’s Borrowing Base Report most recently
submitted to Lender, Borrower shall have submitted a new, updated Borrowing Base
Report to Lender for approval, and such Borrowing Base Report shall have been
approved by Lender.

4.6 Right to Waive.

(a) Waiver of Any Condition Precedent. Borrower authorizes Lender and Lender
reserves the right to verify any documents and information submitted to it in
connection with this Agreement. Lender may waive any of the conditions precedent
and requirements in this Article 4. Any such waiver of any condition precedent
in connection with the approval of a Subdivision as an Approved Subdivision or
in connection with the qualification of any Collateral as Eligible Collateral
pursuant to this Agreement, may be conditioned upon such terms and conditions as
Lender may require, including without limitation, a decrease in the Maximum
Allowed Advance Rates with respect to any such Eligible Collateral.

(b) Limited Waiver. Any such waiver will be limited to the specific conditions
precedent or requirements waived and will not apply to or result in the waiver
of any other condition precedent or requirement. Delay or failure by Lender to
insist on satisfaction of any condition precedent will not be a waiver of such
condition precedent or any other condition precedent. The making of an Advance
by Lender will not be deemed a waiver by Lender of the occurrence of an Event of
Default or Unmatured Event of Default.

ARTICLE 5

BORROWER REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties - Borrower. Borrower and Guarantor (which for
purposes of this Section 5.1 shall mean WLH) represent and warrant to Lender as
of the Effective Date and as of the various other dates specified in this
Agreement and the other Loan Documents on which such representations and
warranties are to be accurate, complete, and correct the following:

(a) Formation and Authorization. Borrower is a California corporation validly
existing, and in good standing, under the laws of the state of California and
qualified to conduct business in the states of California, Arizona and Nevada,
and has the requisite power and authority to execute, deliver, and perform this
Agreement and the applicable Loan Documents. Guarantor is a corporation validly
existing, and in good standing, under the laws of the State of Delaware and has
the requisite power and authority to execute, deliver, and perform, as
Guarantor, the applicable Loan Documents. The execution, delivery and
performance by Borrower and Guarantor of this Agreement and the applicable Loan
Documents have been duly authorized by all requisite action by

 

-51-



--------------------------------------------------------------------------------

or on behalf of Borrower and Guarantor and will not conflict with, or result in
a violation of or a default under, the applicable articles of formation,
certificate of limited partnership, operating agreement and/or partnership
agreement of Borrower or Guarantor.

(b) No Approvals, etc. No approval, authorization, bond, consent, certificate,
franchise, license, permit, registration, qualification, or other action or
grant by or filing with any Governmental Authority or other Person is required
in connection with the execution, delivery, or performance (other than
performance which is not yet due) by Borrower or Guarantor of this Agreement and
the other applicable Loan Documents.

(c) No Conflicts. The execution, delivery, and performance by Borrower or
Guarantor of the applicable Loan Documents will not conflict with, or result in
a violation of or a default under, (i) any applicable law, ordinance,
regulation, or rule (federal, state, or local); (ii) any judgment, order, or
decree of any arbitrator, other private adjudicator, or Governmental Authority
to which such Person is a party or by which such Person or any of its assets are
bound; (iii) any of the Approvals and Permits; or (iv) any agreement, document,
or instrument to which such Person is a party or by which such Person or any of
its assets are bound. Borrower and Guarantor each has reviewed all of the
provisions of the Indebtedness of Borrower or Guarantor which may affect their
ability to enter into and perform the Loan Documents or for Borrower to incur
the Obligations and obtain Advances under the applicable Loan Documents, and
none of the terms and conditions of such existing Indebtedness will be violated
by Borrower or Guarantor entering into this Agreement or the applicable Loan
Documents, incurring Indebtedness hereunder or under the applicable Loan
Documents, and performing their respective obligations under the applicable Loan
Documents.

(d) Execution and Delivery and Binding Nature of Loan Documents. This Agreement
and the other Loan Documents to which they are a party have been duly executed
and delivered by or on behalf of Borrower and Guarantor. This Agreement and the
other Loan Documents to which each are a party are legal, valid, and binding
obligations of Borrower and Guarantor, enforceable in accordance with their
terms against Borrower and Guarantor, as applicable, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or similar laws and by equitable principles of general
application.

(e) Accurate Information. All information in any loan application, financial
statement (other than financial projections), certificate, or other document,
and all other information delivered by or on behalf of Borrower or Guarantor to
Lender in connection with this transaction or any Subdivision is correct and
complete in all material respects as of the date thereof, and there are no
omissions from any such information that result in any such information being
materially incomplete, incorrect, or misleading as of the date thereof. Neither
Borrower nor Guarantor has any knowledge of any material change in any such
information. All financial statements (other than financial projections)
heretofore delivered to Lender by Borrower were prepared in accordance with the
requirements in Section 6.4 and accurately present the financial conditions and
results of operations as at the dates thereof and for the periods covered
thereby in all material respects. All financial projections have been and will
be prepared in accordance with the

 

-52-



--------------------------------------------------------------------------------

requirements of this Agreement, will be complete in all material respects as of
the date thereof, and will be based on the applicable Person’s best good faith
estimates, compiled and prepared with due diligence, of the matters set forth
therein.

(f) Legal Proceedings, Hearings, Inquiries, and Investigations. Except as
disclosed to Lender in writing prior to the date of this Agreement:

(i) No legal proceeding, individually or in the aggregate with related
proceedings, is pending, and Borrower is not aware of any threatened legal
proceeding, before any arbitrator, other private adjudicator, or Governmental
Authority to which Borrower is a party or by which Borrower or any of its
respective assets may be bound or affected that if resolved adversely to any
such Borrower could result in a Material Adverse Change; and

(ii) No hearing, inquiry, or investigation relating to Borrower any of their
respective assets is pending, and Borrower is not aware of any such hearing
inquiry or investigation being threatened, by any Governmental Authority that if
resolved adversely to Borrower could result in a Material Adverse Change.

(g) No Defaults; Financial Covenant Compliance. No Event of Default or Unmatured
Event of Default has occurred and is continuing. WLH is in compliance with each
of the Financial Covenants as set forth in this Agreement.

(h) Approvals and Permits; Assets and Property. Borrower has obtained and there
are in full force and effect all Approvals and Permits presently necessary for
the conduct of its business, and owns, leases, or licenses all assets necessary
for conduct of their respective businesses and operations, except as otherwise
permitted pursuant to this Agreement, except for any failure to obtain and
maintain in full force and effect any Approval or Permit or any failure to own,
lease or license such assets that would not, individually or in the aggregate,
(i) be materially adverse to their respective businesses, properties, assets,
operations or condition (financial or otherwise), or (ii) materially and
adversely affect any Approved Subdivision (or the Lots contained therein) or
other property that is at any time included as Eligible Collateral. The
Collateral is not subject to any Liens and Encumbrances, other than (A) the
Liens and Encumbrances created pursuant to this Agreement and the other Loan
Documents; and (B) the Permitted Exceptions. The assets of Borrower (other than
Collateral) are not subject to any Liens and Encumbrances other than Liens and
Encumbrances disclosed on the financial statements of Borrower (to the extent
required to be disclosed on such financial statements in accordance with GAAP).

(i) Impositions. Borrower has filed or caused to be filed all tax returns
(federal, state, and local) required to be filed by Borrower and has paid all
Impositions and Other Amounts shown thereon to be due (including, without
limitation, any interest or penalties) except for any failure to so file or to
so pay that would not, individually or in the aggregate, result in an Material
Adverse Change.

 

-53-



--------------------------------------------------------------------------------

(j) ERISA.

(i) Neither (x) the execution and delivery of this Agreement or the Loan
Documents by Borrower, (y) the performance by Borrower of the Obligations, nor
(z) the consummation of any of the other transactions contemplated by this
Agreement constitutes or will constitute a “prohibited transaction” within the
meaning of Section 4975 of the Code or Section 406 of ERISA. Borrower has
delivered to Lender a complete and correct list of any “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) (a “Plan”) with respect to which
Borrower or any Person which is under “common control” with Borrower (within the
meaning of Section 414(b) or (c) of the Code or Section 4001(b) of ERISA) (an
“ERISA Affiliate”) is a “party in interest” (within the meaning of Section 3(14)
of ERISA) or with respect to which its securities are “employer securities”
(within the meaning of Section 407(d)(1) of ERISA).

(ii) The Plan is in compliance in all respects with applicable provisions of
ERISA, the Code and applicable foreign law. Borrower and each ERISA Affiliate
have made all contributions to the Plans required to be made by it.

(iii) Except for liabilities to make contributions and to pay Pension Benefit
Guaranty Corporation (or any successor thereto) (“PBGC”) premiums and
administrative costs, neither Borrower nor any ERISA Affiliate of Borrower has
incurred any material liability to or on account of any Plan under applicable
provisions of ERISA, the Code or applicable foreign law, and no condition exists
which presents a material risk to Borrower or any ERISA Affiliate of Borrower of
incurring any such liability. No domestic Plan has an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code), whether or not
waived, and no foreign Plan is in violation of any funding requirements imposed
by applicable foreign law. Neither Borrower nor, any ERISA Affiliate of
Borrower, the PBGC or any other Person has instituted any proceedings or taken
any other action to terminate any Plan.

(iv) The actuarial present value of all accrued benefit liabilities under each
domestic Plan and under each foreign Plan (based on the assumptions used in the
funding of such Plan, which assumptions are reasonable, and determined as of the
last day of the most recent plan year of such domestic Plan for which an annual
report has been filed with the Internal Revenue Service or of such foreign Plan
for which year-end actuarial information is available) did not exceed the
current fair market value of the assets of such Plan as of such last day.

(v) None of the Plans is a “Multiemployer Plan” (as defined in ERISA), and
neither Borrower nor any ERISA Affiliate of Borrower has contributed or been
obligated to contribute to any Multiemployer Plan at any time within the
preceding six (6) years.

(vi) Borrower qualifies as an “operating company” within the meaning of United
States Department of Labor Regulations §2510.3-101(c), and, pursuant to such
regulations, the assets of Borrower are not “plan assets” of any employee

 

-54-



--------------------------------------------------------------------------------

benefit plan subject to the fiduciary responsibility requirements of ERISA.
Accordingly, a loan to, or other financial transaction with Borrower or a
shareholder in Borrower will not be deemed to be a prohibited loan or
transaction under Section 406 of ERISA between any plans subject to the
restrictions set forth in Section 406 of ERISA and a party in interest with
respect to such plan.

(k) Full Disclosure. There is no material fact that Borrower has not disclosed
to Lender which could cause a Material Adverse Change. Neither the financial
statements nor any other certificate or document delivered herewith or
heretofore by Borrower to Lender in connection with negotiations of this
Agreement and the other Loan Documents contains any untrue statement of material
fact or omits to state any material fact necessary to keep the statements
contained herein and therein from being untrue or misleading.

(l) Use of Proceeds; Margin Stock. The proceeds of the Advances will be used
solely for the purposes specified in this Agreement. None of such proceeds will
be used for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation U or G of the Board of Governors of the Federal Reserve System (12
C.F.R. Part 221 and 207), or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry margin stock or
for any other purpose which might constitute this transaction a “purpose credit”
within the meaning of such Regulation U or G. No Borrower is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock. Neither Borrower, nor any Person acting on behalf of Borrower has taken
or will take any action which might cause this Agreement or any Loan Documents
to violate Regulation U or G or any other regulations of the Board of Governors
of the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934, or any rule or regulation thereunder, in each case as now in effect
or as the same may hereafter be in effect.

(m) Governmental Regulation. Borrower is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940, the Interstate Commerce Act (as any of the
preceding have been amended), or any other law which regulates the incurring by
Borrower of Indebtedness, including, but not limited to, laws relating to common
or contract carriers or the sale of electricity, gas, steam, water, or other
public utility services.

(n) Purpose of Advances. The purpose of Advances is a business purpose and not a
personal, family, or household purpose.

(o) Compliance with Law. Other than noncompliance with applicable building codes
which is not material, is not unusual in the ordinary course of business, and is
correctable (and is in the process of being corrected) by Borrower, neither
Borrower nor any Approved Subdivision, or the Lots or Units contained therein is
in violation of any law, ordinance, regulation, or rule (federal, state, or
local). Without limiting the generality of the foregoing, Borrower is in full
compliance with California Civil Code Section 3110.5 to the extent applicable or
to the extent Borrower is not

 

-55-



--------------------------------------------------------------------------------

otherwise exempt therefrom with respect to any construction contracts relating
to the construction of Improvements.

(p) Unit Budgets, Unit Plans and Specifications, and Construction Contracts.
Each Unit Budget (as updated from time to time) contains all costs, expenses,
and fees anticipated to be incurred by Borrower in connection with the
respective type of Unit. The Unit Plans and Specifications and related working
drawings are an accurate and complete description of each Unit included or to be
included as Eligible Collateral. The construction contracts relating to the
construction of each such Unit provide for all work and materials anticipated to
be necessary to construct and all payments necessary to pay for the construction
of such Unit.

(q) A&D Lot Development Budgets, Plans and Specifications, and Construction
Contract(s). Each A&D Lot Development Budget (as updated from time to time)
contains all costs, expenses, and fees anticipated to be incurred by Borrower in
connection with acquisition of the applicable Land and, if applicable,
construction of the A&D Lot Improvements. The applicable Plans and
Specifications and related working drawings for each Approved Subdivision are
and will be an accurate and complete description, in all material respects, of
the A&D Lot Improvements in that Approved Subdivision. The construction
contracts relating to the construction of the A&D Lot Improvements provide for
all work and materials anticipated to be necessary to construct and all payments
necessary to pay for the construction of the A&D Lot Improvements.

(r) Special Representations and Agreements Relating to Collateral.

(i) Ownership. Borrower is and will at all times be the legal and equitable
owner of the Collateral, free and clear of all Liens and Encumbrances, except
for (A) the Security Instruments encumbering such Collateral and (B) the
Permitted Exceptions.

(ii) Authority to Encumber. Borrower has, and will continue to have, the full
right and authority to encumber all of the Collateral, including each of the
Approved Subdivisions, included or to be included in Eligible Collateral.

(iii) Validity of the Liens and Encumbrances. The Liens and Encumbrances created
by the Security Instruments are (A) legal, valid, binding and enforceable,
subject only to bankruptcy, insolvency, moratorium, reorganization or similar
laws and equitable principles of general application and (B) are in first
priority except for, with respect to the Deeds of Trust only, the Permitted
Exceptions.

(s) Material Adverse Change. There has been no change in the business, property,
prospects, condition (financial or otherwise) or results of operations of
Borrower or any Approved Subdivision which could reasonably be expected to have
a Material Adverse Effect.

(t) Taxes. Borrower has filed all United States federal tax returns and all
other tax returns which are required to be filed and have paid all taxes due
pursuant to

 

-56-



--------------------------------------------------------------------------------

said returns or pursuant to any assessment received by such Person, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
Borrower in respect of any taxes or other governmental charges are adequate.

(u) Material Agreements; Material Defaults. Borrower is not a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. Borrower
is not in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect; (ii) any agreement or instrument evidencing or governing
Indebtedness; (iii) any lease or other agreement to which Borrower is a party or
which affects its properties or assets; (iv) any license, permit, statute,
ordinance, law, judgment, order, writ, injunction, decree, rule or regulation of
any Governmental Authority, or any determination or award of any arbitrator, to
which Borrower may be bound; or (v) any deed of trust, mortgage, instrument,
agreement or document by which Borrower or any of its properties or assets are
bound.

(v) Environmental Matters. In the ordinary course of its business, the officers
and Authorized Representatives of Borrower consider the effect of Environmental
Laws on the business of Borrower, in the course of which they identify and
evaluate potential risks and liabilities accruing to Borrower due to
Environmental Laws. On the basis of this consideration, Borrower has concluded
that Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Borrower has not received any notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

(w) Investment Company Act. Borrower is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

(x) Public Utility Holding Company Act. Borrower is not a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

(y) Solvency.

(i) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan, if any, made on the
date hereof and after giving effect to the application of the proceeds

 

-57-



--------------------------------------------------------------------------------

of such Loans, (i) the fair value of the respective assets of Borrower at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of Borrower; (ii) the present fair saleable value of the respective
property of Borrower will be greater than the amount that will be required to
pay the probable liability Borrower on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) Borrower will be able to pay their respective
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged, as such businesses is now conducted and is proposed to be conducted
after the date hereof.

(ii) Borrower does not intend to, and does not believe that it will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness.

(z) Non-Foreign Status. Borrower is not a “foreign corporation,” “foreign
partnership,” “foreign trust,” or “foreign estate,” as those terms are defined
in the Internal Revenue Code and the regulations promulgated thereunder.
Borrower’s U.S. employer identification number is as set forth in the
Certification of Non-Foreign Status.

(aa) Other Loan Documents. Each of the representations and warranties of
Borrower contained in any of the other Loan Documents is true and correct in all
material respects. All of such representations and warranties are incorporated
herein for the benefit of Lender.

5.2 Representations Regarding Subdivisions. With respect to Borrower’s request
for any Subdivision to become an Approved Subdivision, Borrower represents and
warrants to Lender at the time such Subdivision is submitted to Lender for
approval and at the time a Deed of Trust is recorded against such Subdivision as
follows:

(a) Title to Subdivision; Liens and Encumbrances. Borrower is, or upon recording
of the Deed of Trust shall be, the sole owner of and has good and marketable
title to the fee interest in the Approved Subdivision, any Improvements and all
other real property described in the Deed of Trust, free from any Lien or
Encumbrance of any kind whatsoever, excepting only (a) the Permitted Exceptions
and (b) Liens in favor of Lender.

(b) Rights to Construction and Development Documents and Project Documents.
Borrower is the true owner of all rights in and to all existing construction and
development and project documents relating to the Approved Subdivision and will
be the true owner of all rights in and to all future construction, development
and project documents. Borrower’s interest in all present and future
construction, development and project documents is not, and will not be, subject
to any present claim (other than under the Loan Documents), set-off or deduction
other than in the ordinary course of business.

 

-58-



--------------------------------------------------------------------------------

(c) Utilities and Access. Telephone services, electric power, storm sewers,
sanitary sewer, potable water facilities and all other utilities and services
necessary for the construction, use, operation and maintenance of the
Improvements are available to the Approved Subdivision, are adequate to serve
the Improvements, and are not subject to any conditions limiting the use of such
utilities, other than normal charges to the utility supplier. All streets and
easements necessary for the operation and maintenance of the Improvements are
available to the boundaries of the Approved Subdivision.

(d) Compliance with Laws. The Improvements and the Approved Subdivision, and the
uses to which the Improvements and the Approved Subdivision are and will be put,
comply fully with: (i) all laws, ordinances, rules, regulations and requirements
of all Governmental Authorities having jurisdiction over the Approved
Subdivision, including all applicable building, zoning and use laws, ordinances,
requirements, rules and regulations; and (ii) all applicable CC&Rs, restrictive
covenants and obligations created by private contracts and leases which affect
the ownership, construction, equipping, fixturing, use or operation of the
Approved Subdivision.

(e) No Condemnation. No condemnation proceedings or moratorium is pending or, to
the best of Borrower’s knowledge, threatened against the Approved Subdivision
(or any portion thereof) which would impair the use, occupancy or full operation
of the Approved Subdivision in any manner whatsoever.

(f) Construction and Development Documents. True, correct and complete copies of
all construction, development and project documents in connection with the
development, construction or provision of labor, materials or design or
supervisory services with respect to the Improvements have been furnished to the
Lender prior to the Approved Subdivision Closing Date. All such documents and
instruments are in full force and effect and neither Borrower nor any other
party thereto is in material default thereunder.

(g) Governmental and Private Approvals. All governmental or regulatory orders,
consents, permits, authorizations, licenses and approvals required for the
construction and, to the extent available given the status of construction, the
use and operation of the Approved Subdivision have been obtained and are in full
force and effect. No additional governmental or regulatory actions, filings or
registrations with respect to the Improvements, and no approvals, authorizations
or consents of any trustee or holder of any Indebtedness or obligation of
Borrower, are required for the due execution, delivery and performance by
Borrower of the Loan Documents to be executed by them.

(h) Personal Property. Borrower is now and shall continue to be the sole owner
of the personal property Collateral free from any Lien of any kind whatsoever,
except for Liens in favor of the Lender.

(i) Subdivision Budget. Each Budget for each of the Approved Subdivisions is a
true, correct and accurate estimate of all Project Costs for such Approved
Subdivision.

 

-59-



--------------------------------------------------------------------------------

(j) Special Assessments. Except for any special assessment which is a Permitted
Exception, no special assessments have been imposed upon or are outstanding
against any of the Approved Subdivisions and Borrower has not received any
notice that any such special assessment is being contemplated by any
Governmental Authority having jurisdiction over the Approved Subdivisions.

(k) Representations and Warranties. All representations and warranties in
Section 5.1 shall be true, accurate and complete.

5.3 Representations and Warranties Upon Requests for Advances. Each request for
an Advance will be a representation and warranty by Borrower to Lender that all
of the representations and warranties set forth in this Article 5 and in the
other Loan Documents are true, correct and complete as of the date of the
Advance request and as of the date that the Advance is made and, except in each
such case as otherwise disclosed to Lender and approved by Lender in writing.

5.4 Representations and Warranties Upon Delivery of Financial Statements,
Documents, and Other Information. Each delivery by of financial statements,
other documents, or information after the date of this Agreement (including,
without limitation, documents and information delivered in obtaining an Advance)
will be a representation and warranty to Lender by Borrower and, when
applicable, WLH, that such financial statements, other documents, or information
(other than financial projections) are true, correct and complete in all
material respects, that there are no material omissions therefrom that result in
such financial statements, other documents, or information being materially
incomplete, incorrect, or misleading as of the date thereof, and that such
financial statements accurately present the financial condition and results of
operations of the subject thereof as at the dates thereof and for the periods
covered thereby. Each delivery by Borrower of financial projections is a
representation and warranty to Lender by such Person that such financial
projections have been prepared in accordance with the requirements in this
Agreement, are complete in all material respects as of the date thereof, and are
based on such Person’s best good faith estimates, compiled and prepared with due
diligence, of the matters set forth therein.

ARTICLE 6

AFFIRMATIVE COVENANTS

Borrower shall comply with the following affirmative covenants at all times
until such time as this Agreement has terminated or expired, the Loan has been
paid in full and all other Obligations are paid and performed in full:

6.1 Existence. Borrower will continue to be a validly existing entity under the
laws of the state in which it was organized and shall continue to be in good
standing and authorized to do business in the jurisdiction of organization and
in the state or states in which it owns any Collateral.

6.2 Books and Records; Access. Borrower shall maintain a standard, modern system
of accounting (including, without limitation, a single, complete, and accurate
set of books and

 

-60-



--------------------------------------------------------------------------------

records of its assets, business, financial condition, operations, prospects, and
results of operations) in accordance with GAAP. Borrower shall maintain complete
and accurate records regarding the Acquisition, development and construction of
Units, Lots and Approved Subdivisions, including, without limitation, all
construction contracts, architectural contracts, engineering contracts, field
and inspection reports, applications for payment, estimates and analyses
regarding construction costs, names and addresses of all contractors and
subcontractors performing work or providing materials or supplies with respect
to the development and construction of Units and Lots and Approved Subdivisions,
invoices and bills of sale for all costs and expenses incurred by contractors
and subcontractors in connection with the development and construction of Units
and Lots, payment, performance and other surety bonds (if applicable), releases
and waivers of lien for all such work performed and materials supplied, evidence
of completion of all inspections required by any Governmental Authority,
certificates of substantial completion, notices of completion, surveys, as-built
plans, Approvals and Permits, Purchase Contracts, escrow instructions, records
regarding all sales of Units and Lots, and all other documents and instruments
relating to the Acquisition, development, construction and/or sale of Units.
Borrower shall maintain the books and records required to be maintained pursuant
to this Section for a period of time following payment in full of the
Obligations at least equal to the statute of limitations period within which
Lender would be entitled to commence an action with respect to the Obligations.
During business hours, and upon reasonable prior notice, Borrower will give
representatives of Lender access to Borrower’s assets, property, books, records,
and documents and will permit such representatives to inspect such assets and
property and to audit, copy, examine, and make excerpts from such books,
records, and documents. Upon request by Lender, Borrower will also provide
Lender with copies of the reports, documents, agreements, and other instruments
described in this Section.

6.3 Special Covenants Relating to Collateral.

(a) Defense of Title. Borrower will defend the Collateral, the title and
interest therein as represented and warranted in each Security Instrument and
this Agreement, and the legality, validity, binding nature, and enforceability
of each Lien and Encumbrance contained in each Security Instrument and the first
priority of each Security Instrument against all matters, including, without
limitation, (i) any attachment, levy, or other seizure by legal process or
otherwise of any or all such Collateral; (ii) except for Permitted Exceptions
with respect to any Deed of Trust, any Lien or Encumbrance or claim thereof on
any or all such Collateral; (iii) any attempt to foreclose, conduct a trustee’s
sale, or otherwise realize upon any or all Collateral under any Lien or
Encumbrance, regardless of whether a Permitted Exception and regardless of
whether junior or senior to the Security Instrument; and (iv) any claim
questioning the legality, validity, binding nature, enforceability, or priority
of any Security Instrument. Borrower will notify Lender promptly in writing of
any of the foregoing and will provide such information with respect thereto as
Lender may from time to time request.

(b) No Encumbrances. Borrower will not sell, assign, Transfer or otherwise
dispose of or grant any option with respect to, or pledge or otherwise encumber,
any of the Collateral or any interest therein or any fixtures thereof or
proceeds thereof, except for (i) any Permitted Transfer and (ii) sales and
transfers in connection with releases permitted pursuant to Section 2.7.

 

-61-



--------------------------------------------------------------------------------

(c) Further Assurances. Borrower will execute and deliver such further
instruments and will do and perform all matters and things necessary or
expedient to be done or performed for the purpose of effectively creating,
maintaining and preserving the Collateral and the Liens and Encumbrances of
Lender on such Collateral.

(d) Utilities. Borrower will provide or cause to be provided all required
telephone service, electric power, storm sewer (if required), sanitary sewer (if
required) and water facilities for each Lot included in Eligible Collateral, and
such utilities will be adequate to serve such Lots.

(e) Contracts. Borrower will perform all of Borrower’s obligations under any
contracts and agreements relating to the construction of Units and A&D Lot
Improvements and will pay all amounts thereunder as and when due, except to the
extent such amounts are contested in accordance with the definition of
“Permitted Exceptions”. Borrower will be the sole owner of all Unit Plans and
Specifications or, to the extent that Borrower is not the sole owner of such
Unit Plans and Specifications, Borrower will have the unconditional right to use
such Unit Plans and Specifications in connection with the construction of Units.
Lender will not be restricted in any way in use of such Unit Plans and
Specifications in connection with the construction of any Units, and Borrower
will obtain all consents and authorizations necessary for the use of such Unit
Plans and Specifications by Lender. Borrower will be the sole owner of all A&D
Lot Development Plans and Specifications or, to the extent that Borrower is not
the sole owner of such A&D Lot Development Plans and Specifications, Borrower
will have the unconditional right to use such A&D Lot Development Plans and
Specifications in connection with the construction of Approved Subdivisions.
Lender will not be restricted in any way in use of such A&D Lot Development
Plans and Specifications in connection with the construction of any A&D Lot
Improvements, and Borrower will obtain all consents and authorizations necessary
for the use of such A&D Lot Development Plans and Specifications by Lender.

(f) No Residential Use by Borrower. All Approved Subdivisions, Lots and Units
from time to time encumbered by a Deed of Trust are held only for construction
and eventual sale to its first occupant upon or after release from the lien of
the applicable Deed of Trust. Borrower (i) represents and warrants that Borrower
has no intent to ever occupy any Unit as a residence or to lease or otherwise
permit such occupancy of a Unit and (ii) agrees that Borrower will never so
occupy, lease or permit occupancy of any Unit; provided, however, that Borrower
may use and occupy Model Units solely for the purpose of maintaining a sales
office and displaying such Units to prospective purchasers of Units.

(g) Flood Insurance. Unless insurance in accordance with Section 6.8(d) will
first have been obtained, no Approved Subdivision will be located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

 

-62-



--------------------------------------------------------------------------------

(h) Compliance with Permitted Exceptions. Borrower will keep and maintain in
full force and effect all restrictive covenants, development agreements,
easements and other agreements with Governmental Authorities and other Persons
that are necessary for the development, use and sale of each applicable Lot and
Unit. Borrower will not default in any material respect under any such
covenants, development agreements, easements and other agreements and will
diligently enforce its rights thereunder.

(i) Model Complexes. Except as may be otherwise permitted under the applicable
Loan Documents at the time the Lender has approved the inclusion of the Approved
Subdivision, with respect to each Approved Subdivision in which a Borrower is
constructing or marketing Units, Borrower will maintain an active complex of
Model Units representing some of the Unit type(s) available for sale in such
Approved Subdivision or will notify Lender that Borrower will be marketing Units
from Models owned by Borrower in the same metropolitan area as the Approved
Subdivision. If Models are located in the Approved Subdivision, Borrower will
grant to Lender a first priority Deed of Trust covering such Model Units which
will not be subject to release, until all corresponding plan types are sold
pursuant to Section 2.7.

(j) Title Policy Endorsements. If required by Lender, Borrower shall provide
(i) such continuation endorsements and date down endorsements to the Title
Policies, in form and substance satisfactory to Lender, as Lender determines
necessary to insure the priority of the Deeds of Trust as valid first liens on
the Collateral; or (ii) an unconditional and irrevocable written commitment by
the Title Company to issue such endorsements. Borrower agrees to furnish to the
Title Company such surveys and other documents and information as Lender or the
Title Company may require for the Title Company to issue such endorsements.

(k) Improvement Districts. Without obtaining the prior written consent of
Lender, Borrower will not finalize or record the inclusion of all or any part of
the Collateral in any community facilities district or other improvement
district that was not already a part of the Lender approval when the Collateral
was placed into the Borrowing Base. Borrower will give immediate notice to
Lender of any notification or advice that Borrower may receive from any
municipality or other third party of any action, contract or other proceeding
the purpose of which is to include all or any part of the Collateral in a
community facilities district or other improvement district. Upon prior written
notice to Borrower, Lender shall have the right to file a written objection to
the inclusion of all or any part of the Collateral in a community facilities
district or other improvement district, either in its own name or in the name of
Borrower, and to appear at, and participate in, any hearing with respect to the
formation of any such district. Should the formation of one or more improvement
districts be approved by Lender, Lender shall timely subordinate its interests
under this Agreement to such improvement districts on terms and conditions
reasonably acceptable to Lender, including without limitation, reduction in the
Collateral Value of such Approved Subdivision.

 

-63-



--------------------------------------------------------------------------------

6.4 Information and Statements. Borrower and Guarantor, as the case may be, will
furnish to Lender the following:

(a) Annual Statements.

(i) Borrower. Within ninety (90) days after the close of each fiscal year of
Borrower, beginning with the fiscal year ending December 31, 2006, unqualified,
audited consolidated financial statements of Borrower with applicable supporting
schedules, each certified by a nationally recognized independent certified
public accounting firm reasonably acceptable to Lender, prepared in accordance
with GAAP, including balance sheets as of the end of such fiscal year,
statements of income and retained earnings, and a statement of cash flows,
together with Borrower’s supplemental detailed schedule of Contingent
Obligations, and setting forth in comparative form the balance sheet, income
statement, retained earnings and cash flow figures for the preceding fiscal
year; provided, however, Borrower will not be required to deliver separate
financial statements to the extent Borrower’s financial statements are
consolidated with Guarantor and Guarantor’s financial statements have been
delivered to Lender pursuant to Section 6.4(a)(ii).

(ii) Guarantor. Within ninety (90) days after the close of each fiscal year of
Guarantor, beginning with the fiscal year ending December 31, 2006, unqualified,
audited consolidated financial statements of Guarantor with applicable
supporting schedules, each certified by a nationally recognized independent
certified public accounting firm reasonably acceptable to Lender, prepared in
accordance with GAAP, including balance sheets as of the end of such fiscal
year, statements of income and retained earnings, and a statement of cash flows,
together with Guarantor’s supplemental detailed schedule of Contingent
Obligations, and setting forth in comparative form the balance sheet, income
statement, retained earnings and cash flow figures for the preceding fiscal
year. In the event a merger or consolidation pursuant to Section 8.1 occurs, as
a condition precedent to such merger or consolidation, Lender may, in its sole
and absolute discretion, require that the financial statements described in this
Section 6.4(a) be audited.

(b) Quarterly Financial Statements. Within sixty (60) days after the close of
each quarter of each fiscal year beginning with the quarter ending June 30,
2006, internally prepared financial statements for Borrower and Guarantor with
applicable supporting schedules, prepared in accordance with GAAP in each case
on a consolidated and consolidating basis (as applicable), including balance
sheets as of the end of such quarter, statements of income and retained
earnings, a statement of cash flows and a schedule of Contingent Obligations, in
each case for the portion of the fiscal year ending with such fiscal period, all
certified by an authorized officer of Borrower or Guarantor. All such financial
statements shall set forth in comparative form figures for the preceding year
end and the corresponding period in the preceding fiscal year. All such income
statements shall reflect year-to-date figures. Provided, however, Borrower will
not be required to deliver separate financial statements to the extent
Borrower’s financial

 

-64-



--------------------------------------------------------------------------------

statements are consolidated with Guarantor and Guarantor’s financial statements
have been delivered to Lender pursuant to this Section.

(c) Monthly Reports. Within twenty (20) days after the close of each month, the
Borrowing Base Reports and the Collateral Certificates.

(d) Annual Business Plan. Within one hundred fifty (150) days after the close of
each fiscal year beginning with the fiscal year ending December 31, 2006, an
updated consolidated business plan for Borrower and Guarantor for the thirty-six
(36) month period following the close of each fiscal year.

(e) Sales Reports. By Friday of each week, sales reports of all Lots and Units
occurring in each Approved Subdivision for the week ending two weeks prior, in
form and substance satisfactory to Lender.

(f) Other Reports. As and when requested by Lender, such other periodic reports,
documents, and schedules as may reasonably be requested by Lender from time to
time including without limitation the most recently filed federal income tax
return of Borrower and/or Guarantor.

(g) Environmental Incident Reports. As soon as possible and in any event within
ten (10) days after receipt by Borrower, a copy of any written notice or claim
to the effect that Borrower is or may be liable to any Person as a result of the
release of any toxic or hazardous waste or substance into the environment.

(h) Financial Covenant Compliance Information. Concurrently with the delivery of
the quarterly financial statements and reports required by Borrower and
Guarantor pursuant to Section 6.4(b), a Compliance Certificate in the form of
Exhibit B, together with detailed worksheets, schedules and calculations of
Borrower and Guarantor with respect to the financial covenants, (collectively,
the “Compliance Certificate”) signed by an authorized officer of Borrower or
Guarantor, as applicable, certifying among other things, that (i) the
information contained in and attached to the Compliance Certificate are true,
correct and complete in all material respects, (ii), the financial reports
delivered to Lender are true, correct and complete in all material respects,
(iii) such information and reports have been prepared in accordance with GAAP,
and (iv) each of the financial covenants set forth in Article 7 continue to be
satisfied.

(i) Other Items and Information. Borrower shall also provide such other
information concerning Borrower, the Approved Subdivisions, and the assets,
business, financial condition, operations, prospects, and results of operations
as Lender reasonably requests from time to time.

6.5 Law; Judgments; Material Agreements; Approvals and Permits. Borrower will
comply with all laws, ordinances, regulations and rules (federal, state and
local) and all judgments, orders and decrees of any arbitrator, other private
adjudicator, or Governmental Authority relating to Borrower or its respective
assets, businesses or operations and Borrower will comply in all material
respects with all material agreements, documents and instruments to which
Borrower is a party or by which Borrower is bound or affected, including without

 

-65-



--------------------------------------------------------------------------------

limitation the Senior Credit Facility. Borrower agrees that, except for normal
construction corrections occasioning temporary noncompliance which are corrected
by Borrower with diligence and without substantial expense, Borrower will comply
with all laws, ordinances, regulations, and rules (federal, state, and local)
and all judgments, orders, and decrees of any arbitrator, other private
adjudicator, or Governmental Authority relating to Borrower, any Approved
Subdivisions (and any Lots and Units contained therein), any other Collateral or
the other assets, business, or operations of Borrower. Borrower shall comply in
all material respects with all material agreements, documents, and instruments
to which Borrower is a party or by which Borrower, or any Approved Subdivisions
(and any Lots or any Units contained therein), or any of the other assets of
Borrower, are bound or affected. Borrower shall also comply with all
Requirements (including, without limitation, as applicable, requirements of the
Federal Housing Administration and the Veterans Administration) and all
conditions and requirements of all Approvals and Permits. Borrower, at its own
respective expense, will obtain and maintain in effect from time to time all
Approvals and Permits required for the business activities and operations then
being conducted by Borrower and as may be required to enable it to comply with
its obligations hereunder and under the other Loan Documents.

6.6 Impositions and Other Indebtedness. Except for amounts being contested as
provided in clause (b) of the definition of Permitted Exceptions, Borrower will
pay and discharge (i) before delinquency all Impositions affecting it or its
assets; (ii) when due all lawful claims (including, without limitation, claims
for labor, materials, and supplies), which, if unpaid, might become a Lien or
Encumbrance upon any of its assets; and (iii) all its other Indebtedness, when
due.

6.7 Assets and Property. Borrower will maintain, keep, and preserve all of its
assets (tangible and intangible) necessary or useful in the proper conduct of
its business and operations in good working order and condition, ordinary wear
and tear excepted.

6.8 Insurance. Borrower, at its expense, shall obtain and deliver to Lender all
of the policies of insurance described in Schedule 2 attached hereto.

6.9 ERISA.

(a) Borrower and the ERISA Affiliates each will take all actions and fulfill all
conditions necessary to maintain any and all Plans in substantial compliance
with applicable requirements of ERISA, the Code and applicable foreign law until
such Plans are terminated, and the liabilities thereof discharged, in accordance
with applicable law.

(b) No Plan will have any “accumulated funding deficiency” (within the meaning
of Section 412 of the Code), which deficiency could, with respect to Borrower,
cause a Material Adverse Change.

(c) Borrower and the ERISA Affiliates each will take and fulfill all actions and
conditions necessary to maintain, and will maintain, substantial compliance of
any and all employee benefit plans established or maintained, or to which
contributions are made, by Borrower and the ERISA Affiliates with the
requirements of ERISA and the rules and regulations adopted thereunder, in each
case as in effect at the time.

 

-66-



--------------------------------------------------------------------------------

(d) Borrower and each ERISA Affiliate shall continue to qualify at all times as
an “operating company” pursuant to United States Department of Labor Regulation
Section 2510.3-101(c), and such Persons shall otherwise act to ensure that their
respective assets, are not “plan assets” of any employee benefit plan subject to
the fiduciary responsibility requirements of ERISA, or, subject to receipt of
prior notice by Lender’s consent thereto, such Persons shall otherwise ensure
that an exemption from Section 406 of ERISA is available to cover the loan
transaction with respect to each portion thereof.

6.10 Special Covenants Relating to Lots and Units.

(a) Change Orders. Borrower agrees that without Lender’s prior written consent
in its absolute and sole discretion, it may not (i) amend or modify the A&D Lot
Development Budget or Unit Budget, or (ii) make or permit any material
amendments or modifications of the construction contracts for development of
Lots, the A&D Lot Development Plans and Specifications, Units, the Unit Plans
and Specifications or any other agreements, documents, or instruments relating
to development of an Approved Subdivision and Units therein. Notwithstanding the
provisions of this Section 6.10, Borrower shall not be required to obtain
Lender’s consent to any individual amendment or modification of such
construction contract(s), the A&D Lot Development Plans and Specifications, Unit
Plans and Specifications, the A&D Lot Development Budget and the Unit Budget, or
any other agreements, documents, or instruments relating to construction of the
Approved Subdivision if the result (when aggregated with all other increases) is
an increase of the A&D Lot Development Budget or the Unit Budget, as applicable,
equal to or less than 5% of the total original A&D Lot Development Budget or the
Unit Budget, as applicable, for the particular Approved Subdivision.

(b) Certain Information Relating to Approved Subdivision. Borrower agrees that
it will provide to Lender, upon Lender’s request (i) the actual costs, expenses,
and fees incurred by Borrower for labor and other work performed on the A&D Lot
Improvements and Units and for materials incorporated in the A&D Lot
Improvements and Units or suitably stored onsite as indicated by bills,
invoices, receipts, statements, vouchers, or other written evidence satisfactory
to Lender showing the costs, expenses, and fees incurred; and (ii) the amounts
allocated to such labor, work, and materials in the line items in the A&D Lot
Development Budget and Unit Budget multiplied by the percentage of completion of
such labor, work, and materials. Materials will be “suitably” stored onsite only
if they are adequately stored and safeguarded to protect against theft and
damage and, if required by Lender, are insured against loss, theft, and damage
under insurance policies naming Lender as loss payee and complying with the
requirements of Section 6.8. Lender, in its absolute and sole discretion, may
permit to be included in the Lot Collateral Value and Unit Collateral Value a
portion of the costs of materials stored offsite if Borrower shall have supplied
to Lender: (i) evidence satisfactory to Lender that such material is included in
the coverage of the insurance policies required under Section 6.8 of this
Agreement; (ii) evidence satisfactory to Lender from the seller or fabricator of
such material that, upon payment, ownership thereof will vest in Borrower free
of any liens or claims of third parties; (iii) evidence satisfactory to Lender
that such material is satisfactorily stored to protect against theft or damage
or if stored at a location other than

 

-67-



--------------------------------------------------------------------------------

a location owned and operated by Borrower, (iv) evidence satisfactory to Lender
that such material is stored in a bonded warehouse or storage yard approved by
Lender and the warehouse or yard has been notified that Lender has a security
interest in the subject materials, and (v) Lender shall have received from
Borrower the original warehouse receipt

(c) Cessation of Work. In the event Lender shall determine that the construction
of Improvements on an Approved Subdivision is not in conformance with the Plans
and Specifications for such Approved Subdivision or the terms of this Agreement,
Lender shall have the right to stop said construction and order its replacement
whether or not said unsatisfactory work has theretofore been incorporated into
the Approved Subdivision and to withhold any further Advances until such
construction is reasonably satisfactory to Lender.

6.11 Title Insurance; Title Insurance Claims. Lender may determine from time to
time the allocation of title insurance between parcels of Collateral, and the
amount of title insurance coverage that Borrower is required to provide pursuant
to Title Policies and Lender may enter into such agreements with each Title
Company as Lender reasonably deems appropriate, including, without limitation,
aggregation agreements, which shall contain such terms and conditions as Lender
may reasonably require. Lender may, from time to time, in its reasonable
discretion, (a) require endorsements to Title Policies, including, without
limitation, endorsements insuring against any mechanics’, materialmen’s, or
other Liens and Encumbrances affecting the Collateral; (b) require co-insurance
with respect to the Title Policies; and/or (c) disapprove title insurance
companies and require that Borrower obtain Title Policies from other title
insurers acceptable to Lender. Lender may require separate Title Policies with
respect to each Approved Subdivision. Borrower acknowledges that pursuant to
aggregation agreements, Title Policies issued by the same Title Company may be
grouped together to create a single insurance coverage amount that applies to
all Collateral covered by such Title Policies. If a Title Company pays any
claims under any Title Policies and if Lender advises Borrower that Lender has
determined that the remaining coverage is insufficient, Borrower will take any
and all action necessary to cause the total coverage amount under the Title
Policies to remain at or to be increased to the original liability
notwithstanding the payment of such claim or claims, including, without
limitation, providing any supplemental Title Policies or endorsements or
reinsurance agreements if requested by Lender, the cost of which will be paid by
Borrower. Upon payment of any such claims, Borrower will obtain and provide to
Lender any and all documentation reasonably requested by Lender to ensure that
the maximum coverage provided for hereunder will not have been diminished as a
result of the payment of such claims.

6.12 Rights of Inspection; Correction of Defects.

(a) Generally. Lender and its respective agents, employees, and representatives
will have the right at any time and from time to time to enter upon the
Collateral in order to inspect the Collateral and all aspects thereof, at
Borrower’s cost; provided, however, any Person entering upon the Collateral will
observe and comply with Borrower’s safety requirements. Each Approved
Subdivision and Lots therein may be inspected once each month unless Lender
reasonably determines that more frequent inspections are necessary. If Lender,
in its reasonable judgment, determines that any

 

-68-



--------------------------------------------------------------------------------

materials or work do not conform with the respective Unit Plans and
Specifications or the A&D Lot Development Plans and Specifications, as
applicable, in all material respects or with any applicable Requirements or are
otherwise not in conformity with sound building practice, Lender will have the
right to stop the work and to order replacement or correction of any such
materials or work regardless of whether or not such materials or work have
theretofore been incorporated in the Unit, regardless of whether Lender’s
representatives have previously inspected such work or materials, and regardless
of whether Lender has previously made Advances to pay for such work or
materials. Borrower will promptly make such replacement or correction.

(b) No Right to Rely. All inspections by Lender or on behalf of Lender,
approvals of Advance Requests by Lender and other actions by Lender in
connection therewith are for the sole purpose of protecting the security of
Lender and are not to be construed as a representation by Lender that there has
been compliance with the Unit Plans and Specifications or the A&D Lot
Development Plans and Specifications, the Loan Documents, this Agreement, the
applicable Requirements, or that the Units or Lots are free of defects in
materials or workmanship. No such inspections or review will limit any of the
rights and remedies of Lender pursuant to this Agreement or the other Loan
Documents, including, without limitation, the right to require compliance with
Sections 6.10 and 6.11. Borrower may make or cause to be made such other
independent inspections as Borrower may desire for its own protection. Based on
such inspections, Lender may adjust the Eligible Collateral, Unit Collateral
Values, Lot Collateral Values, Maximum Allowed Advances and other calculations
pursuant to this Agreement.

(c) Inspector(s). Lender may employ outside inspectors to perform some or all of
the inspection duties set forth in this Section 6.12 and may also elect to have
its own employees perform some or all of such inspection duties and review the
reports of outside inspectors.

(d) Miscellaneous. Any inspections or determinations made by Lender or lien
waivers, receipts, or other agreements, documents, and instruments obtained by
Lender are made or obtained solely for Lender’s own benefit and not in any way
for the benefit or protection of Borrower. Lender may accept and rely on any
information from an architect, any other Person providing labor, materials, or
services for Units or Approved Subdivisions, Borrower or any other Person as to
labor or materials furnished or incorporated in the Units or the Approved
Subdivisions and the cost and payment therefor and as to all other matters
relating to construction of the Units and the A&D Lot Improvements without the
necessity of verifying such information. Lender will have no obligation to
Borrower to ensure compliance by contractor, engineer, or any other Person in
carrying out construction of the Units or A&D Lot Improvements.

6.13 Verification of Costs. Lender will have the right at any time and from time
to time to review and verify all costs, expenses, and fees in each Unit Budget
and each A&D Lot Development Budget. Based on its review and verification of
costs, expenses, and fees in each Unit Budget and each A&D Lot Development
Budget, Lender will have the right to (a) adjust any and all such budgeted
amounts for purposes of determining Collateral Values of Eligible Collateral and
(b) reduce or increase the applicable Collateral Values.

 

-69-



--------------------------------------------------------------------------------

6.14 Use of Proceeds of Advances. Borrower will use proceeds of Advances only
for the purposes described in Section 2.2(c).

6.15 Further Assurances. Borrower will promptly execute, acknowledge, and
deliver such additional agreements, documents, and instruments and do or cause
to be done such other acts as Lender may reasonably request from time to time to
better assure, preserve, protect, and perfect the interest of Lender in the
Collateral and the rights and remedies of Lender under this Agreement and the
other Loan Documents. Without limiting the foregoing, to the extent that Lender
determines from time to time that additional Deeds of Trust, amendments to Deeds
of Trust, financing statements, subordinations, and other documents are required
in order to perfect all Liens and Encumbrances in favor of Lender, and cause all
Collateral encumbered by any of the Deeds of Trust to be subject only to
Permitted Exceptions, Borrower will execute and deliver such documents,
instruments and other agreements as Lender may request.

6.16 Costs and Expenses of Borrower’s Performance of Covenants and Satisfaction
of Conditions. Borrower will perform all of its obligations and satisfy all
conditions applicable to it under this Agreement and the other Loan Documents at
its sole cost and expense.

6.17 Notices with Respect to any Approved Subdivision. Borrower will deliver to
Lender within ten (10) Business Days of receipt any notice of default,
non-compliance, suspension, termination or any other notice with respect to any
Approvals and Permits, contracts, agreements, bonds (i.e., performance bonds,
completion bonds or payment bonds), letters of credit, or with respect to any
Permitted Exceptions related to any Approved Subdivision, or any off-site
improvements related to any Approved Subdivision, including without limitation,
any such notice with respect to any subdivision improvement agreement.

6.18 Notification of Certain Matters. Borrower will promptly disclose to Lender
the occurrence of (a) any default by Borrower under or pursuant to the terms and
conditions of any Indebtedness for borrowed money owed by Borrower to any
Person, whether now existing or hereafter arising; (b) the occurrence of any
event or other circumstance of which Borrower has knowledge and that with the
giving of notice or the passage of time would constitute a default referred to
in clause (a) above; (c) any Material Adverse Change; and (d) any change in the
Requirements of any Governmental Authority that would materially and adversely
affect Borrower’s ability to develop Approved Subdivisions and Units or sell
Units or Lots or the cost of construction thereof. Borrower further covenants to
keep Guarantor informed of Borrower’s financial condition and business
operations, the condition and use of the Collateral, and all other circumstances
which may affect Borrower’s ability to pay or perform its obligations under the
Loan Documents to which it is a party.

6.19 Maintain Business.

(a) Maintain Business. Borrower shall continue to engage primarily in the
business being conducted by Borrower as of the date of this Agreement at all
times during the term of the Loan.

(b) Trade Names. At the request of Lender from time to time, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names or
fictitious

 

-70-



--------------------------------------------------------------------------------

business names under which Borrower intends to operate any Collateral or any
business located thereon and representing and warranting that Borrower does
business under no other trade names or fictitious business names with respect to
any Collateral. Borrower shall immediately notify Lender in writing of any
change in said trade names or fictitious business names, and will, upon request
of Lender, execute any additional financing statements and other certificates
necessary to reflect the change in trade names or fictitious business names.

(c) Separate Records. Borrower will maintain and prepare all of its books,
records, financial statements, financial reports and bank accounts separate from
those of its Affiliates, any constituent party and any other person or entity,
and Borrower will file its own tax returns unless required otherwise by
applicable law. Borrower shall maintain its books, records and resolutions and
agreements as official records.

(d) Separate Entity. Borrower will at all times hold itself out to the public as
a legal entity separate and distinct from any other entity (including any
Affiliate of the Borrower or any constituent party of the Borrower), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, shall not identify itself or any of its
Affiliates as a division or part of the other and shall maintain and utilize
separate invoices and checks.

ARTICLE 7

FINANCIAL COVENANTS

The following financial covenants shall be applicable to WLH until this
Agreement has terminated or expired, the Loan has been paid in full, and all
other Obligations are paid and performed in full and all obligations of Lender
arising under the Loan Documents have terminated:

7.1 Minimum Tangible Net Worth Covenant. WLH will maintain, on a consolidating
basis, a minimum Tangible Net Worth equal to or greater than:
(a) $357,800,000.00 plus (b) fifty percent (50%) of WLH’s quarterly Net Income
on a cumulative basis commencing as of March 31, 2006.

7.2 Leverage Ratio. WLH will maintain, on a consolidating basis, at all times a
ratio of (a) Total Liabilities to (b) Tangible Net Worth that is equal to or
less than 3.25 to 1 as of the Effective Date and at all times thereafter. As
used herein, the term “Total Liabilities” shall mean the total book value of
WLH’s assets less (i) Tangible Net Worth (ii) “off balance sheet” liabilities
complying with Financial Accounting Standards Board Financial Interpretation
Number 46, and (iii) minority interests in WLH consolidated entities, all as
determined in accordance with GAAP.

7.3 Interest Coverage Ratio. As of the Effective Date and at all times
thereafter, WLH will at all times, maintain, on a consolidating basis, an
interest coverage ratio of (a) EBITDA to (b) Interest Incurred which is equal to
or greater than 2.0 to 1 on a rolling four-fiscal quarter basis, as determined
as of the end of each fiscal quarter of WLH.

 

-71-



--------------------------------------------------------------------------------

7.4 Minimum Liquidity. WLH shall maintain, on a consolidating basis, at all
times minimum Available Liquidity which is equal to or greater than Ten Million
Dollars ($10,000,000).

7.5 Conformance to GAAP; Consolidation. Except to the extent specifically
provided otherwise, all financial covenants and WLH’s compliance therewith shall
be determined in conformance to GAAP (including requirements that assets be
valued at the lower of cost or market value). Any other provision of this
Agreement to the contrary notwithstanding, all Financial Covenant tests will be
measured and determined on a consolidated basis. Lender shall test compliance
with the Financial Covenants set forth in this Section on a quarterly basis
beginning with the quarter ending June 30, 2006, and Borrower shall provide
Lender with a Compliance Certificate with respect thereto in accordance with
Section 6.4(h).

ARTICLE 8

NEGATIVE COVENANTS

The following negative covenants shall be applicable to Borrower until this
Agreement has terminated or expired, all obligations of Lender arising under the
Loan Documents have terminated, the Loan has been paid in full, and all other
Obligations are paid and performed in full:

8.1 Fundamental Changes. Neither Borrower nor any Guarantor shall dissolve or
liquidate, or become a party to any merger or consolidation, or acquire by
purchase, lease or otherwise all or substantially all of the assets of or
ownership interest in any Person; provided, however, that the foregoing shall
not operate to prevent a transaction otherwise prohibited pursuant to this
Section 8.1 but that results in all Obligations being paid and performed in full
and the termination of this Agreement and the commitment of Lender to make
Advances of the Loan.

8.2 Prohibition on Sales of Assets; Transfers. Except for the provisions set out
in Section 2.7 or with respect to any Permitted Transfer, Borrower shall not
convey, sell, lease, encumber, Transfer or otherwise dispose of to any Person,
in one transaction or a series of transactions, any portion of any Approved
Subdivision or all or substantially all of its business or property. In
addition, Borrower shall not convey, sell, lease, encumber, Transfer or
otherwise dispose of to any of its Affiliates, in one transaction or a series of
transactions, any of its business or property if the effect of such transaction
would be to cause Borrower to violate the Financial Covenants or would otherwise
cause or contribute to a Material Adverse Change. However, the restrictions in
this Section 8.2 do not preclude the Liens and Encumbrances created pursuant to
this Agreement and the other Loan Documents.

8.3 Prohibition on Amendments to Organizational Documents. Borrower shall not
amend, modify, restate, supplement, or terminate its Organizational Documents,
including without limitation, its articles of incorporation or bylaws, if such
change would result in a Material Adverse Change or would result in a violation
of any of the representations, warranties, or covenants set forth in any Loan
Document.

 

-72-



--------------------------------------------------------------------------------

8.4 Lines of Business. Borrower (directly or through any subsidiaries or other
Persons) shall not engage to any substantial extent in any line or lines of
business activity other than (a) the business of acquiring, entitling,
developing, constructing, marketing and selling Subdivisions (and Lots and Units
contained therein); (b) any business directly related thereto; (c) other lines
of business actively engaged in as of the date hereof; and (d) other lines of
business related to homebuilding that have been previously approved in writing
by Lender in its reasonable discretion. Borrower will not cease to engage in the
business of entitling and selling Subdivisions (and the Lots contained therein).

8.5 Distributions. No Distribution by Borrower or Guarantor shall be made or
accepted by any Person at any time if, after giving effect to such Distribution,
(i) Borrower or Guarantor would be rendered insolvent (either based on its
Indebtedness exceeding its Tangible Net Worth or its inability to pay its debts
as they become due), (ii) Borrower would be unable to make the required payments
under the Loan Documents or otherwise perform its Obligations, (iii) such
Distribution would otherwise result in a Material Adverse Change or (iv) after
giving effect to such Distribution, any of the Financial Covenants would be
violated.

8.6 Secondary Financing. Borrower shall not permit secondary financing on any of
the Approved Subdivisions (or the Lots and Units therein), or any financing or
Liens and Encumbrances with respect to any Ownership Interest in Borrower
(excluding the granting of a security interest therein in favor of Lender
pursuant to this Agreement), without the Lender’s prior written consent, which
consent Lender may withhold in it sole discretion. Lender shall not consider any
request for secondary financing with respect to any Approved Subdivision unless
the proposed secondary financing is provided by a lender acceptable to Lender
and the terms and conditions of that proposed secondary financing are acceptable
to Lender, including without limitation: (a) requirement of full Lien and
payment subordination by such secondary lender; (b) requirement that no payments
may be received by such lender in the event of an Unmatured Event of Default or
Event of Default with respect to the Loan; (c) requirement that such lender must
unconditionally release its lien against the Collateral upon demand by lender
notwithstanding the failure of such lender to receive any payment with respect
to such release; (d) an agreement by such lender to a prohibition against lender
declaring a default or otherwise pursuing any remedy against Borrower or the
subject Collateral until such time as the Loan has been paid in full and the
Commitment terminated; (e) requirement that seller financing shall be subject to
a subordination and intercreditor agreement acceptable to Lender; and
(f) requirement that all rights of repurchase, profit participation agreements,
development agreements and CC&Rs shall be subordinated to the Deeds of Trust
with subordination agreements acceptable to Lender.

8.7 Transactions with Affiliates. Other than arrangements and contracts in
existence as of Effective Date and that have been disclosed to Lender in
writing, Borrower will not enter into, or cause, suffer, or permit to exist, any
arrangement or contract with any of its Affiliates, including, without
limitation, any management contract, unless such transaction is on terms that
are no less favorable to Borrower than those that could have been obtained in a
comparable transaction on an arms’ length basis from a Person that is not an
Affiliate.

 

-73-



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT

9.1 Events of Default. Each of the following (each, an “Event of Default”) will
be an event of default which entitles Lender to exercise all of its rights and
remedies under this Agreement, the other Loan Documents, and at law, including
without limitation, the rights and remedies in Section 9.2:

(a) Payments.

(i) Failure to Pay Principal and Interest. Failure by Borrower to pay to Lender
any interest payments within five (5) days after the same becomes due under this
Agreement or any other Loan Document or the failure of Borrower to pay to Lender
any principal payments as and when due (after expiration of all applicable
notice and grace periods), including without limitation, any payment required
pursuant to Section 2.4(b).

(ii) Failure to Pay at Maturity. Failure to pay all Obligations, including all
outstanding principal amounts, accrued but unpaid interest, Other Amounts, and
any other amounts which may be due pursuant to this Agreement or any other Loan
Document, in full on the Maturity Date.

(iii) Other Payments. Failure by Borrower to pay any amount (other than those
payments identified in this Section 9.1) when due under this Agreement or any
other Loan Document or, if not otherwise stated when due, the expiration of ten
(10) days after written notice of such failure by Lender to Borrower.

(b) Specified Defaults. Failure of Borrower or Guarantor, as applicable, to
comply with the requirements set forth in the following Sections:
(i) Section 6.4 (financial reporting requirements), (ii) Article 7 (financial
covenants); or (iii) and the negative covenants of Article 8; provided, however,
in the event Lender determines that any default by Borrower of the foregoing
sections is curable by Borrower, then Borrower shall have fifteen (15) days
after written notice from Lender thereof to cure such default.

(c) Other Loan Documents. The occurrence of an Event of Default (after
expiration of the applicable notice and cure periods) pursuant to any other Loan
Document.

(d) Other Defaults With Respect to Loans. Failure of Borrower or Guarantor (or
any other Person who may be obligated with respect thereto pursuant to any Loan
Document) to perform any obligation, or to comply with any term, condition or
covenant applicable to such Person in this Agreement or any other Loan Document
and not otherwise constituting an Event of Default, and the expiration of thirty
(30) days after written notice of such failure is given by Lender to Borrower
without such failure being cured; provided, however, that if (i) such failure
cannot be remedied by the payment of money and cannot be remedied within such
thirty (30) day period (as determined by Lender), (ii) Borrower promptly
commences and diligently pursues at all times to remedy

 

-74-



--------------------------------------------------------------------------------

such failure, and (iii) such failure does not otherwise constitute a Material
Adverse Change pending such cure (as determined by Lender), then Borrower shall
have an additional period of time, not to exceed sixty (60) days, within which
Borrower may remedy such failure.

(e) Representations and Warranties. Any representation or warranty set forth in
this Agreement or the applicable Loan Documents or otherwise provided to Lender
in connection with this Agreement or the Loan is materially incomplete,
incorrect or misleading as of the date made or renewed.

(f) Failure to Maintain Insurance. Any of the insurance coverages required
pursuant to Section 6.8 lapses or expires without being replaced by other
insurance policies that comply with Section 6.8 prior to such lapse or
expiration.

(g) Insolvency. Borrower or Guarantor, or any other Person who may become
obligated under any Loan Document; (i) is unable or admits in writing its
inability to pay its monetary obligations as they become due; (ii) makes a
general assignment for the benefit of creditors; or (iii) applies for, consents
to, or acquiesces in, the appointment of a trustee (other than a trustee under a
deed of trust), receiver, or other custodian with respect to any material
portion or all of the property of Borrower or Guarantor, or in the absence of
such application, consent, or acquiescence by Borrower or Guarantor, a trustee,
receiver, or other custodian is appointed for Borrower or Guarantor or any or
all of the property of Borrower or Guarantor.

(h) Bankruptcy. Commencement of any case under the Bankruptcy Code (Title 11 of
the United States Code, as may be amended or replaced by similar laws governing
federal insolvency proceedings) or commencement of any other bankruptcy,
arrangement, reorganization, receivership, custodianship, or similar proceeding
under any federal, state, or foreign law by or against Borrower or Guarantor;
provided, however, with respect to any involuntary proceeding not initiated by
any Person affiliated directly or indirectly with Borrower or Guarantor,
including, without limitation, any Affiliate of Borrower or Guarantor, such
commencement will not be an Event of Default so long as Borrower or Guarantor is
in good faith contesting such involuntary proceeding, no order for relief has
been entered against it, and such proceeding is dismissed within ninety
(90) days after the commencement thereof.

(i) Material Adverse Change. Lender determines in good faith that a Material
Adverse Change has occurred and is continuing twenty (20) days after written
notice thereof by Lender.

(j) Dissolution, etc. Except as otherwise permitted pursuant to Section 8.1, the
dissolution or liquidation of Borrower or Guarantor or the taking of any action
by Borrower or Guarantor toward a dissolution or liquidation of Borrower or
Guarantor.

(k) Foreclosure Proceedings. Filing of any foreclosure proceeding, giving notice
of a trustee’s sale, or any other action by any Person, other than Lender, to
realize upon any of the Collateral under any Lien or Encumbrance on any or all
of the Collateral,

 

-75-



--------------------------------------------------------------------------------

regardless of whether such Lien or Encumbrance is a Permitted Exception and
regardless of whether junior or senior to the Security Instrument.

(l) Judgments. Any judgment or order for the payment of money that would result
in a Material Adverse Change as determined by Lender, if rendered against
Borrower or Guarantor and either (i) enforcement proceedings are commenced by
any creditor upon such judgment or order or (ii) such judgment or order is not
vacated, stayed, satisfied, discharged or bonded pending appeal within thirty
(30) days from the entry thereof.

(m) [Intentionally omitted.]

(n) Claims. Borrower or any other Person on behalf of Borrower claims that this
Agreement or any Loan Document is not legal, valid, binding, and enforceable
against Borrower, that any lien, security interest, or other encumbrance
securing any of the obligations under this Agreement or the other Loan Documents
is not legal, valid, binding, and enforceable, or that the priority of any lien,
security interest, or other encumbrance securing any of the obligations in this
Agreement or the other Loan Documents is different than the priority represented
and warranted in this Agreement or the other Loan Documents.

(o) Title Insurance. (i) If any Title Insurance Policy issued (A) reflects Liens
or Encumbrances that are not Permitted Exceptions and were not otherwise
approved in writing by Lender and such Liens or Encumbrances are not removed
within thirty (30) days after written demand by Lender, (B) fails to contain
endorsements requested by Lender and such endorsements are not included within
thirty (30) days after written demand by Lender, or (C) is not issued to Lender
within thirty (30) days after the Subdivision becomes an Approved Subdivision,
or (ii) a Title Insurance Company becomes insolvent, bankrupt or otherwise
unable to pay claims and the affected Title Insurance Policy is not replaced
with another Title Insurance Policy approved by Lender within thirty (30) days
after written demand by Lender therefor.

(p) Environmental Laws. Borrower shall (i) be the subject of any proceeding or
investigation pertaining to the release by Borrower or any other Person of any
toxic or hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Change.

(q) Injunction. Any Person shall obtain an order or decree in any court of
competent jurisdiction (a) enjoining or delaying the construction of the
Improvements; or (b) enjoining or prohibiting the Lender, any of the Lender or
Borrower from carrying out the terms and conditions of any of the Loan
Documents; in either case, if such order or decree is not vacated or stayed
within thirty (30) days after the filing thereof.

(r) Forfeiture of Collateral. Formal charges are filed against Borrower or any
other Person under any federal, state, or municipal statute, law, or ordinance
for which forfeiture of any of the Collateral is a potential penalty, or any
Collateral is in fact so

 

-76-



--------------------------------------------------------------------------------

seized or forfeited (whether directly or as result of seizure or forfeiture of
any Ownership Interest in Borrower).

(s) Assignment. Borrower assigns this Agreement, any of the other Loan
Documents, any Advance or any right to receive an Advance under this Agreement
without the prior written approval of Lender.

(t) Cross-Default. Any default (after expiration of all applicable notice and
cure periods) by Borrower or any Guarantor with respect to any loan, credit
facility, credit extension or other financial accommodation of Lender (or any
Affiliate of Lender) to such Person, whether as an agent or as a lender,
including without limitation, any corporate credit facility (secured or
unsecured) in which Lender or any Affiliate of Lender has acted as an agent or
has participated as a lender thereunder.

(u) Cessation of Work. Work shall cease on any Units, specifically including
stoppage by Lender under the terms of this Agreement, or for any reason
whatsoever, for fifteen (15) consecutive calendar days or for any thirty
(30) “working” days within any sixty (60) “working” day period (“working” days
are days other than Saturdays, Sundays and legal holidays in the State of
California);

9.2 Remedies. Upon the occurrence of any Event of Default (after the expiration
of any applicable notice and cure periods) and at any time thereafter, for so
long as such Event of Default is continuing:

(a) Termination of Commitments. If any Event of Default described in Sections
9.1(g) or (h) occurs with respect to Borrower, the obligations of Lender to make
Loans hereunder shall automatically terminate without any election or action on
the part of the Lender. If any other Event of Default occurs, Lender may cause
or declare any commitment of Lender to make Advances to be suspended or
terminated, whereupon any obligation to make further Advances will immediately
be suspended or terminated.

(b) Acceleration. If any Event of Default described in Sections 9.1(g) or
(h) occurs with respect to Borrower, the Obligations shall immediately become
due and payable without any election or action on the part of the Lender. If any
other Event of Default occurs, Lender may declare an Event of Default and/or
declare any or all of the Obligations to be immediately due and payable in full,
whereupon all of the principal, interest and other Obligations will forthwith
become due and payable in full without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived.

(c) Delivery of Contracts, etc. Borrower will, upon request of Lender, deliver
to Lender all surveys, plans and specifications, building permits, construction
contracts and subcontracts, plats and other maps, lien releases, subdivision
reports, annexation documents, declarant’s rights, marketing material and other
documents, permits, licenses and contracts which are necessary to complete
development, construction, marketing and sale of the Lots, and Borrower will, on
request of Lender, assign to Lender such of Borrower’s rights thereunder as
Lender may request.

 

-77-



--------------------------------------------------------------------------------

(d) Enforcement of Rights. Lender may enforce any and all rights and remedies
under this Agreement and the other Loan Documents, the Security Instruments and
all other documents delivered in connection therewith and against any or all
Collateral and may pursue all rights and remedies available at law or in equity,
including without limitation, foreclosure with respect to any and all of the
Collateral, and Borrower acknowledges and agrees that the Collateral located
within the State of California constitutes mixed collateral under Section 9604
of the California Commercial Code, that Lender may foreclose upon same in such
order and priority as Lender determines.

(e) Receivers. Without limiting any other rights and remedies to which they are
entitled, Lender may, at its option, without notice to Borrower and without
regard to the adequacy of the Collateral for the payment of the Obligations,
appoint one or more receivers of the Collateral, and Borrower does hereby
irrevocably consent to such appointment, with such receivers having all the
usual powers and duties of receivers in similar cases, including the full power
to maintain, sell, dispose and otherwise operate the Collateral upon such terms
that may be approved by a court of competent jurisdiction.

(f) Payments. Lender may direct all escrow companies and closing lenders to pay
over to Lender directly all moneys to which Borrower is entitled and held by
such parties in pending escrows.

9.3 Collateral Protection; Completion of Construction. Lender may at any time,
but will not be obligated to, make Protective Advances which will be deemed to
be Advances hereunder. In addition, Lender may take all action necessary to
complete the construction of any improvements and expend all sums necessary
therefor. Lender may, but will not be obligated to, make Advances from time to
time to pay all costs and expenses of such completion. All amounts so Advanced
will be immediately due and payable by Borrower and will be added to the
outstanding principal amount of all Advances. Lender will have no duty to
account to Borrower for any expenditures they may incur in furtherance of their
rights under this Section 9.3.

9.4 Secured by Collateral and Security Instruments. All Protective Advances, all
other Advances by Lender , and all other charges, costs and expenses, including
reasonable outside attorneys’ fees, incurred or paid by Lender in exercising any
right, power or remedy conferred by this Agreement, the Security Instruments or
any other Loan Document, or in the enforcement hereof, or in the protection of
the Collateral or the completion of the Collateral, together with interest
thereon at the Interest Rate, prior to the occurrence of an Event of Default or
Unmatured Event of Default, and at the Default Rate thereafter, from the date
advanced, paid or incurred until repaid shall be secured by each Security
Instrument and each other Loan Document. Any Protective Advance will only occur
through Lender or at Lender’s direction and will not be funded directly to
Borrower or any of its Affiliates by Lender. Notwithstanding the foregoing, each
Protective Advance and the charges, costs and expenses, including reasonable
attorneys’ fees, incurred or paid by Lender in exercising any right, power or
remedy conferred by this Agreement, the Security Instruments or any other Loan
Document or in the enforcement thereof or in the protection of the Collateral or
the completion of Collateral shall be charged to Borrower pursuant to
Section 2.5.

 

-78-



--------------------------------------------------------------------------------

9.5 Multiple Real and Personal Property Security. Borrower (and any Guarantor by
execution of a Guaranty) hereby acknowledges and agrees that: (a) Lender is
extending credit based upon both the financial statements of WLH and any such
Guarantor and the values of the Collateral and that the Collateral may be
located in different jurisdictions; and (b) from and after any Event of Default,
Lender will be allowed, to the greatest extent permitted by applicable law,
including the laws of the jurisdiction set out in Article 13, to pursue and
realize all of the remedies available to it under any of the Loan Documents, at
law, in equity, or otherwise, and simultaneously or consecutively, under any
portion or all of the Collateral, in the sole discretion of Lender, including,
without limitation, commencement of one or more actions in one or more
jurisdictions for repayment of all or portions of the Obligations, for the
separate or simultaneous sale or foreclosure of the Collateral or portions
thereof, for the obtaining of judgments and/or deficiency judgments, for the
seeking of injunctive relief and receiverships, and for maximum access to and
realization from the Obligations and Collateral or portions thereof in such
manner as Lender may deem in the interest of the Lender, and Borrower (and any
Guarantor by execution of a Guaranty) hereby waive any requirement that any
deficiency judgment proceeding be initiated or completed with respect to any
other property constituting Collateral as a condition to commencing any
enforcement proceeding against any party or any particular item of Collateral.
Borrower (and any Guarantor by execution of a Guarantor) hereby expressly
acknowledge and agree that various consents, waivers, agreements and limitations
set forth in any of the Loan Documents, including the Security Instruments, were
granted in recognition of the foregoing, and that all such waivers, consents and
agreements will apply to each other Loan Document as though set forth therein.
In addition to any other consents, waivers, agreements and limitations set forth
in any of the Loan Documents, and without limiting the foregoing, Borrower (and
any Guarantor by execution of a Guaranty) agree that, to the maximum extent
permitted by applicable law, Lender may foreclose on and/or sell all properties
serving as Collateral and located in the same state in any one or more counties
where any of the properties in that state are located; any personal property
located on real property encumbered by any Security Instrument may be foreclosed
upon in the manner provided for, simultaneously with, or separate from, and as a
part of the proceeding for foreclosure of the real property or in a separate
proceeding; and Borrower (and any Guarantor by execution of a Guaranty) hereby
waive, to the full extent permitted by law, the benefits of any “one-action
rule” of any state which may be applicable to it or to any of the Collateral and
hereby waive marshaling of assets for themselves and all other parties claiming
by, through or under them.

9.6 Right of the Lender to Take Certain Actions; Power of Attorney. Without in
any way limiting the Lender’s other rights and remedies under this Agreement and
the other Loan Documents, Borrower hereby constitutes and appoints the Lender,
or independent contractors selected by the Lender, as its true and lawful
attorney-in-fact with full power of substitution, for the purposes of
completing, securing, winterizing, preserving, protecting and otherwise acting
with respect to the Approved Subdivisions and the Collateral, and of performing
Borrower’s obligations under this Agreement and the other Loan Documents, in the
name of Borrower, and hereby empowers said attorney-in-fact to enter onto the
Approved Subdivisions and the Improvements to do any or all of the following,
upon the occurrence of an Event of Default:

(a) To use any of the funds of Borrower, including any unused portion of the
Aggregate Commitment, and any funds which may be held by the Lender under this
Agreement or the other Loan Documents (including any impositions impounds,
insurance

 

-79-



--------------------------------------------------------------------------------

impounds, loan balancing payments, insurance proceeds, condemnation proceeds or
any other funds or amounts) for the purpose of effecting both substantial
completion and final completion of the Improvements;

(b) To make such additions, changes and corrections in the Plans and
Specifications and the other construction, development and project documents for
each Approved Subdivision as shall be necessary or desirable to both
Substantially Complete and finally complete the Improvements to the satisfaction
of the Lender;

(c) To employ any contractors, subcontractors, agents, architects and inspectors
required for said purposes;

(d) To employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

(e) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Approved Subdivisions and the Improvements or may be
necessary or desirable for such completion of the Improvements or clearance of
objections to or encumbrances on title;

(f) To execute all applications and certificates in the name of Borrower, which
may be required by any general contract, any subcontract or any other
construction, development and project documents;

(g) To prosecute and defend all actions or proceedings in connection with the
Approved Subdivisions and to take such action, require such performance and do
any and every other act as is deemed necessary with respect to such completion
of the Improvements which Borrower might do on its own behalf;

(h) To terminate any of the construction, development and project documents or
other contractual arrangements with respect to any and all Approved Subdivisions
and to let new or additional contracts with the same contractor(s) or others to
the extent not prohibited by their existing contracts;

(i) To employ watchmen and erect security fences to protect the Approved
Subdivisions from injury; and

(j) To take such action and require such performance as it deems necessary under
any of the bonds or insurance policies to be furnished hereunder, to make
settlements and compromises with the sureties or insurers thereunder, and in
connection therewith to execute instruments of release and satisfaction.

It is understood and agreed that the foregoing power of attorney shall be deemed
to be a power coupled with an interest which cannot be revoked until the
repayment in full in cash of the Obligations and the termination of the
Commitments. Borrower acknowledges that the Lender may (but is not obligated to)
exercise any of the foregoing powers. All sums expended by the Lender for the
foregoing purposes, or in the exercise of the foregoing rights and remedies
(including attorneys’ fees and costs), shall be deemed to have been disbursed to
and

 

-80-



--------------------------------------------------------------------------------

borrowed by Borrower and shall be evidenced and secured by the Loan Documents
and all Collateral from time to time securing the Obligations.

9.7 Other Actions By Lender. Without in any way limiting Lender’s rights and
remedies under this Agreement and the other Loan Documents, after an Event of
Default, Lender may (but is not obligated to), and without releasing Borrower
from any of its Obligations, make any payment or perform any act, covenant or
condition that Borrower is required to pay or perform under any of the Loan
Documents, in such manner and to such extent it may deem necessary or
appropriate. In connection therewith, the Lender may (but is not obligated to):

(a) Enter upon and take possession of any or all of the Approved Subdivisions;

(b) Take such action that it may consider necessary or appropriate to keep any
or all of the Approved Subdivisions and the Improvements in good condition and
repair;

(c) Appear and participate in any action or proceeding affecting or which may
affect the security hereof or the rights or powers of the Lender;

(d) Satisfy any Lien or Encumbrance or alleged Tax, Other Tax, Lien or
Encumbrance whether superior or junior to this Agreement; and

(e) In exercising such powers, pay necessary expenses (including attorneys’ fees
and the fees of other necessary or desirable consultants). All sums expended by
the Lender for the foregoing purposes, or in the exercise of the foregoing
rights and remedies (including attorneys’ fees and costs), shall be deemed to
have been disbursed to and borrowed by Borrower and shall be evidenced and
secured by the Loan Documents and all Collateral from time to time securing the
Obligations.

9.8 Application of Payments After Default. From and after the date on which the
Lender has taken any action pursuant to this Article 9 and until all of the
Obligations have been paid in full, any and all proceeds or other funds received
by the Lender from (i) Borrower or any other Person, (ii) any sale or other
disposition of any Collateral, or any part thereof, or (iii) the exercise of any
other right or remedy by the Lender, shall, in each case, be applied as follows:

(a) First, to pay late charges and to pay or reimburse Lender for out-of-pocket
costs, expenses and disbursements (including (i) attorneys’ fees and legal
expenses actually incurred by the Lender in connection with exercising their
rights and remedies, realizing on any Collateral or collecting any Obligations
and (ii) Advances or disbursements made subsequent to an Event of Default (and
subsequent to the obtaining of title to any or all of the Approved Subdivisions
or any other Collateral by the Lender), by the Lender pursuant to the terms of
this Agreement or any of the other Loan Documents);

(b) Second, to the repayment of all of the Obligations in any order determined
by the Lender; and

(c) The balance, if any, as required by law.

 

-81-



--------------------------------------------------------------------------------

9.9 No Lender Obligations. If the Lender elects, as provided elsewhere in this
Article 9, to continue with the construction of the Improvements, the Lender
will not assume any liability to Borrower or any other Person for completing the
Improvements or for the manner or quality of construction of the Improvements
and Borrower expressly waives any such liability, except to the extent that such
liability shall be caused directly by the gross negligence or willful misconduct
of the Lender.

9.10 Cumulative Remedies. All of the rights and remedies under this Agreement
and the other Loan Documents shall be cumulative and non-exclusive, to the
extent permitted by law, and may be exercised successively, concurrently or in
any order as the Lender shall elect.

9.11 Preservation of Rights. No disbursement of Advances shall constitute a
waiver of: (a) any conditions to Lender’s obligation to make further Advances;
or (b) any Unmatured Event of Default or Event of Default that exists at the
time such Advance is made; nor shall any such Advances have the effect of
precluding the Lender from thereafter (i) declaring that any inability of
Borrower to satisfy such conditions constitutes an Unmatured Event of Default or
Event of Default or (ii) exercising its rights and remedies under this Agreement
or the other Loan Documents due to any such Event of Default. No delay or
omission of the Lender to exercise any rights or remedies under the Loan
Documents shall impair such rights or remedies or be construed to be a waiver of
any Event of Default or Unmatured Event of Default or an acquiescence therein.
Any single or partial exercise of any right or remedy by the Lender under this
Agreement or the other Loan Documents shall not preclude other or further
exercises thereof or the exercise of any other right or remedy, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing and signed by the Lender,
and then only to the extent such writing expressly provides therefor. All
remedies contained in the Loan Documents or by law afforded shall be cumulative
and all shall be available to the Lender until the Obligations have been paid in
full.

ARTICLE 10

[INTENTIONALLY DELETED]

ARTICLE 11

MISCELLANEOUS

11.1 Survival of Representations. All representations and warranties of Borrower
contained in this Agreement shall survive the making of the Loans herein
contemplated.

11.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, Lender shall not be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

11.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

11.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among Borrower, Guarantor and Lender and supersede all prior
agreements and understandings among Borrower, Guarantor and Lender relating to
the subject matter thereof

 

-82-



--------------------------------------------------------------------------------

(other than those contained in the fee letter agreement dated as of even date
herewith by and among Borrower and Lender, which shall survive and remain in
full force and effect during the term of this Agreement).

11.5 Lender Successors and Assigns; Participations. At any time either
concurrently with or subsequent to the execution and delivery of this Agreement
by Lender, Lender may assign to one or more banks or other financial
institutions (provided any such assignee is an Affiliate of Lender), portions of
its rights and obligations as a Lender under this Agreement, provided, however,
that (a) each such assignment shall be of a constant, not a varying, percentage
of all rights and obligations under this Agreement, and (b) the parties to each
such assignment shall execute and deliver to Lender, for its acceptance such
assignment documents as Lender may require. Upon such assignment, and, to the
extent that rights and obligations under this Agreement have been assigned, the
assignee shall have the rights and obligations of Lender under the Loan
Documents and Lender shall be relieved of such obligations. Lender may also
transfer to an Affiliate or Affiliates of Lender interests by way of
participations; provided, in each case (i) such selling party’s obligations to
Borrower under this Agreement and the Loan Documents shall remain unchanged;
(ii) such selling party shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) parties to this
Agreement and the Loan Documents shall continue to deal solely and directly with
such selling party in connection with such selling party’s rights and
obligations under this Agreement and the Loan Documents. In order to facilitate
such assignments and participations, Lender may disclose to each prospective and
actual assignee or participant any and all documents and information relating to
the Loan, and Borrower shall execute such further documents, instruments or
agreement as Lender may reasonably require.

11.6 Expenses; Indemnification.

(a) Borrower shall reimburse Lender for any costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for Lender, which attorneys may be employees of Lender) paid or
incurred by Lender in connection with the preparation, negotiation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment, modification, and administration of the Loan
Documents. Borrower also agrees to reimburse Lender, for any costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ fees and
time charges of attorneys for Lender, which attorneys may be employees of
Lender) paid or incurred by Lender, in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by Borrower under
this Section include, without limitation, the cost and expense of obtaining an
appraisal of each parcel of real property or interest in real property described
in the Deeds of Trust, which appraisal shall be in conformity with the
applicable requirements of any law or any governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any
interpretation thereof, including, without limitation, the provisions of Title
XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989,
as amended, reformed or otherwise modified from time to time, and any rules
promulgated to implement such provisions and costs and expenses incurred in
connection with the Reports described in the following sentence.

 

-83-



--------------------------------------------------------------------------------

(b) In addition, Borrower shall pay all taxes and assessments and all expenses,
charges, costs and fees provided for in this Agreement or relating to the Loan
or the construction of the Improvements, including any fees incurred for
recording or filing any of the Loan Documents, title insurance premiums and
charges, tax service contract fees, fees of any consultants, documentation and
processing fees, printing, photostating and duplicating expenses, air freight
charges, escrow fees, costs of surveys, premiums of hazard insurance policies
and surety bonds, fees for any Appraisal, updated Appraisal and appraisal
review, fees for market or feasibility studies required pursuant to the Loan
Documents and costs, fees and expenses incurred in collecting the Obligations,
realizing upon the Collateral and operating and selling any of the Approved
Subdivisions after title thereto has been taken by the Lender, or by an entity
controlled or owned by the Lender. Borrower and the Lender hereby authorize the
Lender to make Advances to pay all such expenses, charges, costs and fees
notwithstanding that Borrower may not have requested a disbursement of such
amount. Lender may make such Advances notwithstanding the fact that an Unmatured
Event of Default or Event of Default exists. The authorization hereby granted
shall be irrevocable, and no further direction or authorization from Borrower
shall be necessary for the Lender to make such Advances. However, the provision
of this Section shall not prevent Borrower from paying such expenses, charges,
costs and fees from its own funds. All such expenses, charges, costs and fees
shall be Borrower’s obligation regardless of whether or not Borrower has
requested and met the conditions for an Advance. The obligations on the part of
Borrower under this Section shall survive the payment of the Obligations and the
termination of this Agreement.

(c) Borrower hereby further agrees to indemnify the Lender, its respective
Affiliates, and its directors, officers and employees against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Lender or any Affiliate is a party thereto) which any of them may pay
or incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.

(d) Without in any way limiting the foregoing, to the fullest extent permitted
by law, Borrower agrees to protect, indemnify, defend and save harmless Lender,
and its directors, officers, employees, successors and assigns for, from and
against any and all liability, expense or damage of any kind or nature, and for,
from and against any suits, claims or demands, including legal fees and expenses
on account of or arising out of: (i) this Agreement or the Loan Documents or
otherwise in connection herewith or in connection with the Approved
Subdivisions, the Improvements, any Collateral or any Obligation, including any
suit, claim or demand arising out of the removal of, or failure to remove, any
and all nuclear, toxic, radioactive or other hazardous waste from any of the
Approved Subdivisions; (ii) any applicable CC&Rs, including any suit, claim or
demand that Borrower or any other person has violated or failed to comply with
any such CC&Rs; (iii) any applicable approvals by any Governmental Authority,
including any suit, claim or demand that seeks to challenge any approval
(including zoning approvals)

 

-84-



--------------------------------------------------------------------------------

issued or granted by any such Governmental Authority with respect to any of the
Approved Subdivisions; and (iv) any matter arising from or related to the
construction of the Improvements, any general contractor, any construction
contractor, any subcontractor or any other person providing labor, services or
materials with respect to the Approved Subdivisions, including any suit, claim
or demand that the Lender is obligated to make any Advances to or for the
benefit of any such Person. Upon receiving knowledge of any suit, claim or
demand asserted by a third party that Lender believes is covered by this
indemnity, Lender shall give Borrower notice of the matter and an opportunity to
defend it, at Borrower’s sole cost and expense, with legal counsel satisfactory
to the Lender. Lender may also require Borrower to so defend the matter. The
obligations of Borrower under this Section 11.6 shall survive the termination of
this Agreement.

11.7 [Reserved]

11.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP.

11.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

11.10 Nonliability of Lender. The relationship between Borrower on the one hand
and the Lender on the other hand shall be solely that of borrower and lender.
The Lender shall have no fiduciary responsibilities to Borrower. Lender
undertakes no responsibility to Borrower to review or inform Borrower of any
matter in connection with any phase of Borrower’s business or operations.
Lender, shall have no liability to Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Lender shall have no liability with respect to, and Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by Borrower in connection with, arising out of, or in
any way related to the Loan Documents or the transactions contemplated thereby.

11.11 Confidentiality. Lender agrees to hold any confidential information which
it may receive from Borrower pursuant to this Agreement in confidence, except
for disclosure (i) to its Affiliates and their respective Affiliates, (ii) to
legal counsel, accountants, and other professional advisors to Lender, (iii) to
regulatory officials, (iv) to any Person as requested pursuant to or as required
by law, regulation, or legal process, (v) to any Person in connection with any
legal proceeding to which Lender is a party, (vi) to Lender’s direct or indirect
contractual counterparties or possible counterparties in Rate Management
Agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) to participants or

 

-85-



--------------------------------------------------------------------------------

possible participants in the Loan, and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

11.12 Nonreliance. Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) for the repayment of the Loans provided for herein.

11.13 Disclosure. Borrower and Lender hereby acknowledge and agree that Lender
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with Borrower and its Affiliates.

11.14 Authority to File Notices. Borrower hereby irrevocably appoints the Lender
as its attorney-in-fact, with full power of substitution, to file for record, at
Borrower’s cost and expense and in Borrower’s name, any notices of completion,
notices of cessation of labor, or any other notices that the Lender considers
necessary or desirable to protect the Collateral should (a) Borrower fail to
file for record such documents within ten (10) Business Days after Borrower’s
actual receipt of Lender’s written request for Borrower to so act, and (b) such
filing be lawful.

11.15 Inconsistencies with the Loan Documents. In the event of any
inconsistencies between any terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.

11.16 Lender Determination of Facts. Lender shall at all times be free to
establish independently, to its satisfaction, the existence or nonexistence of
any fact or facts, the existence or nonexistence of which is a condition, term
or requirement of this Agreement.

11.17 Incorporation of Preamble, Recitals and Exhibits. The preamble, recitals
and exhibits hereto are hereby incorporated in to this Agreement.

11.18 Third-Party Consultants. Lender may hire such third-party consultants as
it deems necessary, the costs of which shall be paid by Borrower, to provide the
following services: (a) review Plans and Specifications, the Budget,
construction cost breakdowns, the construction Schedule and all other
construction, development and project documents for each Approved Subdivision;
(b) conduct compliance inspections with respect to the progress of construction
in each Approved Subdivision and approve each element of a request for
disbursement relating to construction costs; and (c) perform such other services
as may, from time to time, be reasonably required by the Lender. The obligation
on the part of Borrower to pay the amounts required pursuant to this Section
shall survive the repayment of the Obligations and the termination of this
Agreement. Borrower hereby authorizes the Lender to pay such expenses, charges,
costs and fees at any time by a making an Advance.

11.19 Disclaimer by the Lender. Lender shall not be liable to any general
contractor or any construction contractor, subcontractor, supplier, laborer,
architect, engineer or any other party for services performed or materials
supplied in connection with any of the Approved Subdivisions or the
Improvements. Lender shall not be liable for any debts or claims accruing in
favor of any such parties against Borrower or others or against any Approved
Subdivision or any other Collateral. No Borrower is nor shall it be an agent of
the Lender for any purpose. Lender

 

-86-



--------------------------------------------------------------------------------

is not a joint venture partner with Borrower or with its respective partners,
members, managers or shareholders in any manner whatsoever. Lender shall not be
deemed to be in privity of contract with any contractor or provider of services
or materials to any of the Approved Subdivisions nor shall any payment of funds
directly to any such Person, including without limitation, a general contractor,
any construction contractor, subcontractor or other provider of services or
materials, be deemed to create any third party agent status or recognition of
same by the Lender. Approvals granted by Lender for any matters covered under
this Agreement shall be narrowly construed to cover only the parties and facts
identified in any written approval or, if not in writing, such approvals shall
be solely for the benefit of Borrower.

11.20 Waiver of Recovery. Borrower waives any and all right to claim or recover
against Lender, its respective successors and assigns and its respective
directors, officers, employees, agents and representatives, for any loss of or
damage to Borrower, the Approved Subdivisions, the Improvements, Borrower’s
property or the property of others under Borrower’s control from any cause
insured against or required to be insured against by this Agreement, unless
directly or indirectly attributable to the gross negligence or willful acts of
the party seeking such waiver.

11.21 No Set-Off. All Obligations shall be paid by Borrower without notice
(except for such notice as may be expressly required hereunder or under the
other Loan Documents), demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction, and the
Obligations shall in no way be released, discharged or otherwise affected
(except as expressly provided herein) by reason of: (a) any damage to or
destruction of or any taking of the Approved Subdivision or any part thereof by
an Governmental Authority; (b) any restriction or prevention of, or interference
by any Person with, any use of the Approved Subdivision or any part thereof;
(c) any title defect or encumbrance or any eviction from the premises or the
Improvements or any part thereof by title paramount or otherwise; (d) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Lender, or any action taken
with respect to this Agreement by any trustee or receiver of Lender, or by any
court, in any such proceeding; (e) any claim that Borrower has or might have
against or Lender; (f) any default or failure on the part of Lender to perform
or comply with any of the terms of the Loan Documents or of any other agreement
with Borrower; or (g) any other occurrence whatsoever, whether similar or
dissimilar to the foregoing; in each case, whether or not Borrower shall have
notice or knowledge of any of the foregoing. Borrower waives all rights now or
hereafter conferred by statute or otherwise to any abatement, suspension,
deferment, diminution or reduction of any Obligation.

11.22 Brokers. Borrower and the Lender represent to each other that none of them
knows of any brokerage commissions or finders’ fee due or claimed with respect
to the transaction contemplated hereby. Borrower and the Lender shall indemnify
and hold harmless the other parties for, from and against any and all loss,
damage, liability, or expense, including costs and attorney fees, which such
other party may incur or sustain by reason of or in connection with any
misrepresentation by the indemnifying party with respect to the foregoing.

11.23 Disbursements in Excess of Commitment Amount. In the event the total
Advances made by the Lender exceed the Commitment Amount, to the extent not
expressly prohibited by applicable law, all such Advances shall be secured by
the Deeds of Trust and the

 

-87-



--------------------------------------------------------------------------------

other Loan Documents. All other sums expended by the Lender pursuant to this
Agreement or any other Loan Documents shall be deemed to have been paid to
Borrower and shall be secured by, among other things, the Deed of Trust.

11.24 Time is of the Essence. Time is of the essence of this Agreement.

11.25 Signs. Throughout the term of the Loan, the Lender shall have the right to
erect one or more signs on each of the Approved Subdivisions indicating their
provision of financing for the Approved Subdivision (provided that any such sign
shall not interfere with Borrower’s development of such Approved Subdivision),
and Lender shall also have the right to publicize their financing of the
Approved Subdivisions as the Lender may deem appropriate.

11.26 Interpretation.

(a) References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”; and
“including” has the meaning represented by the phrase “including without
limitation”.

(b) The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole and not to any particular provision of this Agreement
or such other Loan Document.

(c) Reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement or the other Loan Documents, as the case may be.

(d) Reference to any agreement (including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto), document
or instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.

11.27 Actions by the Lender. Unless otherwise expressly provided in this
Agreement or any other Loan Document, all determinations, consents, approvals,
disapprovals, calculations, requirements, requests, acts, actions, elections,
selections, opinions, judgments, options, exercise of rights, remedies or
indemnities, satisfaction of conditions or other decisions of or to be made by
or on behalf of Lender under this Agreement or any of the other Loan Documents
shall be made in the sole and absolute discretion of Lender and shall be deemed
final, conclusive and binding on Borrower absent manifest error.

11.28 [Intentionally omitted]

11.29 Notices. Except as otherwise permitted by Section 2.2 with respect to
Advance Requests, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of Borrower or Lender, at its address or facsimile number set forth in
Schedule “1” hereof, or (y) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to Lender and Borrower in

 

-88-



--------------------------------------------------------------------------------

accordance with the provisions of this Section. Each such notice, request or
other communication shall be effective (i) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section and
confirmation of receipt is received, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Lender under Article 2 shall not
be effective until received. Borrower and Lender may each change the address for
service of notice upon it by a notice in writing to the other parties hereto.

ARTICLE 12

SET OFF

12.1 Setoff. In addition to, and without limitation of, any rights of the Lender
under applicable law, if Borrower becomes insolvent, however evidenced, or if
any Event of Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or account of Borrower may be offset
and applied toward the payment of the Obligations, owing to Lender, whether or
not the Obligations, or any part thereof, shall then be due.

ARTICLE 13

CHOICE OF LAW; CONSENT TO JURISDICTION; JURY WAIVER;

WAIVER OF SPECIAL DAMAGES

13.1 CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

13.2 CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA STATE
COURT SITTING IN ORANGE COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY BORROWER
AGAINST LENDER OR ANY AFFILIATE OF LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ORANGE COUNTY, CALIFORNIA.

 

-89-



--------------------------------------------------------------------------------

13.3 JURY WAIVER. BORROWER, AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY OTHER
LOAN DOCUMENT OR ANY RELATIONSHIP BETWEEN OR AMONG BORROWER AND THE LENDER. THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED
HEREIN OR IN THE OTHER LOAN DOCUMENTS.

13.4 WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER FROM LENDER
IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

ARTICLE 14

PATRIOT ACT NOTIFICATION AND COMPLIANCE

14.1 Patriot Act Notification and Compliance.

(a) USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318: “IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and, if Borrower is not an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual, to see Borrower’s driver’s license or other identifying
documents, and, if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.”

(b) Compliance with Patriot Act. Borrower and each other Person that from time
to time is or becomes obligated to Lender for any payment of the Indebtedness
under any Loan Document (each a “Loan Party”) is not and shall not (a) be or
become subject at any time to any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list) that prohibits or limits Lender from making any advance or extension of
credit to Borrower or from otherwise conducting business with Borrower, or
(b) fail to provide documentary and other evidence of any Loan Party’s identity
as may be requested by Lender at any time to enable Lender to verify each Loan
Party’s identity or to comply with any applicable law

 

-90-



--------------------------------------------------------------------------------

or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

ARTICLE 15

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by Borrower and the Lender and each party
has notified the Lender by facsimile transmission or telephone that it has taken
such action.

ARTICLE 16

ARBITRATION

EXCEPT AS SPECIFICALLY PROVIDED HEREIN, ALL DISPUTES, CLAIMS, OR CONTROVERSIES
(WHETHER SOUNDING IN TORT OR CONTRACT OR BASED UPON A STATUTE) (HEREINAFTER
“CLAIMS”) ARISING OUT OF, BASED UPON, OR RELATING TO THIS AGREEMENT SHALL BE
SUBMITTED TO BINDING ARBITRATION BEFORE A RETIRED JUDGE OF JAMS/ENDISPUTE IN
ORANGE COUNTY, CALIFORNIA, PURSUANT TO THE JAMS/ENDISPUTE COMPREHENSIVE
ARBITRATION RULES AND PROCEDURES. JUDGMENT UPON THE ARBITRATION AWARD MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF AND SHALL BE FINAL, BINDING,
AND NONAPPEALABLE. NOTWITHSTANDING THE FOREGOING, THIS SECTION SHALL NOT:

(A) LIMIT OR PROHIBIT LENDER FROM BRINGING ANY ACTION IN ANY COURT OF COMPETENT
JURISDICTION FOR INJUNCTIVE RELIEF; FOR APPOINTMENT OF A RECEIVER; FOR
PROVISIONAL REMEDIES, INCLUDING TEMPORARY PROTECTIVE ORDERS AND WRITS OF
ATTACHMENT; OR FOR JUDICIAL FORECLOSURE OF ANY COLLATERAL THAT IS REAL PROPERTY;
AND THE FILING OF SUCH ACTIONS BY PAYEE SHALL NOT

(I) CONSTITUTE A WAIVER OF THIS ARBITRATION PROVISION; OR

(II) LIMIT THE COURT FROM REFERRING AS MUCH OF THE CLAIMS IN THE ACTION TO
ARBITRATION AS POSSIBLE;

(B) LIMIT OR PROHIBIT LENDER FROM EXERCISING ANY OF ITS RIGHTS AS A BENEFICIARY
AND/OR TRUSTEE UNDER THE DEED OF TRUST THAT IS A LOAN DOCUMENT INCLUDING,
WITHOUT LIMITATION, THE INVOCATION OF THE POWER OF SALE UNDER ANY SUCH DEED OF
TRUST OR THE USE OF ANY SET-OFF OR LIEN RIGHTS;

(C) APPLY TO CLAIMS UNDER THE ENVIRONMENTAL INDEMNITIES, WHICH CLAIMS MAY BE
FILED IN ANY COURT OF COMPETENT JURISDICTION.

 

-91-



--------------------------------------------------------------------------------

THIS ARBITRATION PROVISION SHALL BE DEEMED TO BE SELF-EXECUTING AND IN THE EVENT
THAT BORROWER FAILS TO APPEAR AT ANY PROPERLY NOTICED ARBITRATION PROCEEDING, AN
AWARD MAY BE ENTERED AGAINST BORROWER, NOTWITHSTANDING ITS FAILURE TO APPEAR.

THE ARBITRATOR IS SPECIFICALLY AUTHORIZED TO, AND AS APPROPRIATE, SHALL
RECOMMEND OR AWARD TO THE PREVAILING PARTY IN THE ARBITRATION PROCEEDINGS ITS
REASONABLE ATTORNEYS’ FEES AND COSTS INCLUDING, WITHOUT LIMITATION,
JAMS/ENDISPUTE ADMINISTRATION FEES AND THE ARBITRATOR’S FEES. THE PREVAILING
PARTY SHALL ALSO BE ENTITLED TO RECOVER THE REASONABLE ATTORNEYS’ FEES AND COSTS
IT INCURS IN CONNECTION WITH THE CONFIRMATION OF THE AWARD AND ANY PROCEEDINGS
REQUIRED TO ENFORCE A JUDGMENT BASED ON THE AWARD.

 

MDG/RSR     AZ Borrower’s Initials     Lender’s Initials

[Signature Pages Follow]

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

BORROWER    

WILLIAM LYON HOMES, INC.,

a California corporation

      By:   /s/ Michael D. Grubbs       Name:   Michael D. Grubbs       Its:  
Sr. Vice President           By:   /s/ Richard S. Robinson       Name:   Richard
S. Robinson       Its:   Sr. Vice President

[Signature Pages Continue on Following Page]

Signature Page to Borrowing Base Revolving Line of

Credit Agreement



--------------------------------------------------------------------------------

LENDER:    

CALIFORNIA NATIONAL BANK,

a national banking association

      By:   /s/ Andrew Zinn       Name:   Andrew Zinn       Its:   Vice
President

[End of Signature Pages]

Signature Page to Borrowing Base Revolving Line of

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

ADDRESSES FOR NOTICES

 

To Lender:

 

California National Bank

1301 Dove Street, Suite 101

Newport Beach, CA 92660

Fax: (949) 222-0448

Attn: Real Estate Group

Re: Loan No. 7600004024

  

To Borrower:

 

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach CA 92660

Fax: (949) 252-2575

Attention: Mike Grubbs

  

To Guarantor:

 

William Lyon Homes

4490 Von Karman Avenue

Newport Beach CA 92660

Fax: (949) 252-2575

Attention: Mike Grubbs

SCHEDULE 1

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “A”

STANDARD DRAW INSPECTION FORM FOR:

 

DESCRIPTION

   PERCENTAGE         SUBDIVISION: 0           LOTS:    0    0    0    0    0   
0 PERMITS/LAYOUT TRENCHING AND STEEL POUR FOOTERS    5                      POUR
STEM WALLS    10                      SET UNDERGROUNDS BACK FILL SOIL    15   
                  ABC/GRADE SET COPPER SLAB    20                      DELIVER
LUMBER, TRUSSES & WINDOWS    25                      FRAMING ROUGH CARPENTRY
COMPLETED    30                      ROUGH PLUMBING, HVAC, ELECTRIC    35      
               ROUGH INSPECTIONS ROOF DRY IN, WINDOWS, SLIDERS SET    40      
               STUCCO LATH INSULATION    45                      STUCCO 1st COAT
STOCK DRYWALL    50                      HAND DRYWALL TAPE DRYWALL    55      
               FLOAT JOINTS STUCCO FINISH COAT    60                      SAND
WALLS TEXTURE DRYWALL    65                      DELIVER DOORS & TRIM EXTERIOR
PAINT    70                      TRIM CARPENTRY/INTERIOR PAINT    75            
         DELIVER CABINETS, ROOF COMPLETE    80                      INSTALL
CABINETS, SET TOPS    85                      INSTALL INTERIOR HARDWARE
PLUMBING/ELECTRICAL/HVAC TRIM    90                      PRE-CLEAN
APPLIANCES/SHEET GOODS    95                      FLOOR COVERINGS FINAL CLEAN &
CITY FINAL    100                     

EXHIBIT “A”

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

DISCLAIMER: This report is for California National Bank use only. No other party
including the property owner, builder, or Borrower may rely upon the contents or
conclusions.

CERTIFICATION: I certify that I saw and reviewed this property on the date
indicated below, and I have reported all observed unacceptable or incomplete
work, and that I have no personal interest present or prospective in the
property, applicant or loan proceeds.

COMMENTS:

SIGNATURE & DATE:

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 2

INSURANCE REQUIREMENTS

 

A.      Workers’ Compensation:

   Coverage A. Statutory policy form.      Coverage B. Employers Liability  
$100,000

 

B. Owner’s Broad Form Comprehensive General Liability or Commercial General
Liability:

The limits of liability shall not be less than:

 

  1. Broad Form Comprehensive General Liability:

 

$2,000,000    Combined Single Limit $1,000,000    Bodily/Property Damage per
Occurrence

Or,

 

  2. Commercial General Liability:

 

Each Occurrence Limit

   $ 1,000,000

Personal Advertising Injury Limit

   $ 1,000,000

Products Completed Operations Aggregate Limit

   $ 1,000,000

General Aggregate Limit

   $ 2,000,000

(Other than Products-Completed Operations)

  

Both policy forms must include:

 

  a. Premises and operations with no X, C, or U exclusions.

 

  b. Products and completed operations coverage. (This coverage to be maintained
for a minimum of ten (10) years following completion of work and to continue to
name Owner as named insured and Lender as additional insured, for the entire ten
(10) year period).

 

  c. Blanket contractual coverage with Employee Exclusion deleted.

 

  d. Broad Form Property Damage including completed operations or its
equivalent.

 

  e. An endorsement naming Lender and any other required interests as additional
insured(s).

 

  f. An endorsement stating: “Such coverage as is afforded by this policy for
the benefit of the additional insured(s) is primary and any other coverage
maintained by such additional insured(s) shall be non-contributing with the
coverage provided under this policy.”

SCHEDULE 2

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “B”

COMPLIANCE CERTIFICATE

 

TO: California National Bank

For the Fiscal Quarter Ending                     

OR

For the Fiscal Year Ending                         

This Compliance Certificate is furnished pursuant to Section 6.4(g) and Article
7 of the Borrowing Base Revolving Line of Credit Agreement dated as of
February 14, 2006 (“Loan Agreement”), entered into by and among WILLIAM LYON
HOMES, INC., a California corporation (the “Borrower”), CALIFORNIA NATIONAL
BANK, a national banking association (“Lender”). Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Loan Agreement. Each of the undersigned below is referred to as
“Reporting Party”.

The undersigned hereby certifies as follows:

 

  1. The financial statements, which are delivered concurrently with the
delivery of this Compliance Certificate, fairly present in all material respects
the consolidated financial conditions and operations of Borrower and WLH at such
date for the period then ended. The financial statements are in accordance with
GAAP applied consistently throughout such period and with prior periods (except
as approved by the accountants performing the audit in connection therewith or
the undersigned, as the case may be, and disclosed therein), subject, in the
case of interim financial statements, to normal and customary year-end
adjustments.

 

  2. The covenants set forth in Article 7 of the Loan Agreement are calculated
as of the date set forth above and, as of such date:

 

  (a) Minimum Tangible Net Worth Covenant. The minimum Tangible Net Worth of
WLH, on a consolidated basis but without duplication, is                     ;

 

  (b) Leverage Ratio. The ratio of (a) Indebtedness to (b) Tangible Net Worth of
WLH, on a consolidated basis but without duplication, is                     ;

 

  (d) Interest Coverage Ratio. The interest coverage ratio of (a) EBITDA to
(b) Interest Incurred of WLH, on a consolidated basis but without duplication,
is                      on trailing twelve (12) Calendar Month basis.

EXHIBIT “B”

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (e) Minimum Liquidity. The Available Liquidity of WLH, on a consolidated basis
but without duplication, is $                    , which is     % of their total
Indebtedness.

Attached hereto are the worksheets, schedules and calculations of the Reporting
Party for each of the foregoing covenants.

 

  3. During the period referred to above and as of the end of such period and as
of the date hereof, the undersigned has no knowledge of any Default or Event of
Default under the Loan Agreement or under the Loan Documents of the Loan, except
as follows:

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

The undersigned hereby certifies to Lender and each of the Lender that the
information and statements set forth above are true and correct and, with
respect to each covenant listed above, Borrower has performed the required
calculations and that such calculations are true and accurate.

IN WITNESS WHEREOF, the undersigned executes this Compliance Certificate as of
the date set forth above.

 

“BORROWER”

WILLIAM LYON HOMES, INC.,

a California corporation

By:      Name:      Its:      By:      Name:      Its:     

[Signatures Continued on Following Page]

 

-2-



--------------------------------------------------------------------------------

“WLH”

WILLIAM LYON HOMES,

a Delaware corporation

By:      Name:      Its:      By:      Name:      Its:     

 

-3-